 



EXHIBIT 10.4

Confidential Portions omitted and filed separately with the Securities and
Exchange Commission. Bullet points denote omissions.

 

 

AMENDED AND RESTATED MASTER CONTRACT MANUFACTURING SERVICES AGREEMENT

between

NORTEL NETWORKS LIMITED

and

FLEXTRONICS TELECOM SYSTEMS LTD.

 



--------------------------------------------------------------------------------

Dated as of June 29, 2004



--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  SECTION 1 SCOPE OF THE RELATIONSHIP     7  
1.1
  Expectations     7  
1.2
  Opportunities     7  
1.3
  Commitments and Obligations     7  
 
  1.3.1   Allocation     7  
 
  1.3.2   Minimum Commitment     8  
 
  1.3.3   Adjustments to the Minimum Commitment     8  
 
  1.3.4   Remedy for Failure to Achieve Minimum Commitment     10  
 
  1.3.5   Calculation of Reduction of Minimum Commitment     10  
 
  1.3.6   ODM Products     11  
1.4
  Structure of the Agreement     11  
1.5
  Term     12   SECTION 2 GOVERNANCE PROCESS     12  
2.1
  Strategic Governance     12  
2.2
  Operations Governance     13  
2.3
  Site Operations Reviews     13  
2.4
  Report Cards and Liquidated Damages     14  
 
  2.4.1   Report Cards     14  
 
  2.4.2   Minimum Performance, and Liquidated Damages for Failure to Meet
Metrics     15  
 
  2.4.3   Continuous Improvement, and Liquidated Damages for Failure to Meet
Metrics     16  
 
  2.4.4   Pass-through of Liquidated Damages from Customers     17  
 
  2.4.5   Termination for Breach of Metrics     17  
2.5
  Resources for Production Effort and Services     18  
2.6
  Management Resources and Support Infrastructure     18  
2.7
  Regulatory Compliance     18  
2.8
  Issue Resolution and Escalation Process     19   SECTION 3 FORECASTING,
ORDERING AND DELIVERING     19  
3.1
  Regular Market Forecast of Requirements     19  
3.2
  Unscheduled Market Forecast Changes     20  
3.3
  Market Forecast Accuracy Improvement     20  
3.4
  Orders and Delivery     20  
3.5
  Minimum Purchases     21  
3.6
  Excess Inventory     21  
3.7
  Obsolete Inventory     23  
3.8
  Responsibility to Minimize Obsolete Inventory     23  
3.9
  Identification of Obsolete Inventory     24  
3.10
  Title and Risk of Loss and Delivery     24  
 
  3.10.1   Title     24  
 
  3.10.2   Risk of Loss     24  
3.11
  Packaging, Labelling and Trade-Marks     25  
3.12
  Exception Demand Negotiation Process     25   SECTION 4 MATERIALS MANAGEMENT
PROCESS     25  
4.1
  Manufacturing Location     25  
4.2
  No Price Premiums     26  
4.3
  Transition of Material     26  
 
  4.3.1   From Nortel Networks to Flextronics     26  



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

1



--------------------------------------------------------------------------------



 



                 
 
  4.3.2   From Flextronics to Nortel Networks     26  
 
  4.3.3   From Flextronics to a Third Party     27  
 
  4.3.4   INTENTIONALLY DELETED     27  
 
  4.3.5   From Third Party to Flextronics     27  
 
  4.3.6   Price for Transitioned Materials     27  
4.4
  Materials Management Services     28  
 
  4.4.1   Definition     28  
 
  4.4.2   Level 3 Planning     28  
 
  4.4.2.1   Flexibility Models     28  
 
  4.4.3   Supply Chain Management     29  
 
  4.4.4   Component Discontinuance and End-of-Life Inventory     32  
 
  4.4.5   Traceability of Products and Material     33  
 
  4.4.5.1   General Requirements     34  
 
  4.4.5.2   Material/Component Traceability     34  
 
  4.4.5.3   Product Traceability (Field Replaceable Units / Sub-Assemblies)    
35  
 
  4.4.6   Performance Report Cards     35  
 
  4.4.7   Process and Systems Support     35  
 
  4.4.8   Order Management/Customer Service     36  
 
  4.4.9   Return Material Operation Services     36  
 
  4.4.10   Purchase of Products for Use in Lab Facilities     37  
4.5
  Material and Tier 2 Supplier Qualification     37  
4.6
  NC Suppliers     38  
4.7
  Purchase by Flextronics of Materials from Tier 2 Suppliers     39  
4.8
  Prices for Products Required by Other Nortel Networks Vendors     40  
4.9
  Supply of Materials to Nortel Networks Affiliates and Vendors     41  
4.10
  Material and Flextronics Account Management Reviews     41  
4.11
  Source Inspection     41  
4.12
  Manufacturing Technical Information and Support     41  
4.13
  EMS Supplier and Material Sourcing Control     42   SECTION 5 CHANGE
MANAGEMENT     43  
5.1
  Joint Product Change Management Process     43  
5.2
  Changes in Corporate Standards     43   SECTION 6 SERVICES     44  
6.1
  Design and Sustaining Services     44  
6.2
  Integration Services     45  
 
  6.2.1   Product Level Testing     45  
 
  6.2.2   Module Integration     45  
 
  6.2.3   Configuration     45  
 
  6.2.4   ICT, Functional & System Level Testing     46  
 
  6.2.5   Final Quality Inspection     46  
 
  6.2.6   QET (Quality Evaluation Test)     46  
 
  6.2.7   Quality and Process Audit     46  
 
  6.2.8   Test Results and Monitoring     46  
 
  6.2.9   Installation Requests (IR)     46  
6.3
  System House Engineering Services     46  
 
  6.3.1   Test Engineering     47  
 
  6.3.2   Optimization of Testing for Products     48  
 
  6.3.3   System House Sustaining Engineering     48  
 
  6.3.4   Materials Engineering     49  
 
  6.3.5   Product and Material Yield and Performance Issue Resolution     50  



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

2



--------------------------------------------------------------------------------



 



                 
 
  6.3.6   Design Services for Cost Reduction Opportunities     50  
6.4
  SIF (System Integration & Fulfillment) Services     50  
6.5
  Other System House Support Services     51  
6.6
  Payment for Services     51   SECTION 7 PRODUCT LIFE-CYCLE PLANNING PROCESS
(NPPI) AND TRANSFER PROCESS     51  
7.1
  Consistent Process at All Sites     51  
7.2
  Product Goals     52  
7.3
  DFX Services     52  
7.4
  Pre-production Products     52  
7.5
  Product End-of-Life Scenarios     53  
7.6
  Geographic Location     54   SECTION 8 QUALITY STANDARDS AND QUALITY PROCESS  
  54  
8.1
  Quality Standards     54   SECTION 9 REWORK PRODUCT PROCESS     55  
9.1
  Rework Operation     55  
9.2
  Rework Procedure     55   SECTION 10 REPAIR PRODUCT PROCESS     55  
10.1
  Repair Operation & Procedure     55   SECTION 11 PRODUCT COST MANAGEMENT
PROCESS     55  
11.1
  Prices for Products     55  
 
  11.1.1   Day One Pricing     56  
11.2
  Payment, Taxes and Duties     57  
 
  11.2.1   Invoices     57  
 
  11.2.2   Payment     58  
11.3
  Implementation of Price Changes     58  
11.4
  Financial Review and Targets     60  
11.5
  Operational     60  
11.6
  Cost Modeling     60  
11.7
  Budget     60  
11.8
  Ongoing Cost Reduction     61  
11.9
  Incremental Cost Reduction     61  
 
  11.9.1   Definition of ICR     61  
 
  11.9.2   ICR Commitment     61  
 
  11.9.3   Implementation of ICR     61  
 
  11.9.4   Year 4 Cost Reduction     62  
 
  11.9.5   Adjustments to ICR Commitment     62   SECTION 12 BUSINESS CONTINUITY
    63  
12.1
  Business Continuity Planning     63   SECTION 13 WARRANTIES     63  
13.1
  Title     63  
13.2
  Services and Production Effort     64  
13.3
  Free from Defects     64  
13.4
  Epidemic Condition     65  
 
  13.4.1   Procedure for Epidemic Condition     65  
 
  13.4.2   Remedies for Epidemic Condition     65  



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

3



--------------------------------------------------------------------------------



 



                 
13.5
  Safety and Regulatory Issues     67   SECTION 14 INTELLECTUAL PROPERTY RIGHTS
AND LICENSES     67  
14.1
  License to Nortel Company Proprietary Information Granted     67  
14.2
  Limitations on Grant of License     67  
14.3
  Flextronics Inventions     67  
14.4
  Specifications and Deliverables Owned by Nortel Networks     68  
14.5
  Flextronics Retains Ownership of Flextronics Proprietary Information     68  
14.6
  Assignment of Inventions Agreements with Employees     68   SECTION 15
INDEMNIFICATION     69  
15.1
  Intellectual Property Indemnification     69  
 
  15.1.1   By Nortel Networks     69  
 
  15.1.2   By Flextronics     69  
 
  15.1.3   Measures to Safeguard Nortel Networks against Liability     70  
15.2
  Other Indemnification     71  
 
  15.2.1   By Flextronics     71  
 
  15.2.2   By Nortel Networks     71   SECTION 16 LIMITATION OF LIABILITY     71
  SECTION 17 COMMUNICATION AND INFORMATION TRANSFER     72  
17.1
  Access to Nortel Networks Computer Systems by Flextronics     72  
17.2
  Flextronics Compatibility with Nortel Networks Computer Systems     72  
17.3
  Information Technology Services     72   SECTION 18 LOANED ASSETS     73  
18.1
  Loaned Assets Procedure     73   SECTION 19 RESERVED ASSETS     73  
19.1
  Reserved Assets Procedure     73   SECTION 20 LEGAL AND REGULATORY COMPLIANCE
    73   SECTION 21 INTERNATIONAL TRADE     73  
21.1
  Exports     73  
21.2
  Country of Origin Declaration and Marking     74  
21.3
  Customs Invoice     74  
21.4
  Trade Treaties     75  
21.5
  Duty Drawback     75   SECTION 22 ENVIRONMENTAL POLICIES     75  
22.1
  ISO 14001     75  
22.2
  VOC Free and Lead-Free Technology     76  
22.3
  European Union (“EU”) Environmental Directives     76  
 
  22.3.1   Compliance     76  
 
  22.3.2   Indemnification     77  
22.4
  Packaging Reusable and Recyclable     78  
22.5
  Collaborate on Environmental Initiatives     78  
22.6
  Hazardous Materials     78   SECTION 23 CONFIDENTIAL INFORMATION     78  



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

4



--------------------------------------------------------------------------------



 



                 
23.1
  Restriction on Disclosure and Use of Confidential Information     78  
23.2
  Publicity     79   SECTION 24 INSURANCE     80  
24.1
  General Liability Insurance     80  
24.2
  Property and Business Insurance     80  
24.3
  Business Continuity     80  
24.4
  Certificate of Insurance     81   SECTION 25 EXPIRATION OR TERMINATION     81
 
25.1
  Effect of Expiration or Termination     81  
25.2
  Termination     82   SECTION 26 GENERAL PROVISIONS     84  
26.1
  Access to Facilities     84  
26.2
  Reporting     84  
26.3
  Documentation     84  
26.4
  Audits     85  
 
  26.4.1   Agreement Compliance     85  
 
  26.4.2   Control & Security Compliance     85  
26.5
  Force Majeure     85  
26.6
  Notices     85  
26.7
  Independent Contractor     86  
26.8
  Non-Solicitation of Employees     86  
26.9
  Flextronics Responsible for its Contractors     87  
26.10
  Assignment     87  
26.11
  Severability     88  
26.12
  Governing Law; Waiver of Jury Trial     88  
26.13
  Consent to Jurisdiction     89  
26.14
  Counterparts     89  
26.15
  Entire Agreement; Amendments     89  
26.16
  Construction     89  
26.17
  Headings     89  
26.18
  Time of Essence     89  
26.19
  Agreement by All Flextronics Companies     89  
26.20
  Most Favoured Customer     90  
26.21
  Language     90  



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

5



--------------------------------------------------------------------------------



 



Amended and Restated Master Contract Manufacturing Services Agreement

This Agreement is entered into between Nortel Networks Limited (formerly Nortel
Networks Corporation), a Canadian corporation with a place of business at 8200
Dixie Road, Suite 100, Brampton, Ontario (“NNL”) and Flextronics Telecom Systems
Ltd., a company organized under the laws of Mauritius (“FTS”), executed as of
June 29, 2004 (“Execution Date”) As set out in the Phased Closing Side Letter,
dated as of the Execution Date, the Amendment Effective Date of this Amended and
Restated Master Contract Manufacturing Services Agreement (the “Agreement”)
shall be the date that the first Virtual System House Agreement based on
Exhibit 2 attached hereto (“VSHA”) is executed(“Amendment Effective Date”). The
Parties agree that the terms and conditions of this Agreement shall come into
effect for each VSHA executed pursuant to this Agreement as such VSHAs are
executed (VSHA Effective Date(s)”). This Agreement will come into effect with
respect to Exhibits 9-1, 9-2 and 9-3 on the date that the Saint Laurent System
House VSHA is executed. The Master Contract Manufacturing Services Agreement
dated as of the April 4, 2003 (the “Effective Date”), as amended prior to the
Amendment Effective Date (“Original Agreement”), will remain in effect as to the
Products listed on the applicable Schedule As attached to the Virtual System
House Agreement executed pursuant to the Original Agreement until such time as
those Products are transferred to a Schedule A on a VSHA executed pursuant to
this Agreement. At the time that all such Products have been so transferred, the
Original Agreement shall be terminated, provided that all provisions of the
Original Agreement which, by their terms, survive termination, shall survive
this termination with respect to the period prior to the applicable VSHA
Effective Date or unless otherwise provided by this Agreement. The words used as
defined terms in this Agreement are contained in Exhibit 1.

WHEREAS NNL and Flextronics International Ltd., a company duly established under
the laws of Singapore, and having its registered office located at 2 Changi
South Lane, Singapore 486123 (“Flextronics Parent”) acting through its Hong Kong
branch office with offices at Room 908, Dominion Centre, 43-59 Queen’s Road
East, Wanchai, Hong Kong entered into the Original Agreement on the Effective
Date;

WHEREAS Flextronics Parent has assigned the Original Agreement to FTS and
Flextronics Parent and NNL have executed that certain Performance Guarantee
dated June 29, 2004;

WHEREAS pursuant to the APA (defined below), the Parties have agreed that NNL
will transfer certain of its System House operations and design capabilities to
certain Affiliates of FTS (the “Transferred Business”);

WHEREAS NNL has agreed to sell and certain Affiliates of FTS have agreed to
purchase certain assets related to the Transferred Business pursuant to an Asset
Purchase Agreement dated X, 2004 with NNL (the “APA”);



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

6



--------------------------------------------------------------------------------



 



AND WHEREAS the Parties desire to amend and restate the MCMSA to reflect the
expanded scope of the relationship with respect to the Transferred Business, as
well as to incorporate various amendments to the MCMSA;

NOW THEREFORE in consideration of the mutual promises hereinafter set forth (the
receipt and sufficiency of which is hereby acknowledged), the parties hereby
agree as follows:

SECTION 1
SCOPE OF THE RELATIONSHIP



1.1   Expectations

Nortel Networks and Flextronics will collaborate in the development and
execution of strategic plans for support of Nortel Networks’ business strategy
worldwide for the portfolio of Products.



1.2   Opportunities

Nortel Networks will provide access for Flextronics to the relevant Nortel
Networks Product development teams (design, marketing and operations) to provide
Flextronics with the opportunity to share in Nortel Networks’ market leadership
success worldwide. Nortel Networks has designated Flextronics as a Strategic
Supplier under Nortel Networks current Supplier Business Engagement Model.



1.3   Commitments and Obligations



  1.3.1   Allocation



    During the Amended Term, Nortel Networks shall purchase from Flextronics and
Flextronics shall supply the Allocation of the requirements of the Virtual
Systems Houses for the Products listed in the relevant Virtual Systems House
Agreement as of the applicable VSHA Effective Date.. Flextronics shall only sell
or distribute the Products to Nortel Networks or its designate. Nortel Networks
will review each applicable Allocation every 3 months and may increase or reduce
such Allocation at its discretion, notice of which Nortel Networks will give to
Flextronics at least 30 days before the beginning of the next quarter, provided
however that if the Allocation is reduced more than 65% of the current
Allocation, Nortel Networks will give such notice to Flextronics at least
60 days before the beginning of the next quarter. If Nortel Networks wishes to
reduce the Allocation to 0%, it will give 180 days notice of such intention to
Flextronics. If Nortel Networks wishes to source follow-on or new products from
Flextronics, the Parties will amend the relevant VSHA to add such products. The
supply of follow-ons to Products and new products shall be agreed in writing
between the Parties from time to time. Any changes to



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

7



--------------------------------------------------------------------------------



 



    the Allocation shall not change Nortel Networks obligations with respect to
the Minimum Commitment as set out in Section 1.3.2.



  1.3.2   Minimum Commitment



    During the first three (3) years of the Amended Term, Nortel Networks will
source a minimum of [   •   ] of its spend on Manufacturable Products with
Flextronics. In the fourth (4th) year of the Amended Term, Nortel Networks will
source a minimum of [   •   ] of its spend on Manufacturable Products with
Flextronics. Nortel Networks, through its auditor, has verified that the actual
percentage of Manufacturable Products to be transferred as of the Commencement
Date is in the range of [   •   ] based on the Nortel Networks September 2003
version of the 2004 forecast for Manufacturable Products of its forecasted spend
on Manufacturable Products for the twelve months following such date. At
Flextronics’s option, it may request Nortel Networks’ current auditor to verify
whether Nortel Networks has met its Minimum Commitment on an annual basis.
Flextronics shall be entitled to request that Nortel Networks provide an
unaudited confirmation of whether it has satisfied the Minimum Commitment on a
quarterly basis.       The Minimum Commitment will be represented in US dollars
on annual basis. For the purposes of calculating this Minimum Commitment, the
numerator shall be comprised of Nortel Networks spend with Flextronics on
Manufacturable Products and the denominator shall be comprised of Nortel
Networks total spend on Manufacturable Products.       Nortel Networks
commitment to source requirements for design services related to the Transferred
Business is set out in Section 6.



  1.3.3   Adjustments to the Minimum Commitment     (A)   Pre-Existing
Commitments



    Flextronics acknowledges that Nortel Networks has a contractual commitment
to one other EMS Supplier to provide a certain minimum level of revenue with
respect to Manufacturable Products. Nortel Networks acknowledges that as of the
Execution Date, this contractual commitment does not impact Nortel Networks
ability to achieve the Minimum Commitment.       Nortel Networks failure to
satisfy the Minimum Commitment due to its pre-existing commitment to this EMS
Supplier shall not relieve Nortel Networks of its obligations to Flextronics
under Section 1.3.4.



  (B)   Competitive Criteria



    If Flextronics fails to remain Competitive with its competitors with respect
to any Product, then Nortel Networks may source such Product from another
supplier. Records of any such deductions from the Minimum Commitment will be
made in writing and exchanged between the Parties for full verification and
agreement each quarter. Notwithstanding the foregoing, Nortel Networks will not
transfer the Product(s) if Flextronics becomes Competitive within forty-five



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

8



--------------------------------------------------------------------------------



 



    (45) days from notification by Nortel Networks that Flextronics has failed
to remain Competitive, as defined below.       For the purposes of this Section,
“Competitive” means terms and conditions taken as a whole that are more
favourable to Nortel Networks, as determined in a “bona fide benchmarking”
exercise or as provided in a bona fide quote from a third party considering
price, product quality, lead times, delivery, warranty, technical support, and
other criteria identified by Nortel Networks in writing to Flextronics. A “bona
fide benchmarking exercise” shall be considered to be one performed by an
independent recognized benchmarking firm which is (i) selected by Nortel
Networks from those companies which are regularly engaged in the industry
related to the Transferred Business, or other consultant as agreed between the
Parties, (ii) is not a competitor of Flextronics and (iii) which has executed a
non-disclosure agreement reasonably satisfactory to Flextronics. All fees and
charges paid to such benchmarking firm shall be borne by Nortel Networks, and
such fees and charges shall not be contingent upon reaching a conclusion
favourable to Nortel Networks. Each party shall have the opportunity to advise
the benchmarking firm of any information or factors that it deems relevant to
the conduct of the benchmarking, with the intention of providing an “apples to
apples” comparison, so long as such information is disclosed to the other Party.
The benchmarking firm shall provide the written reports and the core data
resulting from the benchmarking to both Nortel Networks and Flextronics,
including the factors actually used to perform the benchmarking, data on
participants and confidence factors related to the accuracy of the data and the
benchmarking methodology. Flextronics will be entitled to challenge the accuracy
of the results of the benchmarking exercise pursuant to the Issue Resolution and
Escalation Process.       Notwithstanding the above, the Parties agree that
transformation costs for Products produced in legacy Nortel Networks System
Houses will not be subject to the cost portion of the “Competitive” criteria
will not be factored into the determination of whether Flextronics is
Competitive for a period of [•] after the applicable VSHA Effective Date. The
parties will review the transformation costs for such products after such [•]
time period to determine whether this exception will apply in the final [•] of
the Amended Term.



  (C)   Performance Issues



    Nortel Networks may source its requirements for a Product Family from other
suppliers, in the event that Flextronics is in breach of the breachable Report
Card metrics with respect to the applicable Product, as set out in Section 2.4.5
herein.



  (D)   Local Content Requirements



    In the event that Flextronics is not able to comply with local governmental
or regulatory content requirements or provide an equivalent alternative
solution, including applicable environmental directives, Nortel Networks may
source its requirements for an affected Product Family from other suppliers who
are able to so comply. If Flextronics presents a plan for compliance or
equivalent alternative solution, pursuant to the qualification process and
requirements set forth in Section 4.1, that will meet Nortel Networks local
content requirements within six (6) months,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

9



--------------------------------------------------------------------------------



 



    Nortel Networks will return the sourcing of such Product Family to
Flextronics when it is able to meet its plan and the associated revenue will no
longer be subject to Section 1.3.5. During this six (6) month period, the
revenue associated with the affected Product Family will be subject to
Section 1.3.5. If Flextronics does not present such a plan, but later is able to
comply with these requirements, Nortel Networks may, at its discretion, keep the
sourcing with the other supplier and the revenue associated with the affected
Product Family will be subject to Section 1.3.5.



  (E)   Ability to Supply



    Flextronics will provide Nortel Networks preferential treatment with respect
to security of supply of the Products. However, if Flextronics does not have
sufficient supply of the Products to meet Flextronics’s Allocation of Nortel
Networks requirements, Nortel Networks may source some or all of the portion of
Flextronics’s Allocation that Flextronics is unable to supply from other
suppliers. If Flextronics continues to be able to supply 50% or more of
Flextronics’s Allocation of Nortel Networks requirements during the period when
Flextronics is unable to meet all of Nortel Networks requirements, then Nortel
Networks will return the sourcing of the affected Products to Flextronics at the
end of this period. If Flextronics is not able to supply such level of Nortel
Networks requirements, then the revenue associated with the affected Products
will be subject to Section 1.3.5.       Nortel Networks may exercise any of its
rights to source from alternative suppliers as provided in subsections (A) —
(E) above, upon 90 days written notice. In any situation where Flextronics
disputes the reason for such exercise of Nortel Networks rights, Flextronics
shall, within fifteen days of receiving such notice, forward the dispute to the
Issue Resolution and Escalation Process.



  1.3.4   Remedy for Failure to Achieve Minimum Commitment



    If Nortel Networks fails to meet the Minimum Commitment for any reason other
than those set out in Section 1.3.3(B), (C), (D) or (E) above, Nortel Networks
shall compensate Flextronics [•]. The Parties will negotiate such costs in good
faith.



  1.3.5   Calculation of Reduction of Minimum Commitment



    If Nortel Networks elects to source a specific Product from another supplier
for any of the reasons set forth in Section 1.3.3 (B), (C), (D) or (E) above the
Minimum Commitment will be reduced by the percentage that such Product
constitutes of the total Manufacturable Products and in the case of
Sections 1.3.3(D) and (E) for the applicable duration.



  Example:   Nortel Networks Spend on Manufacturable Products = $1B
Minimum Commitment [•]
Product “A” revenue transferred to other supplier = $50M
Product “A” % of Manufacturable Products = 5%
Adjusted Minimum Commitment [•]



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

10



--------------------------------------------------------------------------------



 



  1.3.6   ODM Products



    Nortel Networks will give Flextronics the opportunity to bid on all new
in-scope ODM products. Nortel Networks will award the business relating to such
ODM Products to Flextronics provided that (i) Flextronics is able to supply such
ODM Products to Nortel Networks at prices and on such other terms and conditions
which are not less favourable to Nortel Networks than the prices, terms and
conditions that can be obtained from other Nortel Networks suppliers (or its
Affiliates) (ii) Flextronics has proven and maintains its ability to perform its
obligations under this Agreement with respect to Products (iii) Flextronics has
product expertise recognized by applicable industry standards, including
appropriate hardware and software technology roadmap (iv) Flextronics has the
capability of performing the applicable design work (v) Flextronics can meet
Nortel Networks time to market requirements and schedule (vi) there are no IP
restrictions, or where IP restrictions exist, Flextronics is able to license the
IP while remaining competitive. Nortel Networks and Flextronics will meet at
least annually to review their respective ODM plans, future ODM requirements,
and applicable technology roadmaps.



1.4   Structure of the Agreement

This Agreement sets out the terms and conditions of the relationship between NNL
and FTS and their respective Subsidiaries or Affiliates (referred to herein
individually as “Nortel Networks” or “Flextronics” as applicable), the issuance
of Purchase Orders by Nortel Networks to Flextronics pursuant to this Agreement
and the relevant Virtual Systems House Agreement and the fulfillment of these
Purchase Orders by Flextronics. In this regard, NNL acknowledges that FTS has
the right to assign any part and/or all of its rights and obligations under this
Agreement to any FTS Affiliate. Any FTS Affiliate that assumes any such rights
and obligations shall execute a VSHA.

Any Nortel Company shall have the right to order Services and Products from a
Flextronics Company. By signing a Virtual Systems House Agreement (“VSHA”), the
form of which is attached as Exhibit 2, Nortel Company and Flextronics Company
shall become parties to and be bound by this Agreement with respect to the
Products and other matters recited in the Virtual Systems House Agreement. A
Purchase Order or Online System Order shall bind solely the Nortel Company that
issued it and the Flextronics Company to which it is issued, and neither NNL nor
any other Nortel Company or any other Flextronics Company shall be liable for
any Purchase Order or Online System Order not issued by it.

The terms and conditions specific to Products contained in a Virtual Systems
House Agreement entered into between Nortel Networks and Flextronics shall
modify and/or supplement the terms and conditions of this Agreement, but only as
specifically permitted by the terms of this Agreement and with respect to that
Product Family and the Products and Services described in such Virtual Systems
House Agreement. Each Virtual Systems House Agreement may contain terms and
conditions unique to each Site, such as a list of Products manufactured at the
Site, support teams, the specific reporting requirements and other information
relevant to the Site. In the event of any conflict or inconsistency



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

11



--------------------------------------------------------------------------------



 



between the terms of this Agreement and any other document ancillary or relating
thereto, the following order of precedence shall apply, but only to the extent
of an express conflict or inconsistency permitted by the terms of this
Agreement: (1) Virtual Systems House Agreement and related Schedules as
applicable to the particular Virtual Systems House, Site(s) and parties thereto;
(2) Design Order and related Schedules, (3) the Exhibits to this Agreement
(4) the Repair Services Agreement (5) the Logistics Services Agreement (6) this
Agreement, (7) Conventional Purchase Order, (8) Blanket Purchase Order, Demand
Pull Order, Kanban Trigger, Online System Order. Notwithstanding the foregoing,
specific trade terms written on the face on a Purchase Order may supersede the
terms of this Agreement, to the extent allowed in Section 3.10. For greater
certainty, each Virtual Systems House Agreement and Design Order shall be
interpreted as independent documents unless expressly referring to another such
document and clearly intended to supersede or replace all or part of another
document.



1.5   Term

This Agreement shall commence on the Amendment Effective Date and continue until
terminated in accordance with this Agreement (the “Amended Term”). For purposes
of this Section, Section 11 and related Exhibits, Year One shall begin on the
Commencement Date. Years Two, Three and Four shall begin on the respective
anniversaries of such Commencement Date. Either Party may deliver a notice for
termination for convenience to take effect 180 days following such notice;
provided however, that no such notice may be delivered before a date that is
180 days before the fourth anniversary of the beginning of Year One.

SECTION 2
GOVERNANCE PROCESS



2.1   Strategic Governance

Nortel Networks and Flextronics shall meet quarterly to exchange and align
business strategies around the following areas:

         

  (a)   Forecasting of technology. The intent is to leverage Material suppliers’
and Flextronics’s technology roadmaps for linkage to Nortel Network’s product
development.

  (b)   Goals and objectives for Flextronics. These goals will be made in
collaboration with selected Tier 2 Suppliers to assist Nortel Networks to
achieve performance against its competition for rendering market value that is
best-in-class, including planning for compliance with TL 9000.

  (c)   Overall Quality System. The parties shall use as a guideline the
criteria for performance excellence as set forth in Section 2.4 and Exhibit 3.

  (d)   Quarterly Business Reviews. The parties shall conduct quarterly business
reviews that are strategic and global in nature, to include but not limited to:
consolidated global Report Card performance, total business and Nortel Networks
business trends,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

12



--------------------------------------------------------------------------------



 



         

      financial health and key financial indicators, process improvements,
significant technology trends and advancements, organizational alignments, and
cost to market and time to market foot print and trends.



2.2   Operations Governance

Nortel Networks and Flextronics shall:

         

  (a)   Dedicate business management teams, located at Sites and/or at Nortel
Networks’ premises, to provide consistent and efficient responses to Product
Goals and other requirements.

  (b)   Conduct Site operations reviews on a quarterly or monthly basis, as
determined by the Parties.

  (c)   Comply with the processes set out in Exhibit 5 to communicate about and
resolve issues promptly, and escalate as necessary, and to drive continuous
improvement of operational and supply chain performance.

  (d)   Comply with all reporting and meeting requirements, including collecting
and reporting scorecard metrics as provided in this Agreement.

  (e)   Review the total cost plan and provide the results of such review to
Nortel Networks on a timely basis.

  (f)   Upon reasonable prior notice, provide open book access for Nortel
Networks at Flextronics’s premises to resources, documents, records, databases
and any other information that is not in violation of any third party agreements
of confidentiality and is directly relevant to Nortel Networks cost management,
including but not limited to, information relating to the on-going cost
reduction and continuous improvement, as more fully described in Section 11,
Exhibits 13-1, 13-2 and 17-1 and 17-2. Each Party hereby covenants and agrees
that it shall keep confidential all information gathered in the open book
process, including not disclosing such information directly or indirectly to any
competitor or supplier of the disclosing Party, all subject to the provisions of
Section 23. Any breach of the preceding sentence shall be considered to be a
material breach of this Agreement.



2.3   Site Operations Reviews

Flextronics and Nortel Networks shall conduct operations reviews, on a monthly
or quarterly basis as determined by the Parties, of the business performance,
processes and procedures of both Flextronics and Nortel Networks at the Site
level with the intent to improve overall supply chain performance. The review
shall include, at a minimum, performance measurements of quality, delivery,
Customer satisfaction, Product Life-cycle Planning, costs, capacity, supply
constraints, time to market, actual versus forecasted demand, innovations and
Price reductions for Products. Report cards shall be used as a method to measure
against the goals. The metrics used to derive the report card scores and the
formats for the report cards shall be as set forth in the applicable Virtual
Systems House Agreement. Line capacity, test capacity, and staff allocation, and
the plan to meet future requirements in these areas,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

13



--------------------------------------------------------------------------------



 



shall be reviewed. Such Site operations reviews are intended to consider Site
level issues relating to the Production Effort and Services, as referenced in
the applicable Virtual Systems House Agreement.



2.4   Report Cards and Liquidated Damages



  2.4.1   Report Cards



    Flextronics shall complete report cards as set out in section 3A in the
applicable VSHA, which shall be used as a method to measure against the goals of
quality, service and cost, as well as performance with respect to Product
Life-cycle Planning, and shall deliver such report cards to Nortel Networks at
the frequency set out in applicable VSHA. The VSHA will set out the metrics to
be measured for each System House and which metrics will be eligible for
liquidated damages and how to determine breach (the “Metrics”). Nortel Networks
reserves the right to review the report cards and to conduct an audit to
determine their accuracy.       For each Metric, there will be two performance
criteria: “Minimum Performance” and “Continuous Improvement”. Minimum
Performance criteria will be used to measure whether the process is in control
and meeting the minimum performance expectations. Continuous Improvement
criteria will be used to assess improvement of the average performance of the
applicable process and reduction of process variations.       The “Minimum
Performance Baseline” and “Continuous Improvement Baseline” will be established
for each breachable metrics as follows, unless otherwise mutually agreed.

                  (a)   an operational definition of each metric will be
outlined in the applicable VSHA,
(b)   Minimum Performance Baseline:     (i)   Initial Minimum Performance
Baseline will be:        Historical data from the six (6) months prior to the
applicable VSHA Effective Date will be used to calculate the average performance
and standard deviation. In the event that six (6) months of historical data is
not available, the Flextronics will measure the metric for six (6) months before
establishing the average and standard deviation. The calculation will be done at
the Product Family level.

      1.     For a process that should be maximized (where a higher metric value
is better), the six (6) month average minus one standard deviation.

      2.     For a process that should be minimized, (where a lower metric value
is better), the six (6) month average plus one standard deviation.     (ii)  
The Minimum Performance Baseline will be reviewed and adjusted each calendar
year as follows;

      1.     For a process that should be maximized, the twelve (12) month
average minus one standard deviation will be the Minimum Performance Baseline.
However, this adjustment will not be lower than the Initial Minimum Performance
Baseline established at transfer of the applicable System House or any Minimum
Performance Baseline in following years, which ever is better.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

14



--------------------------------------------------------------------------------



 



                 

      2.     For a process that should be minimized, the twelve (12) month
average plus one standard deviation will be the Minimum Performance Baseline.
However, this adjustment will not be higher than the Initial Minimum Performance
Baseline established at transfer of the applicable System House or any Minimum
Performance Baseline in following years, which ever is better. (c)   Continuous
Improvement Baseline:     (i)   The initial Continuous Improvement Baseline will
be the process average from the six (6) months prior to the applicable VSHA
Effective Date. In the event that six (6) months of historical data is not
available, the Flextronics will measure the metric for six (6) months before
establishing the average and standard deviation. The calculation will be done at
the Product Family level.     (ii)   The Continuous Improvement Baseline will be
reviewed and adjusted each calendar year as follows;

      1.     For a process that should be maximized, the twelve (12) month
average will be the Continuous Improvement Baseline. However, this adjustment
will not be lower than the Initial Continuous Improvement Baseline established
at transfer of the applicable System House or any Continuous Improvement
Baseline in following years, which ever is better.

      2.     For a process that should be minimized, the twelve (12) month
average will be the Continuous Improvement Baseline. However, this adjustment
will not be higher than the Initial Continuous Improvement Baseline established
at transfer of the applicable System House or any Continuous Improvement
Baseline in following years, which ever is better.



  2.4.2   Minimum Performance, and Liquidated Damages for Failure to Meet
Metrics



    The Parties acknowledge that the failure of Flextronics to obtain the
Minimum Performance Baseline on each metric of the report card with respect to
the Product Family measured in the aggregate on that Report Card, as a result
any act or omission within Flextronics’s Control and Responsibility, for a [•]
period (measured as the weighted average of the scorecards for that month),
shall mean that Nortel Networks may place Flextronics on “Supplier Watch” as
referenced in section 8.1, that Flextronics must take corrective actions, and
that Nortel Networks would be entitled to receive the applicable liquidated
damages as set out below.       If Flextronics can demonstrate performance to
the aggregated metric is skewed due to an assignable cause that is beyond its
Control and Responsibility at an individual Product level (e.g. — a small number
of NPPI DOA rates may skew an aggregate DOA metric), the Parties will review and
agree on suitable actions, which could include deducting the applicable data for
the purposes of measuring Flextronics’s performance as well as calculating any
resets to the performance criteria used to set the Metrics.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

15



--------------------------------------------------------------------------------



 



    The assessment of liquidated damages shall be limited to one assessment per
[•]. In instances where Nortel Networks is entitled to receive damages for more
than one metric, a single assessment (being the largest of the applicable
assessments) shall apply. Liquidated damages shall be assessed as follows:

[•]

Payments for liquidated damages shall be made 40 days from the date Nortel
Networks has documented the claim and the Parties have agreed on the amount to
be assessed.



  2.4.3   Continuous Improvement, and Liquidated Damages for Failure to Meet
Metrics



    The Parties acknowledge that the failure of Flextronics to obtain the
Continuous Improvement Baseline on each metric of the report card with respect
to the Product Family measured in the aggregate on that Report Card, as a result
of any act or omission within Flextronics’s Control and Responsibility, for a
three (3) month period (measured as the weighted average of the scorecards for a
calendar quarter), shall:



  1.   Require Flextronics to take corrective actions if Flextronics is on
“Supplier Watch”, as referenced in Section 8.1.     2.   After two consecutive
quarters of failure to be equal to or better than the Continuous Improvement
Baseline, entitle Nortel Networks to receive the applicable liquidated damages
as set out below.



    If Flextronics can demonstrate performance to the aggregated metric is
skewed due to an assignable cause that is beyond its Control and Responsibility
at an individual Product level (e.g. — a small number of NPPI DOA rates may skew
an aggregate DOA metric), the Parties will review and agree on suitable actions,
which could include deducting the applicable data for the purposes of measuring
Flextronics’s performance as well as calculating any resets to the performance
criteria used to set the Metrics.       If the metric on the date of transfer of
System House is on a declining trend, as measured by the last 3 months average
of Nortel’s historical performance being less than the initial Continuous
Improvement Baseline, the Flextronics will not be subject to liquated damages
during the initial second quarter after transfer of the applicable System House.
For greater clarity this is only a one time grace period, and thereafter, it
would be applicable on any two consecutive quarters.



    The assessment of liquidated damages shall be limited to one assessment per
quarter. Liquidated damages shall [•] of Flextronics’s revenue for the affected
Product Family, as measured in the aggregate on the relevant Report Card, on the
second quarter of the two consecutive quarters and each quarter thereafter, if
this performance criteria does not meet the Continuous Improvement Baseline. In
instances where Nortel Networks is entitled to receive damages for more than one
metric, a single assessment (being the largest of the applicable assessments)
shall apply.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

16



--------------------------------------------------------------------------------



 



    Payments for liquidated damages shall be made 40 days from the date Nortel
Networks has documented the claim and the Parties have agreed on the amount to
be assessed.



  2.4.4   Pass-through of Liquidated Damages from Customers



    In the event Flextronics fails to meet its obligations for a specific order,
and as a result Nortel Networks is required to pay liquidated damages to its
Customer, Nortel Networks shall be entitled to receive from Flextronics an
amount representing the lesser of:



  (a)   [•], for the order(s) against which damages were assessed (representing
[•] for Flextronics Products relating to the complete Customer order), and   (b)
  [•] imposed on Nortel Networks by the Customer.



    Nortel Networks shall not be entitled to receive any amount under this
clause if the following conditions are not met:



  (a)   Nortel Networks shall indicate in writing to Flextronics, within three
days of the applicable related Purchase Order(s) is placed, that the Product
specified on the Purchase Order will be eligible for liquidated damages from
Nortel Networks’ Customer and specify the terms that would trigger such
liquidated damages,   (b)   The applicable Purchase Order(s) shall be placed
within normal lead time guidelines and flexibility guidelines,   (c)   Nortel
Networks has incurred and paid damages related to the applicable Purchase
Order(s).



    In the event that Flextronics is required to pay liquidated damages under
this Section 2.4.4, the order(s) against which damages were assessed shall not
be used in the calculation of whether Flextronics has met a relevant metric
under Section 2.4.2 and 2.4.3.



  2.4.5   Termination for Breach of Metrics



    The failure of Flextronics to obtain performance results better than or
equal to the Minimum Performance Baseline on the report card with respect to any
Product Family as a result of any act or omission within Flextronics’s Control
and Responsibility, for three (3) consecutive months (measured as the weighted
average of the scorecards for each of those months), constitutes a material
breach of Flextronics’s obligations under this Agreement with respect to that
Product Family. The failure of Flextronics to obtain performance results better
than or equal to the Continuous Improvement Baseline on the report card with
respect to any Product Family as a result of any act or omission within
Flextronics’s Control and Responsibility, for three (3) consecutive calendar
quarters (measured as the weighted average of the scorecards for each of those
quarters), constitutes a material breach of Flextronics’s obligations under this
Agreement with respect to that Product Family. Such a material breach shall
entitle Nortel Networks, at its discretion, to terminate its obligation to
purchase the Allocation for the applicable Product Family. If Nortel Networks
does not exercise its right to terminate for such breach, any applicable
liquidated damages owing pursuant to Sections 2.4.2 and 2.4.3 will be paid by
Flextronics for each successive month that Flextronics fails to obtain metric
target as set out



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

17



--------------------------------------------------------------------------------



 



    herein. If Nortel Networks does exercise its right to terminate for such
breach, Flextronics’s liability for any damages Nortel Networks may have
suffered due to the breach shall be reduced by the amount of liquidated damages
already paid. If Flextronics disputes whether there has been a material breach
for purposes of this Section 2.4.5, then such dispute will be submitted to the
Issue Resolution and Escalation Process in Section 2.8 prior to Nortel Networks
exercise of its termination rights or Flextronics’s obligation to pay any
damages.



2.5   Resources for Production Effort and Services

Throughout the life cycle of each Product, Flextronics shall provide production
capacity, yield information, corporate resources, necessary administrative
processes, and adequate, qualified, timely and separate staffing for each
Product’s introduction at a Site and to perform the Production Effort and
Services in accordance with the terms of this Agreement, so that Flextronics is
able to meet Nortel Networks’ requirements for the Products set forth in the
Market Forecast from time to time, taking into account the flexibility
requirements and other terms and conditions set forth in the relevant Virtual
Systems House Agreement. At a minimum, Flextronics shall provide production
capacity, corporate resources, and adequate, qualified, staffing in the same
proportion as Nortel Networks’ forecasted business is to Flextronics’s overall
business for like customers and products, subject to the Exception Demand
Negotiation Process.

Flextronics shall provide separate functional resources in support of new
Products as further provided in this Agreement and the VSHA. Flextronics shall
provide all necessary resources for intra-company and inter-company transfers of
new Products (which have a ramp-up period), production of mature Products and
End-of-Life Products.



2.6   Management Resources and Support Infrastructure

Flextronics shall have dedicated business management and engineering teams
assigned to Nortel Networks, with some team members to be physically located at
Nortel Networks as specified in the Virtual Systems House Agreement. Nortel
Networks will have a dedicated business management team assigned to Flextronics.
Nortel Networks will also make engineering teams available to fulfill Nortel
Networks’ obligations under this Agreement. The Parties shall mutually agree
upon the number and function of team members assigned to Nortel Networks and
their physical location. Flextronics shall consult with Nortel Networks before
appointing personnel to such dedicated business management teams. Flextronics
shall provide for each team member a dedicated personal computer that is capable
of supporting the e-supply and interoperability requirements of the supply chain
as it is deployed.



2.7   Regulatory Compliance

Unless otherwise specified in a Virtual Systems House Agreement or Design Order
or Exhibit 9-2 or 9-3, Flextronics shall be responsible for the following: 1) to
the extent Flextronics designs a Product for manufacture, obtaining design and
functional approvals from the appropriate Nortel Networks design entities as
identified in writing by Nortel Networks, and regulatory bodies, based on the
anticipated



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

18



--------------------------------------------------------------------------------



 



destination countries identified in the Design Order 2) maintaining all
necessary documentation regarding design of a Product, functionality,
certification and registration and 3) delivering to Nortel Networks the
applicable documentation in accordance with the requirements of the applicable
regulatory body. Flextronics’s manufacturing processes shall conform to the
requirements of the applicable regulatory body. Where Nortel Networks has design
responsibility for a Product, Flextronics shall manage the regulatory compliance
of SC Suppliers supplying safety-related Materials listed in the Product safety
files; however, where Flextronics has performed Sustaining Design Services for a
Product, it shall manage the regulatory compliance of all Tier 2 Suppliers
supplying safety-related Materials listed in the Product safety files.



2.8   Issue Resolution and Escalation Process

If any disagreement of any kind or nature whatsoever arises between Flextronics
and Nortel Networks with respect to this Agreement, in particular with respect
to Product quality or security of supply, Flextronics and Nortel Networks shall
first attempt to resolve the disagreement informally. If the Parties are unable
to so resolve the disagreement, either Party may invoke the Issue Resolution
Process, set out in Exhibit 5. If the Parties are unable to resolve the
disagreement through the Issue Resolution Process, either Party may invoke the
Escalation Process, set out in Exhibit 5.

Flextronics and Nortel Networks shall use reasonable efforts and shall conduct
discussions in good faith to resolve all disagreements.

SECTION 3
FORECASTING, ORDERING AND DELIVERING



3.1   Regular Market Forecast of Requirements

In accordance with the terms and conditions set forth in the relevant Virtual
Systems House Agreement, Nortel Networks shall deliver the Market Forecast
monthly or as specified in the applicable VSHA, to Flextronics for the Products.
Flextronics shall respond to this Market Forecast with its Capacity Commitments
for the Products within two (2) Business Days of receipt of such Market
Forecast. If there are differences between the Nortel Networks’ requirements and
the Flextronics’s committed capacity, Flextronics shall identify the cause of
this constraint within the next two (2) Business Days. The Parties shall work
together within the next five (5) Business Days after receipt of such Market
Forecast to develop and complete a plan to resolve in a timely manner any
constraints identified. As used in this Section 3.1 and 3.2 below, “Capacity
Commitment” means all necessary resources (including Materials) required to
provide the Services in accordance with the Agreement and the VSHA, including,
but not limited to, facilities, equipment, overhead, direct labour and support
staffing. The timing of Flextronics’s responses to the Market Forecast may be
changed by the Parties in the VSHAs.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

19



--------------------------------------------------------------------------------



 



3.2   Unscheduled Market Forecast Changes

Nortel Networks may update the Market Forecast for any Product on a weekly
basis, or more frequently on an as-needed basis, and Flextronics shall respond
to such Market Forecast with a preliminary Capacity Commitment to the changed
requirements within two (2) Business Days. Flextronics shall respond with a firm
commitment to the changed requirements with completed forms indicating the
impact on Material and Products affected by the change within five (5) Business
Days of receipt or deemed receipt of such Market Forecast change. If the change
in the Market Forecast exceeds the flexibility requirement for the Products as
specified in the relevant Virtual Systems House Agreement, the Parties shall
employ the Exception Demand Negotiation Process specified in Exhibit 7 to
address responsiveness to customer, pricing and delivery issues. The timing of
Flextronics’s responses to the Market Forecast may be changed by the Parties in
the VSHAs.



3.3   Market Forecast Accuracy Improvement

Nortel Networks will provide to Flextronics the relevant Customer demand
information and Nortel Networks and Flextronics shall work together to improve
overall responsiveness to the Customer and supply chain performance. Nortel
Networks commits to work with Flextronics to improve Market Forecast accuracy as
measured in the monthly operations review.



3.4   Orders and Delivery

Nortel Networks will specify the order process to be used in each VSHA. When
Nortel Networks wishes to order Products, Nortel Networks will issue either a
Blanket Purchase Order or discrete Conventional Purchase Orders for each Product
to Flextronics, as further specified in the VSHA. In cases where Nortel Networks
issues a Blanket Purchase Order for a Product, delivery of such Products may be
initiated in several ways: a Demand Pull Order via EDI or via the internet,
facsimile, or paper; a Kanban Trigger; or through an Online System Order arising
by virtue of access by Flextronics to a Nortel Networks’ information system.

If Nortel Networks issues a Conventional Purchase Order or Demand Pull Order
electronically, such transaction shall be carried out in accordance with the
provisions set forth in Section 17 and the terms and conditions of this
Agreement applicable to notices specified in Section 26.6 shall apply.

For each Conventional Purchase Order or Demand Pull Order issued under a Blanket
Purchase Order, Flextronics shall comply with response times and flexibility
provisions specified in the Virtual Systems House Agreement.

In those instances when Nortel Networks issues a Blanket Purchase Order for a
Product, Nortel Networks may signal for delivery of the Product against the
Blanket Purchase Order by providing to Flextronics access to a Nortel Networks
system from which Flextronics will pull the delivery information, in accordance
with Exhibit 14.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

20



--------------------------------------------------------------------------------



 



3.5   Minimum Purchases

The minimum order quantity shall be one unit of Product, unless otherwise stated
in the VSHA. Nortel Networks shall have no obligation to purchase any Products
from Flextronics, other than as set out in Section 1.3.



3.6   Excess Inventory

Nortel Networks shall have no obligation or liability to Flextronics with
respect to excess Inventory, other than as set out herein.

For the purposes of this Section, “Forecast Consumption” shall mean Nortel
Networks’ actual Requirements for Products as a percentage of Nortel Networks’
Market Forecast (as calculated in dollars at the Product Family level). Forecast
Consumption shall be measured at the end of each calendar quarter, and shall be
calculated using the sum of the sixty (60) day Market Forecasts and the sum of
the actual Requirements for each month of the three-month forecast measurement
period (which shall include the last month of the previous calendar quarter, and
the first two months of the current calendar quarter, which shall be defined as
the “Consumption Period”). Such calculation shall be made in accordance with the
methodology as set out in Exhibit 20.

The Forecast Consumption for a Consumption Period shall determine the excess
uplift percentages to be calculated against the total Material Cost and paid by
Nortel Networks, in accordance with the table as set out in Section 8 in the
Virtual Systems House Agreement. The placeholders for the base excess uplift
percentages shall be expressed as A% and the incremental excess uplift
percentage shall be expressed as B% in Section 8 of Exhibit 2, and the
applicable VSHAs will set out the negotiated values of A% and B%. The A% and B%
represents the excess uplift percentage between Nortel Networks and Flextronics.

Compensation for excess above Forecast Consumption between EMS Tier 2 Suppliers
providing Material to Flextronics (whether or not it is a NC or SC Material)
shall be expressed as X% and Y%. The base excess uplift percentage (X%) in the
prices charged to Flextronics will be part of the Material Cost and will flow
through to Nortel Networks in the Product Price. However any incremental uplift
percentage (Y%) that is in addition to the X% charged to Flextronics that is
caused by Forecast Consumption less than the base range for the X% will be paid
by the Flextronics and will not appear in the Product Price. It will also be the
responsibility of Flextronics to monitor and track all aspects of the Forecast
Consumption and excess uplift process with both NC and SC Suppliers.

For clarity, the process of calculating the applicable uplift percentages as set
out above is described in Exhibit 25.

Exceptional Excess Inventory shall be defined as Inventory that is Unique to
Nortel Networks, and is on hand or on order but not within Time-to-Cancel, as a
result of Forecast Consumption for a Product Family that is lower than [•] for a
Consumption Period. In these situations, Exceptional Excess Inventory that will
not be consumed in the current Market Forecast horizon of [•], and cannot be



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

21



--------------------------------------------------------------------------------



 



mitigated and / or cancelled by Flextronics within 30 days of the end of the
Consumption Period, shall be purchased by Nortel Networks within 40 days of
receipt by Nortel Networks of the information identifying such Exceptional
Excess Inventory.

[•]

With respect to Consigned Inventory, including Exceptional Excess Inventory
re-purchased by Nortel Networks:



  (a)   Unless Nortel Networks otherwise directs, Flextronics shall hold such
Inventory on behalf of and, in the ordinary course of business, at no additional
cost to Nortel Networks;   (b)   Flextronics shall keep and care for such
Consigned Inventory with the same standard of care as if it were part of the
Loaned Assets for use only in the Production Effort, including the obligation to
hold at Flextronics’s risk and to insure against loss.       However, no such
Inventory shall be, nor be deemed to be, a part of the Loaned Assets;   (c)  
subject to Exhibit 8, Flextronics shall place on order with Nortel Networks, and
shall not place any new purchase orders with any other source, any Material
which is suitable for the same use as such Consigned Inventory, or without first
repurchasing such Consigned Inventory from Nortel Networks. Flextronics shall
use such repurchases upon there being a requirement in the Production Effort
prior to using any other Material that is suitable for the same or similar use;
  (d)   Flextronics shall make such purchase at the then current Material Cost
or as otherwise agreed by the Parties. Flextronics shall make payment to Nortel
Networks for such purchases within forty (40) days thereof;   (e)   in the event
Flextronics does not repurchase Consigned Inventory in accordance with the
foregoing, (i) Nortel Networks shall be deemed to have sold such Inventory to
Flextronics and Flextronics will immediately credit Nortel Networks with the
amount attributable to such deemed repurchase; and (ii) in no event shall such
Material be, or be deemed to be, Exceptional Excess Inventory or Obsolete
Inventory at any time thereafter, provided however with respect to any such
credited Inventory, it may only become Exceptional Excess or Obsolete Inventory
if Flextronics can demonstrate that orders by Nortel Networks would not have
consumed such credited Inventory;   (f)   Flextronics shall report to Nortel
Networks on a monthly basis the amount of remaining on hand with Flextronics and
on order until such has been consumed; and   (g)   Flextronics will be
responsible for normal cycle count adjustments for Consigned Inventory. The
Parties agree that this cost is part of the Total Cost and is included in the
Pricing.

Flextronics shall take all commercially reasonable steps and employ prudent
purchasing practices to purchase and have on hand only such Materials as are
necessary to meet the Market Forecast, including any safety stock required to
support flexibility requirements. The above provisions do not apply to
End-of-Life Inventory held by Flextronics until it is purchased by Nortel
Networks.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

22



--------------------------------------------------------------------------------



 



3.7   Obsolete Inventory

“Obsolete Inventory” is Inventory on-hand or on order that constitutes or
contains any Material that is Unique Inventory and:



  (a)   is not on a BOM for any Product; or   (b)   is related to a Product that
has been discontinued by Nortel Networks, or transferred pursuant to
Section 4.3.2 or 4.3.3, and is not on a BOM for any other Product; or   (c)  
cannot be sold as a result of a claim of intellectual property infringement as
referred to in Section 15.1.3;

and is no longer foreseen to be consumed by Nortel Networks within the Market
Forecast and that cannot be canceled by Flextronics within the Time-to-Cancel
provisions or otherwise reduced by Flextronics in accordance with Section 3.8
and Section 4.

Nortel Networks shall purchase such Obsolete Inventory within forty-five
(45) days of receipt by Nortel Networks of the information identifying such
Obsolete Inventory. Nortel Networks shall pay storage charges for such Obsolete
Inventory that is in Flextronics’s possession from the time of 45 days after
Nortel Network purchases such Obsolete Inventory to the time of disposal of that
inventory.

If a design change initiated by Flextronics has resulted in Material becoming
Obsolete Inventory, then Nortel Networks shall not purchase such Obsolete
Inventory, unless agreed between the Parties.

On a quarterly basis, Flextronics will provide Nortel Networks with a list of
Unique Inventory for which there is no demand in the current Market Forecast and
for which there has been no consumption during the past 6 months and the parties
will discuss the appropriate disposition of such Unique Inventory.



3.8   Responsibility to Minimize Obsolete Inventory

Flextronics shall perform all commercially reasonable steps and employ prudent
purchasing practices to purchase and have on hand only such Materials, as are
necessary to meet the Market Forecast, taking into account flexibility and
finished goods safety stock requirements specified in each Virtual Systems House
Agreement. Nortel Networks shall reimburse Flextronics for its reasonable
out-of-pocket expenses, including restocking charges required by its suppliers,
where Flextronics cannot sell such Obsolete Inventory to a third party for an
amount that is at least equal to the price paid by Flextronics for such
Inventory; provided that the Parties shall mutually agree to any such amount to
be paid to Flextronics prior to Flextronics selling such Obsolete Inventory.

Flextronics also agrees to offer a first refusal of Obsolete Inventory to Nortel
Networks’ third party repair services contractor.

In no event shall the total amount of Obsolete Inventory for which Nortel
Networks has liability under Section 3.7 in aggregate exceed the amount of
Inventory scheduled to be consumed per the Market Forecast in effect at the time
Flextronics implements the design change.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

23



--------------------------------------------------------------------------------



 



3.9   Identification of Obsolete Inventory

Obsolete Inventory for which Nortel Networks has liability pursuant to
Section 3.7 will be identified by Flextronics, pursuant to Section 5.1 and
Section 15.1.3.



3.10   Title and Risk of Loss and Delivery



  3.10.1   Title



    For orders that are shipped from Flextronics’s Delivery Facility to a named
destination within the same country, title shall pass to Nortel Networks upon
delivery to the named destination. For orders that are shipped from
Flextronics’s Delivery Facility to a named destination in a different country,
title shall pass to Nortel Networks immediately prior to importation into the
country specified in the named destination.       Nortel Networks may make a
written request that title pass to it at a point other than as outlined above.
Flextronics shall comply with such request provided that the revised transfer
point is no later in the delivery process then the relevant points stated above.
      For returns that are shipped from Nortel Networks or a Customer to
Flextronics’s or Flextronics’s subcontractor’s premises within the same country,
title shall pass to Flextronics upon delivery to the agreed upon destination.
For returns that are shipped from Nortel Networks or a Customer to Flextronics’s
or Flextronics’s subcontractor’s premise in a different country, title shall
pass to Flextronics immediately prior to importation into the country specified
in the named agreed upon destination.



  3.10.2   Risk of Loss



    Flextronics shall deliver Products to the named destination duty unpaid as
defined by ICC Incoterms 2000 (“DDU”). For only those countries listed in
Exhibit 22, Nortel Networks may require Flextronics to deliver Products to the
named destination duty paid as defined by ICC Incoterms 2000 (“DDP”). If Nortel
Networks requests a delivery term other than (i) DDU or (ii) DDP to the
countries listed in Exhibit 22, the Parties shall agree upon this delivery term
and written confirmation of this agreement shall govern in the case of a
conflict with a delivery term stated on the applicable Purchase Order. Risk of
loss will pass to Nortel Networks pursuant to the applicable Incoterms,
determined as stated herein, or as otherwise required by Nortel Networks.      
If Nortel Networks or a Customer returns a Product, risk of loss, damage or
theft for such Product shall pass to Flextronics when the Product is delivered
to Flextronics’s or Flextronics’s subcontractor’s premises.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

24



--------------------------------------------------------------------------------



 



3.11   Packaging, Labelling and Trade-Marks

Products shall be packaged and labelled in accordance with Nortel Networks’
practices as more particularly set forth in Exhibit 3, the relevant
Specifications, the Virtual Systems House Agreement or as Nortel Networks may
otherwise direct in writing, and consistent with the provisions of Section 22.3.
Flextronics shall not otherwise apply to or display on the Products
Flextronics’s trade-marks or other markings without the express written
permission of Nortel Networks, which may be withheld in its absolute discretion.
Flextronics shall use the Trade-Marks only to apply to Products on Nortel
Networks’ behalf together with other legends, notices or markings as Nortel
Networks may direct.



3.12   Exception Demand Negotiation Process

If demand for a Product Family exceeds the Market Forecast plus the flexibility
requirements set forth in the relevant Virtual Systems House Agreement, measured
at the aggregate of the cost of sales of such Product Family purchased pursuant
to that VSHA, then the Parties shall employ the Exception Demand Negotiation
Process specified in Exhibit 7 to address the responsiveness to Customer issues.

SECTION 4
MATERIALS MANAGEMENT PROCESS



4.1   Manufacturing Location

Flextronics shall manufacture each Product at the Site and/or on the
manufacturing line initially agreed to by Flextronics and Nortel Networks, and
Flextronics shall not change such Site or manufacturing line unless Nortel
Networks consents in writing. The System Houses transferred to Flextronics as
part of the Transferred Business are hereby deemed to be qualified. Flextronics
shall follow Nortel Networks’ qualification process as set out in Exhibit 3 for
additional Flextronics Sites for System House or Production Effort work and
provide a complete qualification report.

Flextronics agrees to support Nortel Networks’ customer needs by transferring
the manufacture of Products to alternative Flextronics Sites or providing an
equivalent alternative solution to support such Nortel Networks customer in each
region as requested, provided that Nortel Networks and Flextronics will discuss
and agree upon the appropriate delivery terms.

At Nortel Networks’ request, Flextronics will evaluate setting up operations in
another country or equivalent alternative solution, and each Party shall bear
its respective reasonable costs of such evaluation. If Flextronics is unable or
unwilling to meet such in-country or regional needs in a timely fashion, and
provided Flextronics has been provided prior written notice of such in-country
needs and a minimum of thirty (30) days to provide a plan in reasonable detail
to meet such needs, including, without limitation, cost, quality and service, in
a reasonable time frame as specified by Nortel Networks, Nortel Networks may
place such business with an alternative supplier in such new location. Any such
sourcing changes shall not change Nortel Networks obligations with respect to
the Minimum Commitment as set out in Section 1.3.2, except those changes
governed by Section 1.3.3(D).



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

25



--------------------------------------------------------------------------------



 



4.2   No Price Premiums

Nortel Networks shall pay no price premiums or other additional charges for
Production Effort or Services, including price premiums associated with
Production Effort and Services carried out during times other than the usual
working hours on Business Days, unless agreed through (i) the Exception Demand
Negotiation Process, or (ii) pursuant to Section 7 or (iii) such other process
as mutually agreed by the Parties from time to time.



4.3   Transition of Material



  4.3.1   From Nortel Networks to Flextronics



    Except as otherwise provided for in the APA with respect to Inventory (as
that term is defined in the APA) purchased at the applicable Designated Country
Closing Date, upon any transfer of responsibility for supply of a Product from
Nortel Networks to Flextronics or upon any ramp-up of a new Product, subject to
a physical quality inspection in accordance with a procedure similar to the
procedure set forth in Exhibit 8, Flextronics shall purchase Materials for such
Product in Nortel Networks’ control. If Nortel Networks has placed orders with
Materials suppliers which, at the time of such transfer, are not yet completely
filled, subject to a physical quality inspection in accordance with a procedure
similar to the procedure set forth in Exhibit 8, Flextronics shall accept
assignment of such orders to it for those Materials not yet shipped to Nortel
Networks, in any event prior to purchasing such Material from any other entity;
provided that consumption of such Material is included in the Market Forecast or
comprises part of End-of-Life Inventory. Other than purchases covered by
End-of-Life Inventory or related to the Transferred Business, Flextronics may
stage purchases under this Section 4.3.1 taking into account the Material Lead
Time for the applicable Material.



  4.3.2   From Flextronics to Nortel Networks



    Upon any transfer of responsibility for supply of a Product from Flextronics
to Nortel Networks or upon any ramp-up of a new Product, Nortel Networks will,
subject to a physical quality inspection in accordance with the procedure set
forth in Exhibit 8, purchase Materials that is Unique Inventory for such Product
in Flextronics’s control. If Flextronics has placed orders for Unique Inventory
with Materials suppliers that, at the time of such transfer, are not yet
completely filled, Nortel Networks will accept assignment of such orders to it
for those Materials not yet shipped to Flextronics; provided that consumption of
such Material is included in the Market Forecast or comprises part of
End-of-Life Inventory. Nortel Networks will not require that Flextronics sell
any Materials or assign any orders that are still required by Flextronics to
satisfy its obligations under any outstanding Purchase Orders. Nortel Networks
may stage purchases under this Section 4.3.2 taking into account the Material
Lead Time for the applicable Material.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

26



--------------------------------------------------------------------------------



 



  4.3.3   From Flextronics to a Third Party



    Upon any transfer of responsibility for supply of a Product between
Flextronics and a third party specified by Nortel Networks, Flextronics shall
sell to such third party, subject to a physical quality inspection in accordance
with the procedures set forth in Exhibit 8, Materials for such Product in
Flextronics’s control. If Flextronics has placed orders with Materials suppliers
which, at the time of such transfer are not yet completely filled, Flextronics
shall assign such orders to such third party for those Materials not yet shipped
to Flextronics; provided that Flextronics shall not be obligated to sell any
Materials or assign any such orders if such Materials are still required by
Flextronics to satisfy its obligations under any outstanding Purchase Orders.
The third party may stage purchases under this Section 4.3.3 taking into account
the Material Lead Time for the applicable Material, subject to Flextronics’s
satisfaction as to the creditworthiness of such purchasing third party.



  4.3.4   INTENTIONALLY DELETED



  4.3.5   From Third Party to Flextronics



    Upon any transfer of responsibility for supply of a Product between a third
party specified by Nortel Networks and Flextronics, Flextronics shall purchase
from such third party, subject to a physical quality inspection in accordance
with the procedures set forth in Exhibit 8, Materials for such Product , as well
as all End-of-Life Inventory, in such designated third party’s control.
Notwithstanding the foregoing, Flextronics shall only be obligated to purchase
Materials for such Product for which there is a forecasted demand [•] of such
transfer consistent with Nortel Networks’ relevant existing third party
contractual obligations. The afore-mentioned Inventory physically transferred or
on order and not cancellable as of the date of transfer greater than [•]
forecasted demand will be held and managed by Flextronics as Consigned
Inventory. Any such Inventory that is related to the Transferred Business
purchased pursuant to this Section that is not consumed within twelve months,
could, at Flextronics’s option, be sold to an external third party. Should the
proceeds from such sale, on a sale-by-sale basis, be lower than the original
cost, then Nortel Networks will reimburse Flextronics for the difference.
Flextronics agrees to give Nortel Networks the first-right-of-refusal to buy
such Materials at the original cost, before Flextronics sells them to any third
party at lower than the original cost. Any inventory purchased pursuant to this
Section shall be exempt from the imposition of the excess uplift percentage.



  4.3.6   Price for Transitioned Materials



    The price payable for Materials purchased pursuant to (i) Section 4.3.1
shall be the Material Cost of such Materials; and (ii) Section 4.3.2, 4.3.3 and
4.3.5 shall be equal the sum of the [•].



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

27



--------------------------------------------------------------------------------



 



4.4   Materials Management Services



  4.4.1   Definition



    This Section 4.4 sets out the definition of Materials Management Services.



  4.4.2   Level 3 Planning



    Flextronics shall perform Level 3 Planning (Exhibit 21). Flextronics shall
review the Market Forecast received from Nortel Networks and the Parties will
agree on the Market Forecast to be used to produce the Level 3 Plan for the
applicable period. Flextronics shall, upon receipt of the Market Forecast from
Nortel Networks, convert and manage such Market Forecast into detailed planning
information required for order management, inventory management, procurement of
all necessary Materials, and the management of all End-of-Life Inventory (the
“Level 3 Plan”) in order to satisfy Flextronics’s responsibilities for the
delivery of Products as set forth herein and in any VSHA. Flextronics shall
provide such Level 3 Plan to Nortel Networks and Nortel Networks will review and
the Parties will agree on the Level 3 Plan to be in effect for the applicable
period. The fact that Flextronics may have agreed upon a Market Forecast does
not relieve Nortel Networks from any of its liabilities as set out in this
Agreement with respect to excess inventory generated from the use of that Market
Forecast by Flextronics. The fact that Nortel Networks may have agreed upon a
Level 3 Plan does not relieve Flextronics from any of its liabilities as set out
in this Agreement with respect to excess inventory generated from the
implementation of that Level 3 Plan.



    Flextronics shall provide a forecast to all Tier 2 Suppliers. As part of the
forecasting process Flextronics will be responsible for developing, managing and
maintaining planning bills, sub-bills, and Product structure information,
Flextronics will update all information in the systems that feed Nortel Networks
systems and databases as mutually agreed.



    Flextronics shall validate the market planning bills and Ship-Loose
forecast, updating them as required to any known future market demand changes
that are known to either Party at the time of the Market Forecast monthly, or
weekly, as necessary. These changes may include, among other things, information
relating to promotional programs, customer software or hardware upgrades or
major new market initiatives.



  4.4.2.1   Flexibility Models



    The Parties acknowledge that there are two different flexibility models that
may be in place in the Virtual System Houses.       The Traditional Model is set
out in Section 5.3 of the VSHA and sets out the flexibility requirements as
agreed to by the Parties for each applicable Product Family (the “Traditional
Model”).       Under The Dynamic Model, Flextronics will provide Nortel
Networks, as part of the Level 3 Plan, with a flexibility plan, based on the
Market Forecast and Market Forecast Agility



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

28



--------------------------------------------------------------------------------



 



    Requirements (“MFAR”) provided by Nortel Networks at the time of delivery of
the Market Forecast. The Parties will mutually accept and approve on a monthly
or quarterly basis, as agreed in the VSHA (the “Dynamic Model”). For clarity,
the Dynamic Model can differ between Leadership Categories and Product Families
within the Leadership Categories.       The Parties will trial the Dynamic Model
in one VSHA, as agreed between the Parties. The Parties agree to work together
to further define and clearly document the Dynamic Model and create a plan to
roll it out at the chosen Virtual System House before the applicable VSHA
Effective Date. At the end of the 6 months trial period, the Parties will review
the success of this Dynamic Model and agree to (a) revise the remaining VSHAs to
institute the Dynamic Model, or (b) revert to the Traditional Model for the VSHA
which undertakes this trial. If option (a) is chosen, the Parties will review
the success of the Dynamic Model at each System House and the Parties may
mutually agree to continue with the Dynamic Model or revert to the Traditional
Model with respect to each System House; provided however if Flextronics has not
met the Report Card Metrics at an applicable System House, during the applicable
6 month period, Nortel Networks may unilaterally decide to revert to the
Traditional Model for that System House. If Flextronics has met the Report Card
Metrics and there is no mutual agreement on whether to continue with the Dynamic
Model or not, the Parties will use the Issue Resolution and Escalation Process
to resolve the matter. If option (b) is chosen at any time, then at such time
the Parties will negotiate in good faith and agree on the percentages to be used
with the flexibility terms for the Traditional Model in the applicable VSHA. The
Parties will continue to review the success of a Dynamic Models in place at any
System House every 6 months, at which time the Parties may mutually agree to
revert to the Traditional Model.       For either flexibility model, Flextronics
will provide to Nortel Networks a quarter-end inventory target for all inventory
types (current, excess, exceptional excess, end of life, obsolete) based upon
the Market Forecast and Level 3 Plan.



  4.4.3   Supply Chain Management



    Flextronics agrees to take responsibility to manage the supply chain to
support the business and Nortel Networks Customer deliveries and Customer
service performance to the extent provided below.       Flextronics will manage
all elements of the supply chain, which activities shall include but not be
limited to the following:



  (a)   optimize the supply chain performance;   (b)   perform short and long
term capacity planning;   (c)   as further set out in Section 4.5, application
test any SC Material at Flextronics or at an other EMS Supplier, and perform
application testing for NC Material (as directed by Nortel Networks); provided
however, Flextronics’s obligation to perform NC application tests is subject to
available capacity and will be scheduled accordingly. There will be no separate
charge for application testing unless otherwise agreed. As set out in
Section 4.5, qualify any SC Material and qualify any SC Supplier that is not



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

29



--------------------------------------------------------------------------------



 



      already approved on the BOM for any Product at the time of the transfer or
introduction of a production Product to Flextronics and maintain the
qualification of SC Supplier and SC Material (which includes component product
changes notices, known as PCN’s) on the BOM for any Product in the ordinary
course of business, subject to Nortel Networks’ approval and consistent with the
quality requirements of Exhibit 3;   (d)   manage Tier 2 Supplier contracts and
relationships to obtain maximum flexibility to respond to Market Forecasts and
upside flexibility requirements as set out in the relevant VSHA;   (e)   enter
into contracts with SC Suppliers and administer Nortel Networks contracts with
NC Suppliers, as applicable, and where NC Supplier fails to perform in
accordance with the terms of its contract with Nortel Networks, and subject to
Section 4.6, request Nortel Networks assistance as necessary;   (f)   beginning
6 months after the transfer of a Product to Flextronics, require in its
contracts with SC Suppliers last-time buy notifications of at least 12 months
and a delivery period of an additional 6 months;   (g)   enforce all applicable
contracts with Tier 2 Suppliers, and in the case of a NC Supplier, with the
assistance of Nortel Networks if necessary, subject to Section 4.6;   (h)  
enter into vendor managed inventory programs where appropriate and subject to
Section 4.6 in the case of a NC Supplier, with Nortel Networks’ assistance where
necessary;   (i)   manage cost reduction programs, implementation and
operational efficiencies, including documented benchmarking techniques for both
Materials and total supply chain and providing dedicated primes for each
Leadership Category, as set out in the applicable VSHA;   (j)   perform other
purchasing services for consumable materials that are required to for the
Production Effort (e.g., solder paste);   (k)   perform tactical purchasing
activity such as purchasing orders, price management, invoicing issue
resolution;   (l)   drive and achieve ongoing continuous improvement;   (m)  
perform proactive measures to assure supply flow of long lead-time, allocated,
and constrained Materials;   (n)   manage End-of-Life Inventory and last time
purchases, as set out in Section 4.4.4;   (o)   perform proactive and timely
identification of Obsolete/ End-of-Life Inventory, including, identify,
research, analysis of alternative, business case development, design,
prototypes, verification and project management and implement solutions to
address End-of-Life Inventory;   (p)   perform best-in-class inventory
management, including FIFO practices;   (q)   implement effective phase out and
in of Materials during change management process;   (r)   employ prudent
purchasing practices to mitigate against any excess inventory Exceptional
Excess, Consigned Inventory or Obsolete Inventory;



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

30



--------------------------------------------------------------------------------



 



  (s)   manage any excess inventory, Exceptional Excess Consigned or Obsolete
Inventories, including disposition, physical handling, mitigation of extra
charges, carrying charges, restocking fees, etc.;   (t)   periodically monitor
industry trends and supplier chain lead-times, potential supply chain
interruptions, SC Supplier financial health and be knowledgeable of any supplier
constraints and make continuous improvements and adjustments to the supply chain
design to compensate for all such issues. Flextronics shall have processes to
monitor and update its internal ERP systems to reflect the current actual
Material ordering lead time and their internal end-to-end manufacturing lead
times (i.e. receiving, kitting, manufacturing, packaging, logistics, etc.). In
addition, Flextronics to require that all SC Suppliers have similar processes in
place;   (u)   provide the necessary oversight, information and actions with
Tier 2 Suppliers to facilitate their ability to deliver material for flexibility
and security of supply;   (v)   manage the supply chain in a fair and ethical
manner;   (w)   assist Nortel Networks to meet its commitments as set forth in
the applicable VSHA with respect to utilization of Tier 2 Suppliers or other
suppliers who are minority business enterprises, women business enterprises, and
other businesses owned by disabled individuals, disabled veterans, Vietnam
veterans, and similar categories of organizations (“Special Category
Suppliers”), where such targets are applicable. Flextronics will furnish data
concerning use of such Special Category Suppliers on a quarterly basis in a
format as set out in a relevant VSHA. Nortel Networks agrees that if it requires
that Flextronics use of Special Category Suppliers who are not Competitive with
other suppliers, then Flextronics shall bring this situation and the applicable
impact to Product pricing or ICR/OCR Commitments to Nortel Networks attention.
If Nortel Networks requests that such Special Category Suppliers be used as an
SC Supplier, the Parties will agree upon appropriate adjustments;   (x)  
Flextronics shall take all administrative actions required to become a member of
the Customs & Trade Partnership Against Terrorism (C-TPAT or to demonstrate to
Nortel Networks compliance with C-TPAT guidelines or similar international
supply chain programs designed to protect against acts of terrorism.
Demonstration of C-TPAT compliance includes assessment of current supply chain
security measures in accordance with the U.S. Customs guidelines, and other
countries guidelines as required, and addressing any potential security
weaknesses in Flextronics’s supply chain; and   (y)   maintain and enhance
existing electronic communications and demand-pull programs with the supply
chain. Flextronics shall share information with Nortel Networks regarding cost
trends, market availability and Materials End-of-Life Inventory scenarios during
appropriate monthly operations reviews, and sooner if applicable.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

31



--------------------------------------------------------------------------------



 



  4.4.4   Component Discontinuance and End-of-Life Inventory



    Flextronics shall perform, on an ongoing basis, all activities necessary to
manage the supply of Products in accordance with the terms of this Agreement.
Such activities to include, but not be limited to, the following:



  (a)   conduct and provide to Nortel Networks a summary and forecast of
Material that any Tier 2 Suppliers notifies Flextronics that such Tier 2
Supplier or any applicable supplier in the supply chain plans to discontinue;  
(b)   identify, monitor and react to suppliers’ end-of-life notifications;   (c)
  apply strategic technical analysis of the supply base to proactively warn of
potential End-of-Life Inventory trouble areas by product family;   (d)  
maintain and provide to Nortel Networks a consolidated list of components
(including Tier 2 Supplier’s part numbers) which are approaching end-of-life;  
(e)   for components that have had last time buys performed, track and monitor
inventory on hand and projected use up dates with the goal to ensure continuity
of supply and react accordingly if the use up date is advanced;   (f)  
negotiate with supply base to maintain supply until an alternative solution can
be achieved;   (g)   if required by Nortel Networks, research, review and
recommend to Nortel Networks for approval (including business case, detailed
cost analysis, design plans, last time buy quantity required, qualification and
verification plans, scope of intellectual property risk known to Flextronics and
the basis of Flextronics’s knowledge) of the best alternative available, such
as, perform last time buy, component substitutions, component packaging foot
print changes, elimination of the component by incorporating function into
another component, specification relaxation to eliminate the need for the
component. In this regard, Nortel Networks will provide Flextronics with
parameters concerning its forecasted demand for the Product through the Products
end-of-life, including, without limitation, the estimated sell-off period and
aggregate quantity required and anticipated Product mix (the “End of Life
Parameters”). Flextronics shall be entitled to rely on such End of Life
Parameters in conducting its analysis;   (h)   where last-time buy plan is
approved by Nortel Networks, Flextronics shall perform the activities set out in
this Section 4.4.4 including executing the last-time buy and such Inventory will
be considered End-of-Life Inventory.



    If Flextronics is required to purchase End-of-Life Inventory, Nortel
Networks shall pay to Flextronics a Carrying Charge on the End-of-Life Inventory
effective ninety (90) days from the notification by Flextronics that it has
executed the last-time buy as approved by Nortel Networks and has received
delivery of such End-of-Life Inventory as scheduled in the last-time buy plan.
Flextronics shall hold End-of-Life Inventory for a period not to exceed 3 years
at which time Nortel Networks will purchase such End-of-Life Inventory from
Flextronics at Material Cost plus Material Overhead. At the time of purchase of
such Inventory, Nortel Networks will determine the disposition of such
Inventory. If Nortel Networks requires Flextronics to hold such Inventory, it
will be treated as Consigned Inventory.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

32



--------------------------------------------------------------------------------



 



    End-of-Life Inventory held by Flextronics set out hereunder will have a
total End-of-Life Inventory cap of [•] of the total of the costed aggregate
Market Forecast for all Flextronics business with Nortel Networks on a six month
forward-looking basis plus Flextronics’s global revenue under this Agreement for
the previous six months (the “End-of-Life Revenue Base”). If the End-of-Life
Revenue Base declines causing the End-of-Life Inventory currently held by
Flextronics to exceed the then current [•] cap for a six month period, then
Nortel Networks will purchase the End-of-Life Inventory which is excess to the
current cap from Flextronics at Material Cost plus Material Overhead.
Flextronics will hold any such End-of-Life Inventory, which is excess to the cap
and has been purchased by Nortel Networks as Consigned Inventory.      
Flextronics is not obligated to purchase additional End-of-Life Inventory above
this [•] cap, unless mutually agreed. For greater clarity End-of-Life Inventory
will be considered Unique Inventory.       Nortel Networks may from time to time
purchase End-of-Life Inventory or require Flextronics to sell it to a third
party specified by Nortel Networks at a cost to Nortel Networks or such third
party equal to the Material Cost plus Material Overhead. Flextronics shall have
the right to sell to one or more third parties acceptable to Nortel Networks any
End-of-Life Inventory purchased by Flextronics. For greater clarity, Flextronics
shall not dispose of any End-of-Life Inventory without written authorization
from Nortel Networks.



  4.4.5   Traceability of Products and Material



    The Parties acknowledge that certain assets and resources have been
transferred to Flextronics pursuant to the APA to enable Flextronics to perform
the traceability requirements set out below. Flextronics will determine by the
end of 3 months after the System House transfer date whether it is satisfied
that these assets and resources, as transferred, are sufficient for such
purpose. If Flextronics is not so satisfied, it will notify Nortel Networks and
present reasonable evidence to support this determination along with a proposed
plan to address any deficiencies in a commercially reasonable manner. Nortel
Networks may not unreasonably withhold or delay its acceptance of Flextronics’s
determination or of Flextronics’s proposed plan to acquire capability in this
area within a maximum of 12 months. If Nortel Networks accepts this
determination and the plan to remedy the deficit in assets and resources, then
Flextronics shall not be liable for any Liquidated Damages or direct damages
related to this Section pending the implementation of Flextronics’s plan. If
Nortel Networks does not accept this determination or remedial plan, the Parties
shall follow the Issue Escalation and Dispute Resolution Process. If Flextronics
can demonstrate that implementation of a plan to satisfy the traceability
requirements will result in change to costs at the transferred System House, the
Parties will agree on appropriate changes to the Price.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

33



--------------------------------------------------------------------------------



 



  4.4.5.1   General Requirements



    Flextronics shall mark all Products manufactured by Flextronics or a
sub-contractor of Flextronics, including sub-assemblies and units, and
Significant Components (as defined below) clearly; the format of the labels will
be agreed upon by the Parties such that the labels will identify the Product
and/or Significant Components and the party responsible for the manufacture of
such Product and/or Significant Component in accordance with the Specifications
including Nortel Networks’ Corporate Standard 5014.00 Serialization Codes or
successor thereof. Flextronics is not responsible for traceability requirements
on any Material that is purchased from another EMS Supplier Labels shall
identify appropriate regulatory and safety compliance requirements. All
Products, including sub-assemblies and units, and Significant Components
manufactured by Flextronics or a sub-contractor of Flextronics for Nortel
Networks shall have suitable identification for Product and Material
traceability. With respect to Material, Flextronics shall generate and record
all data necessary to enable Material traceability for “Significant Components”.
Nortel Networks and Flextronics will agree and specify which Materials will be
designated as Significant Components, as jointly agreed to by both Nortel
Networks and Flextronics in the applicable VSHA. Traceability data (including
product identification, revision level, in-process testing, final test, test
step name, pass/fail, repair and manufacturing date code) shall encompass
acceptance through manufacturing, manufacturing site, storage, logistics and, if
applicable, installation.       Flextronics agrees to provide traceability and
history of all Materials data including all purchasing history, Material
supplier name, Material supplier part number, quantities, date received, and
Material Cost. Flextronics shall also retain traceability data for a minimum
period of end of life plus three (3) years. Flextronics shall submit
traceability data feeds to Nortel Networks data warehouse in accordance with a
schedule to be agreed on by the Parties, if the Parties determine that it is
necessary to keep duplicate data stores. Historical data will be available on
request in a media format to be determined by Flextronics.       All available
historical and traceability Material data will be transferred from Sending to
Receiving Supplier Site, or if not transferable, then data shall be maintained
and remain accessible at either Sending or Receiving Supplier Site, as
applicable. If responsibility for supply of a Product moves or upon termination
of this Agreement, all Material historical and traceability data shall be
transferred to Nortel Networks or to a new supplier (other than Material Cost),
as requested by Nortel Networks.



  4.4.5.2   Material/Component Traceability



    Flextronics shall be able to trace to top level PEC (“Product Engineering
Code”) and serial number. Flextronics shall be able to trace to an individual
specific delivery of a top level PEC and serial number. Flextronics shall adhere
to lot management techniques for any component specified by Nortel Networks, and
shall maintain records of this traceability for product recalls, retrofits,
field changes, and/or product failure root cause analysis.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

34



--------------------------------------------------------------------------------



 



  4.4.5.3   Product Traceability (Field Replaceable Units / Sub-Assemblies)



    Field replaceable units and sub-assemblies shall be traceable throughout the
lifecycle of a Product to the extent that Nortel Networks can currently trace
such field replaceable units and sub-assemblies. Documented procedures should
provide traceability of design changes to identifiable manufacturing dates,
lots, or serial numbers. Traceability of specific Product should be to serial
number and CLEI code as applicable. Flextronics shall have a record of all
assembly/test (which includes all previous re-work history including details
logged by manufacturer site), and inspection points within the process by
product serial number.



  4.4.6   Performance Report Cards



    Flextronics shall collect and evaluate and complete performance report
cards, based on quantifiable objective measurements, as designed by Flextronics,
for each Tier 2 Supplier that falls into the category of top 80% of
Flextronics’s annual spend with respect to Nortel Networks related Material, to
measure against their goals of quality, service and cost, and make available to
Nortel Networks such data on a timely basis and as required by Nortel Networks.



  4.4.7   Process and Systems Support



    The Flextronics will provide resources to support the following systems and
process areas: electronic communications with Nortel Networks, Customers and
suppliers, system trouble shooting, process improvements, system evolution and
the migration from Nortel Networks systems to the Flextronics’s own information
technology infrastructure, application environment and shall maintain the level
of capability transferred from Nortel Networks and work to provide improvements
and enhancements to systems and processes as technology evolves.       Nortel
Networks will provide resources and processes to support electronics
communications with Flextronics in the following areas: customer orders,
purchase orders, documentation, and invoicing with the goal to support systems
and processes which are best in class.       The Parties acknowledge that
certain assets and resources have been transferred to Flextronics pursuant to
the APA to enable Flextronics to fulfill its support responsibilities herein.
Flextronics will determine by the end of 3 months after the System House
transfer date whether it is satisfied that these assets and resources, as
transferred, are sufficient for such purpose. If Flextronics is not so
satisfied, it will notify Nortel Networks and present reasonable evidence to
support this determination along with a proposed plan to address any
deficiencies in a commercially reasonable manner. Nortel Networks may not
unreasonably withhold or delay its acceptance of Flextronics’s determination or
of Flextronics’s proposed plan to acquire capability in this area within a
maximum of 12 months. If Nortel Networks accepts this determination and the plan
to remedy the deficit in assets and resources, then Flextronics shall not be
liable for any Liquidated Damages or direct damages related to this Section
pending the implementation of Flextronics’s plan. If Nortel Networks does not
accept this determination or remedial plan, the Parties shall follow the Issue
Escalation and Dispute Resolution Process. If Flextronics can demonstrate that



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

35



--------------------------------------------------------------------------------



 



    implementation of a plan to satisfy the support requirements herein will
result in change to costs or delivery schedule, the Parties will agree on
appropriate changes to the Price and delivery schedule.



  4.4.8   Order Management/Customer Service



    Flextronics will be responsible for all order management activities relating
to the Production Effort and Services and Design Services including order
receipt, order configuration validation to configuration rules provided by
Nortel Networks, order scheduling, order delivery, order status inquiries, and
change order management. Additionally, the parties agree to work towards
establishing plans for handling other Customer service activities. Flextronics
will provide resources to support electronic communications with Nortel Networks
via EDI (electronic data interchange) or XML (extended Markup Language), or
other similar means as Nortel Networks requests and Flextronics agrees,
including system troubleshooting, process improvements, and system evolution.
Nortel Networks will provide Flextronics with access to Nortel Networks’
customer service satisfaction data.



  4.4.9   Return Material Operation Services



    In addition to Flextronics’s obligation under Section 9 and Section 10 for
returned Products other than Rework Products and Repair Products, Flextronics
shall administer and manage a return material operation for Products, including
conducting diagnostic testing and upgrade support relating thereto, all pursuant
to the return material/RMA procedure set forth in Exhibit 11, purge
routing/processing (including segregation of materials), stock support on and
upgrade support for Nortel Networks. Costs of the foregoing shall be the
responsibility of Flextronics and shall be included as part of the Production
Effort and Services provided by Flextronics hereunder.       Product that has
been returned from Nortel Networks or a Nortel Networks Customer for reasons
other than for quality or DOA, and is re-sellable to Nortel Networks as new
Product, shall not exceed the percentage of the value of all shipments within a
quarter for a Product Family as set out in the applicable VSHA (the “RMA Cap”).
In the event that the RMA Cap is exceeded, the Parties shall agree upon a
reasonable re-stocking fee or other method of compensation as appropriate. Such
re-stocking fee shall be paid by Nortel Networks no later than 40 days after the
Parties agree upon such fee. Product that has been returned to Flextronics due
to quality issues or DOA is excluded from the RMA Cap. Flextronics shall process
RMA returns and associated credits to Nortel Networks in a timely fashion on an
ongoing basis to avoid any processing backlogs. For greater clarity, Lab
Products are not subject to the RMA Cap in Section 4.4.9.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

36



--------------------------------------------------------------------------------



 



  4.4.10   Purchase of Products for Use in Lab Facilities



    If Nortel Networks requires Products for use in its lab facilities or for
demonstration or other purposes (“Lab Products”), it will purchase such Products
from Flextronics. Nortel Networks will return Lab Products to Flextronics and
Flextronics will have a positive obligation to take title of the Lab Products
upon receipt of the returned Lab Products and provide Nortel Networks with a
credit for the then current Price for the Lab Product, provided that Nortel
Networks returns such Lab Products within one hundred and eighty (180) days of
Nortel Networks receipt and in the same state they were received without
compromising the quality, reliability or function (the “Return Requirements”),
and further provided that Nortel Networks provides Flextronics with reasonable
notice prior to returning any such Lab Products. However, if Nortel Networks
wishes to return Lab Products that do not meet the quality, reliability or
function criteria of the Return Requirements, it will pay Flextronics for the
actual costs incurred by Flextronics to repair such Products at the then current
Repair rates. Notwithstanding the foregoing, if the failure to meet the Return
Requirements is in any way attributable to the actions of Flextronics, the Lab
Products shall be deemed to meet the Return Requirements. Flextronics shall
reimburse Nortel Networks for the purchase price of any Lab Product returned in
accordance with the Return Requirements within forty (40) days of Flextronics’s
receipt of the Lab Products. Any Lab Product returned to Flextronics in
accordance with this Section 4.4.10 shall be treated by Flextronics as Class A
Inventory upon its return and Flextronics will cycle Lab Products through the
System House process upon receipt from Nortel Networks and deliver back to
Nortel Networks on next Customer order at no additional cost to Nortel Networks.
For greater clarity, Lab Products are not subject to the RMA Cap in
Section 4.4.9.



4.5   Material and Tier 2 Supplier Qualification

Flextronics shall only use Material and Tier 2 Suppliers that have been
qualified and application approved either by Nortel Networks or by Flextronics
pursuant to Section 4.4.3(c) Qualification and application approved status will
be recorded on the Nortel Networks Approved Vendor List (“AVL”). The Parties
acknowledge that in some instances only the component of a specified supplier
may be used in a Product. Such components (also known in Nortel Networks as “Red
Lists”) shall be identified in the VSHA. Flextronics shall have a formal capture
and purge process for non-qualified Material as specified by Nortel Networks in
Exhibit 3.

If Flextronics desires to include SC Material or SC Supplier on the AVL for a
Product, then Flextronics will notify Nortel Networks by submitting a change
request. Flextronics must take into consideration quality, safety, regulatory
and performance-critical requirements before bringing such a request to Nortel
Networks. Nortel Networks will respond in a timely manner to such change request
to the applicable design authority at Nortel Networks or its designate, or, in
the case of Products for which Flextronics is responsible to perform Sustaining
Design Services, by the applicable designer at Flextronics. Nortel Networks will
notify Flextronics whether it accepts or rejects such change request. Nortel
Networks will not unreasonably reject or delay its response to a change request.
In the event



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

37



--------------------------------------------------------------------------------



 



Nortel Networks accepts an SC Material or SC Supplier, Flextronics must perform
its obligations to qualify any SC Material or SC Suppliers under 4.4.3(c). Once
any SC Supplier is qualified, Nortel Networks will notify Flextronics in a
timely manner that an SC Supplier has been included either by including such SC
Supplier in the most recent approved AVL or by otherwise notifying Flextronics
in writing. Nortel Networks will be responsible for qualifying any NC Suppliers.

If SC Material on the BOM for Product is not currently approved to the quality
requirements of Exhibit 3, Flextronics shall qualify the applicable SC Material
and SC Supplier consistent with the methodology outlined in Corporate Standard
180.40 Component Flextronics Assessment, Approval and Qualification. For
Material manufactured by Flextronics, Nortel Networks shall assist Flextronics
to use the supplier self qualification process. For all qualifications performed
by Flextronics, its responsibilities include:



  (a)   Review and issue qualification waivers requested by suppliers based on
low risk of quality issues and low potential business impact.   (b)   Define and
implement qualification risk mitigation plans as early in the Product
development cycle as possible to provide for a minimal risk of non-conformance
to the Product quality requirements during Product production and without impact
to Product production release schedule.   (c)   In the event of qualification
failure of a supplier component, drive a corrective action plan with the
supplier that requires such supplier to redesign supplier component to eliminate
qualification failure and to repeat qualification testing successfully prior to
Product production and without impacting Product release schedule.   (d)  
Perform Product application testing/characterization and gain approval from
appropriate design authority, as referenced above   (e)   Perform verification
testing for Products, Services or Material

Flextronics shall maintain approval status of all SC Suppliers on the BOM for
Product and perform re-certification of SC Suppliers as necessary. Flextronics
shall manage and maintain all component information within the Nortel component
database for which Flextronics has qualification responsibility.

Any qualification activities described in this Section will be at the expense of
Flextronics unless otherwise agreed upon in writing by Flextronics and Nortel
Networks.

NC and SC Control roles and responsibilities are set out in Exhibit 24 for all
Material.



4.6   NC Suppliers

Nortel Networks may enter into contracts with certain Tier 2 Suppliers, as
specified by Nortel Networks from time to time (“NC Suppliers”). Nortel Networks
shall be responsible for ongoing cost reduction related to such NC Suppliers and
Flextronics shall perform Services and any other services with respect to such
NC Supplier that the Parties agree are relevant and appropriate to meet
Flextronics’s obligations under this Agreement. In the event of quality issues
or Epidemic Conditions related to the Material supplied by a NC Supplier,
Flextronics agrees to use reasonable efforts to



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

38



--------------------------------------------------------------------------------



 



pursue remedies against the applicable NC Supplier; provided that Flextronics
will not be required to pursue those remedies only available to Nortel Networks
against the applicable Tier 2 Supplier. Flextronics will request Nortel
Networks’ assistance for issue resolution where the NC Supplier is unwilling or
unable to resolve the issue and Nortel Networks will work with Flextronics to
resolve such issues.

With respect to the applicable NC Suppliers, Nortel Networks shall provide
Flextronics with an approved supplier list and communicate the relevant terms of
the contract and the specific Materials purchase requirements (i.e. Materials
plans, allocations between Tier 2 Suppliers) in a timely fashion to the
Flextronics and Flextronics shall honour such terms and requirements. Nortel
Networks shall provide Flextronics with any changes that Nortel Networks makes
to any NC Supplier arrangement as they are made. Flextronics shall notify Nortel
Networks of any material deviation in the performance of a NC Supplier from the
terms and conditions provided by Nortel Networks to Flextronics for such NC
Supplier.

If Nortel Networks wishes to change the status of a component or commodity from
a NC Supplier to an SC Supplier, upon agreement of Flextronics, the Parties will
follow the transfer process set out in Exhibit 19.

Flextronics shall identify to Nortel Networks the impact of any inconsistency
between the terms and conditions of this Agreement and Nortel Networks’
negotiated terms and conditions with the NC Suppliers. By way of example, and
without limitation, the terms and conditions related to payment, order
cancellation and rescheduling and flexibility, vendor managed inventory,
last-time buy notification, warranty and return of Materials may have a material
effect on cost or performance. If the impact identified has a material affect on
cost or performance, Nortel Networks shall either attempt to negotiate such
terms and conditions or reach an appropriate and reasonable solution with
Flextronics. [•]



4.7   Purchase by Flextronics of Materials from Tier 2 Suppliers

Regardless of which Party negotiates the terms and conditions for supply,
Flextronics is solely responsible for using the Market Forecast to plan its
requirements for Materials, performing purchasing services (which shall include
placing and expediting purchase orders with suppliers of Materials and
Services), accepting shipments, managing quality issues, achieving cycle time
reductions, measuring and communicating Materials supplier performance,
cancelling and rescheduling Material in support of schedule changes, and other
Services as the Parties agree are relevant and appropriate.

In placing orders with Materials suppliers, Flextronics shall take into account
the flexibility requirements specified in the Virtual Systems House Agreement.
Flextronics shall monitor industry trends, and Material lead times, as
appropriate but no less than quarterly, and take proactive measures as required
to provide for a secure supply flow of long lead-time, allocated and constrained
components. In addition, Flextronics shall be proactively involved with
suppliers in the identification and management of substitute and obsolete
components. All financial issues should be identified and reported on a timely
basis to Nortel Networks.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

39



--------------------------------------------------------------------------------



 



Flextronics, at a minimum, shall provide Materials to Nortel Networks in the
same proportion as Nortel Networks’ forecasted business is to Flextronics’s
overall business. For Material supplied to Flextronics by Nortel Networks as
supplier, Nortel Networks shall supply Material to Flextronics on commercially
reasonable terms consistent with those applicable to any other Tier 2 Supplier.
If Nortel Networks is not able to supply any such Material to Flextronics, and
this circumstance leads directly to Flextronics being in default of an
obligation under this Agreement, Nortel Networks shall waive any remedy it may
have against Flextronics for such default, to the extent the default was caused
by Nortel Networks’ failure to supply.

If Nortel Networks arranges for Flextronics to have the right to purchase goods
and/or services from a supplier at (a) the prices offered to Nortel Networks or
(b) the prices offered to Nortel Networks Vendors, then Flextronics shall, to
the extent legally permissible, purchase those goods and/or services for the
manufacture, engineering, assembly, testing and configuration of Products from
such Nortel Networks Vendor. Flextronics shall use all such goods and/or
services purchased from any such Nortel Networks Flextronics at those prices
exclusively for the satisfaction of any obligation it may have to provide goods
and/or services to Nortel Networks and treat any information on pricing terms
and conditions as Confidential Information under Section 23 of this Agreement.



4.8   Prices for Products Required by Other Nortel Networks Vendors

If Nortel Networks notifies Flextronics in writing that a Nortel Networks Vendor
requires Products for use in providing products or services to Nortel Networks,
then Flextronics shall, to the extent legally permissible, offer to sell such
Products to that Nortel Networks Vendor on the same terms and conditions as
Nortel Networks may purchase such Products under this Agreement. If such Nortel
Networks Vendor does not accept these terms vis a vis Flextronics, then
Flextronics shall sell such Product on such other terms and conditions as
Flextronics and such Nortel Networks Vendor may agree. Notwithstanding the
foregoing, Flextronics shall have no obligation to sell to a Nortel Networks
Vendor more of such Products than the Nortel Networks Vendor may require in
order to provide products or services to Nortel Networks. Flextronics
acknowledges that any Market Forecasts or estimates, whether set forth in a
Virtual Systems House Agreement or otherwise, may include quantities forecasted
as possibly to be ordered by Nortel Networks Vendors. If Flextronics accepts
orders placed by such Nortel Networks Vendors, Flextronics acknowledges that
each sale to a Nortel Networks Vendor shall create rights and obligations solely
between Flextronics and that Nortel Networks Vendor and that Nortel Networks
shall not have any obligation or liability to Flextronics with respect thereto
Notwithstanding the foregoing or any provisions to the contrary, it is not
incumbent upon the Flextronics to enter into any sales transactions with any
Nortel Networks Vendor if such Vendor could not provide satisfactory evidence of
its creditworthiness for fulfillment of payment obligations. In the event such a
sale of Products would impact Flextronics’s ability to meet commitments for
Product shipments, safety stock and flexibility requirements, the Flextronics
will notify Nortel Networks. If Nortel Networks, in its sole discretion,
requires Flextronics to sell such Products to other Nortel Networks Vendor,
Flextronics will do so and the Parties will agree on the appropriate relief from
performance metrics, if there is an impact to these metrics.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

40



--------------------------------------------------------------------------------



 



4.9   Supply of Materials to Nortel Networks Affiliates and Vendors

If Nortel Networks notifies Flextronics that Nortel Networks or any Affiliate or
Nortel Networks Vendor requires a direct supply of Materials, Flextronics shall,
to the extent legally permissible and subject to the Affiliate or Nortel
Networks Vendor satisfying Flextronics’s credit or reasonable business
requirements, sell and ship such Materials directly to Nortel Networks or such
Affiliate or Nortel Networks Vendor in accordance with Purchase Orders provided
from time to time in accordance with this Agreement. Such Materials shall be
sold to Nortel Networks or such Affiliate or Nortel Networks Vendor at
Flextronics’s Material Cost plus Material Overhead. The provisions of
Section 4.7 shall apply with respect to the supply by Flextronics of such
Materials. In the event such a sale of Material would impact Flextronics’s
ability to meet commitments for Product shipments, the Flextronics will notify
Nortel Networks of such impacts and work with Nortel Networks to meet both
Parties’ business needs. Notwithstanding the foregoing, Flextronics will not be
obligated to sell such Material if it can demonstrate to Nortel Networks that
Flextronics would suffer material adverse business consequences, determined at a
Product Family level.



4.10   Material and Flextronics Account Management Reviews

Flextronics and NNL shall meet at least once per quarter to agree on, among
other things, the targets and implementation plans for (i) Material Cost,
(ii) the elements of Price, (iii) Material asset management and utilization, and
(iv) Flextronics share of business with respect to Material for which Nortel
Networks is responsible for the strategic sourcing as agreed by the Parties
pursuant to Section 4.6.



4.11   Source Inspection

Nortel Networks or a designated third party may perform Source Inspections of
those business systems and processes of a Flextronics or subcontractor facility
that are specifically dedicated to provision of the Production Effort and the
Services. The Source Inspection shall be conducted during normal business hours
and with reasonable prior notice to Flextronics and may require participation by
Flextronics.



4.12   Manufacturing Technical Information and Support

Upon Nortel Networks’ reasonable request, Flextronics shall in a timely manner
provide Nortel Networks with all applicable, necessary technical information and
support relating to the manufacturing, engineering, assembly, testing,
configuration, and related processes of the Products. Nortel Networks
acknowledges and agrees that such information may constitute Confidential
Information for the purposes of Section 23 of this Agreement.

Nortel Networks shall in a timely manner provide Flextronics with all applicable
and necessary documentation and information relating to the Transferred
Business, including Prototypes, PreProduction Products, Products, and
Specifications relating thereto, the Production Effort, Services and applicable
updates thereto.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

41



--------------------------------------------------------------------------------



 



4.13   EMS Supplier and Material Sourcing Control

Vertical Integration of EMS Products: The Parties agree that Flextronics will
control the sourcing for the in-scope of EMS Products subject to i)
qualification requirements are met, ii) 180 days notice is provided to EMS
Suppliers in conjunction with Nortel Networks and iii) Nortel Networks
contractual requirements with Sanmina-SCI with respect to Encore products are
met. Flextronics’s goal is to achieve a minimum vertical integration [•] of
in-scope EMS Product revenue that is sourced from Flextronics instead of other
EMS Suppliers by the third anniversary of the last transfer of the System Houses
pursuant to the APA. It is understood that the primary responsibility for all
activities relating to vertical integration, including qualification, physical
transfer and security of supply of the Products, is the responsibility of
Flextronics. Nortel Networks shall provide commercially reasonable support to
assist Flextronics to vertically integrate, including providing appropriate
design documentation and consent to Site qualification pursuant to Section 4.1.
It is understood that the [•] vertical integration target is a goal not an
obligation on Flextronics’s part.

Supply Chain Material Control: The Parties agree to use commercially reasonable
efforts to assure that Flextronics has a minimum [•] supply chain Material
Control of the total System House Material spend as soon as practical, and
agrees that the control on Day 1 will be no less than [•]. The calculation of
the supply chain Material Control is set out in Exhibit 27 and the percentage of
Flextronics vertical integration is not a factor in this calculation, i.e.
Flextronics is deemed to have 100% vertical integration of EMS Products for the
purposes of this calculation. With respect to all other Material to be
re-categorized as SC Material from NC Material, Flextronics must meet the NC to
SC transfer criteria set out in Exhibit 28.

Exhibit 30 outlines 1) the Material which will be SC Material on the Amendment
Effective Data, 2) the Material which Nortel Networks is planning to convert to
SC Material once the transfer criteria has been met, and 3) Material which is to
remain NC Material.

The Parties agree to negotiate in good faith any requests by Nortel Networks to
convert SC Material to NC Material.

With respect to all other Material to be re-categorized as SC Material from NC
Material, Flextronics must meet the NC to SC transfer criteria set out in
Exhibit 28.

Exhibit 30 outlines 1) the Material which will be SC Material on the Amendment
Effective Data, 2) the Material which Nortel Networks will convert to SC
Material once the transfer criteria has been met, and 3) Material which is to
remain NC Material.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

42



--------------------------------------------------------------------------------



 



SECTION 5
CHANGE MANAGEMENT



5.1   Joint Product Change Management Process

Upon Nortel Networks’ request, Flextronics shall participate in the formal
change review process of Nortel Networks. Either Party may propose in writing a
change to the design, manufacture, or test procedure of any Product. The other
Party shall provide a preliminary response in writing within one (1) Business
Day and a final binding response within three (3) Business Days. Nortel Networks
may create an ECO and provide Flextronics with sufficient information to enable
Flextronics to respond. Flextronics shall, within two (2) Business Days of
receipt of the ECO, respond to the ECO on an ECO Material Impact Form, in the
form as set out in the applicable VSHA and which will identify the new Product
Price (including any impact to the Material Cost), if applicable, and any
associated Unique Equipment. Upon receipt of Flextronics’s response, Nortel
Networks shall promptly determine if it wants to go forward with the change. If
Nortel Networks requires the ECO to be implemented, the Parties shall agree on
an implementation date. Flextronics shall implement the ECO and co-ordinate the
activities of Tier 2 Suppliers, if necessary for such implementation.
Flextronics shall pay all its administration and engineering charges associated
with its assessment, response to and implementation of the ECO, other than the
costs identified on the ECO Material Impact Form. The Parties acknowledge that
on occasion Nortel Networks may require implementation of an ECO in less than
one (1) Business Day, after an accelerated review process by both parties;
provided that Nortel Networks has provided complete documentation and subject to
the availability of any special tooling/fixtures and test equipment. The Parties
acknowledge that Flextronics’s ability to coordinate the change management
activities with Tier 2 Suppliers is subject to either Nortel Networks
(i) transferring applicable system capability to Flextronics, (ii) providing
Flextronics access to applicable Nortel Networks systems, or (iii) communicating
appropriate change documentation directly to Tier 2 Suppliers.



5.2   Changes in Corporate Standards

If Flextronics can demonstrate that compliance with any versions of Corporate
Standards amended after the Execution Date will result in change to costs or
delay in delivery, the Parties will agree on appropriate changes to the Price or
delivery schedule. Flextronics acknowledges that any such changes to Corporate
Standards may result in decreases or increases to costs and that it will bring
any such change to Nortel Networks’ attention.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

43



--------------------------------------------------------------------------------



 



SECTION 6
SERVICES



6.1   Design and Sustaining Services

Nortel Networks may contract the development of new products and enhancements to
existing Products. Flextronics shall work with the Product development teams in
Nortel Networks to assist in the design of new products and shall have design
personnel co-located at Nortel Networks facilities, as mutually agreed upon and
set out in the applicable VSHA. Should Nortel Networks retain the services of
Flextronics to develop Prototypes or Pilots, then the terms and conditions as
set forth in Exhibit 9-1 shall apply. Notwithstanding anything to the contrary
set forth in Section 11 hereof, fees (including profit) for Design Services
shall be as mutually agreed to by the Parties at the applicable time.

During the first three (3) years of the Amended Term, Nortel Networks will
source all of its requirements for hardware and software product design from
Flextronics for Optical products OM3300/3400/3500/4100/4150/4200, TN-1X and
DX/LH.. The terms and conditions as set forth in Exhibit 9-1 shall apply to this
commitment and to the provision of these design services.

Flextronics intends to leverage the design resources transferred pursuant to the
APA to develop datacom and telecom design capabilities, and will maintain the
centre of excellence in the Ottawa region, as long as Flextronics’s business
with Nortel Networks supports maintaining such a centre or unless the Parties
agree otherwise. Flextronics’s capabilities will include appropriate product and
system design expertise and resources.

During the first three (3) years of the Amended Term, Nortel Networks will
source all of its requirements for product sustaining design from Flextronics
for the Optical products OM3300/3400/3500/4100/4150/4200, TN-1X and DX/LH and
for the following Optical products that have been manufacture discontinued:
TN-16X,TN-4T, OC-12, OC-48 and OC-192. The terms and conditions as set forth in
Exhibit 9-2 shall apply to this commitment and to the provision of these design
services.

Nortel Networks intends to award NPI services and the manufacture of New
Products on a competitive basis. Nortel Networks has no obligation to award such
services and New Products to Flextronics; however, the scope and breadth of the
relationship between Nortel Networks and Flextronics as the result of this
transaction means that Flextronics will have a significant talent pool of design
and other resources that are intimately familiar with Nortel Networks
requirement and the continuous communication between the parties’ respective
operations groups. Therefore, Flextronics will have a good opportunity to win
future business for Wireline (Passport), Enterprise Voice, Wireless and Optical
replacement and new products.

The Parties acknowledge that certain assets and resources have been transferred
to Flextronics pursuant to the APA to enable Flextronics to fulfill its design
responsibilities herein. Flextronics will determine by the end of 3 months after
transfer of the design resources whether it is satisfied that these



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

44



--------------------------------------------------------------------------------



 



assets and resources, as transferred, are sufficient for such purpose. If
Flextronics is not so satisfied, it will notify Nortel Networks and present
reasonable evidence to support this determination along with a proposed plan to
address any deficiencies in a commercially reasonable manner. Nortel Networks
may not unreasonably withhold or delay its acceptance of Flextronics’s
determination or of Flextronics’s proposed plan to acquire capability in this
area within a maximum of 12 months. If Nortel Networks accepts this
determination and the plan to remedy the deficit in assets and resources, then
Flextronics shall not be liable for any Liquidated Damages or direct damages
related to this Section pending the implementation of Flextronics’s plan. If
Nortel Networks does not accept this determination or remedial plan, the Parties
shall follow the Issue Escalation and Dispute Resolution Process. If Flextronics
can demonstrate that implementation of a plan to satisfy the design requirements
herein will result in change to costs or delay in Deliverables, the Parties will
agree on appropriate changes to the Price and Deliverables schedule.



6.2   Integration Services

Purchase Orders issued by Nortel Networks may specify the delivery of Product
that comprises one or more of the following categories: (a) Build-to-Stock;
(b) Build-to-Order; (c) Configure-to-Order; or (d) Ship-Loose. Upon receipt of a
Purchase Order, Flextronics shall test individual Product components, configure
the Product, test the Product for the integrity of the configuration, and
conduct any necessary post-test configuration in accordance to Nortel Networks
written instructions. Flextronics shall label and inspect the Product as
required to meet Customer requirements set forth in the Purchase Order, and
package the Product for shipment to the Delivery Location, all in accordance
with the provisions of Section 3 of this Agreement.



  6.2.1   Product Level Testing



    Flextronics shall test Products in accordance with quality evaluation and
test requirements necessary to confirm that the Products meet the applicable
Specifications. In the event that any Products do not meet the applicable
Specifications, Flextronics shall manage the rework of such Products in
accordance with the provisions of Section 9 and Exhibit 11.



  6.2.2   Module Integration



    Flextronics shall perform second level optical, radio, and digital module
assembly which includes but is not limited to complex fibre optics splicing and
routing, mechanical assembly, and thermal compound overfill, in accordance with
applicable Specifications.



  6.2.3   Configuration



    Flextronics shall configure Products in accordance with the Specifications
and, if applicable, in accordance with any additional Customer requirements
provided by Nortel Networks to Flextronics in writing and accepted by
Flextronics via a mutually agreed upon process, subject to any Product or
Materials limitations.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

45



--------------------------------------------------------------------------------



 



  6.2.4   ICT, Functional & System Level Testing



    Flextronics shall test configured Products in accordance with the
Specifications and, if applicable, in accordance with any additional Customer
requirements provided by Nortel Networks to Flextronics in writing.



  6.2.5   Final Quality Inspection



    Upon completion of configuration and testing of a Product, Flextronics shall
perform a final quality control inspection to verify compliance of the Product
with the Specifications.



  6.2.6   QET (Quality Evaluation Test)



    Flextronics shall perform quality evaluation tests for process audit,
monitoring performance and driving back process and product improvements based
on the data received in accordance with the Specifications. Such QET testing
includes environment stress testing using nitrogen ovens.



  6.2.7   Quality and Process Audit



    Nortel Networks reserves the right to perform an on site audit, upon
reasonable notice, to verify the processes and the test results at any Product
manufacturing level (ICT, circuit pack functional, system level functional).



  6.2.8   Test Results and Monitoring



    Flextronics shall monitor the normal distribution of the test results and
perform the necessary root case analysis and inform Nortel Networks immediately
of any statistically significant deviation or skews of the normal distribution
curve that would impact Product performance and compliance with Product
Specification. Corrective action plan should follow as per Exhibit 3.



  6.2.9   Installation Requests (IR)



    Flextronics shall fulfill IRs, to arrive at the applicable Customer site,
within forty-eight (48) hours after receipt of the IR.



6.3   System House Engineering Services

The Parties acknowledge that certain assets and resources have been transferred
to Flextronics pursuant to the APA to enable Flextronics to fulfill the System
House Engineering Services set out herein. Flextronics will determine by the end
of 3 months after the System House transfer date whether it is satisfied that
these assets and resources, as transferred, are sufficient for such purpose. If
Flextronics is not so satisfied, it will notify Nortel Networks and present
reasonable evidence to support this determination along with a proposed plan to
address any deficiencies in a commercially reasonable manner. Nortel Networks
may not unreasonably withhold or delay its acceptance of Flextronics’s
determination or proposed plan to acquire capability in this area with respect
to a particular System



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

46



--------------------------------------------------------------------------------



 



House within a maximum of 12 months from the transfer of such System House. If
Nortel Networks accepts this determination and the plan to remedy the deficit in
assets and resources, then Flextronics shall not be liable for any Liquidated
Damages or direct damages related to this Section pending the implementation of
Flextronics’s plan. If Nortel Networks does not accept this determination, the
Parties shall follow the Issue Escalation and Dispute Resolution Process. If
Flextronics can demonstrate that implementation of a plan to fulfill its support
responsibilities herein will result in change to costs or delay in delivery, the
Parties will agree on appropriate changes to the Price or delivery schedule.

Flextronics will be responsible for the following Product and process areas:
project management; communications with Nortel Networks, Customers and
suppliers; building and processing test fixtures, tooling, stencils; kit
management; Product trouble shooting, failure analysis and yield analysis and
root cause analysis up to component level; component engineering; process
improvements; system evolution and the migration from Nortel Networks’ systems
to Flextronics’s own information technology infrastructure, applications
environment and support. Flextronics shall, as part of the Services, be
responsible for managing all costs and expenses relating to non-recurring
engineering charges and the acquisition of capital hardware as part of the
Production Effort and Services. Without limiting the generality of the
foregoing, Flextronics will perform the engineering services set forth below:



  6.3.1   Test Engineering



    For all test engineering activities related to System House activities,
Flextronics will be responsible to develop, implement and maintain test
engineering processes to meet Nortel Networks Product Specification and
strategies; this will be successfully achieved through close interaction and
co-operation by the Flextronics with both the R&D and the test/product
Engineering community within Nortel Networks Supply Chain Operations as well as
with the Tier 2 Suppliers. Nortel Networks shall approve all such strategies and
processes.       Flextronics will be responsible for the following key areas of
test engineering related to System House activities:



  (a)   Product defectivity budget analysis;   (b)   test equipment selection;  
(c)   test platform evolution in conjunction with the appropriate design
authority, if applicable;   (d)   implementation of new product test strategy;  
(e)   initial new product test development implementation and adjustment;   (f)
  new product performance and design centering, in conjunction with the
appropriate design authority, if applicable; and   (g)   yield analysis for
channel readiness.



    In addition Flextronics will have responsibility to manage the following
day-to-day business activities with respect to test engineering services related
to System House activities,



  (a)   perform test capacity planning / test equipment maintenance and
calibration and capability / test capability study and analysis/ operator
availability / equipment



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

47



--------------------------------------------------------------------------------



 



      availability associated with all aspects of testing Products and identify
potential trouble spots by process family;   (b)   develop cost effective
process alternatives to the process end-of-life issue;   (c)   recommend best
course of action to Nortel Networks for decision/approval;   (d)   complete
technical development, testing, necessary approvals, and phase in /out as per
NPPI process, all within a managed project;   (e)   test software installation
and commissioning; and   (f)   day-to-day business activities with respect to
test engineering services.



    Further, Flextronics will have the responsibility to manage and support the
following test engineering processes with respect to the Tier 2 Suppliers:



  (a)   test capacity planning;   (b)   test process support and improvement;  
(c)   proper maintenance and calibration of test sets; and   (d)   over-all
effectiveness of the test processes.



  6.3.2   Optimization of Testing for Products



    Flextronics shall be responsible for developing and implementing product and
process improvements to the Product testing process in order to optimize the
testing process for cost, quality, increased test efficiency and reduction in
cycle-time of manufacturing. Flextronics shall collect data and yield analysis
and provide daily process monitoring, technical support and make this available
to Nortel Networks via server or web access all test and manufacturing process
data. Through failure analysis and root cause analysis up to the component
level, Flextronics shall manage and direct appropriate corrective and preventive
actions with all suppliers, design personnel and test personnel that reduce
cycle times, product and process costs and improve product performance.



  6.3.3   System House Sustaining Engineering



    Flextronics will participate with Nortel Networks in Product evolution
discussions throughout the Product lifecycle and Flextronics will manage the
elements of Product evolution in Flextronics’s manufacturing processes and in
the supply chain. Flextronics will be required to assess opportunities and
recommend to Nortel Networks those that offer the potential to:



  (a)   reduce Product cost;   (b)   enhance Product manufacturability;   (c)  
mitigate against component End-of-Life;   (d)   allow consumption of excess and
Exceptional Excess, Consigned and Obsolete Inventories; and   (e)   work with
the appropriate design authority, enhance the overall Product design.



    These opportunities must be fully assessed and offer a high probability of
implementation before a request for implementation is sought from Nortel
Networks Research & Development group who retain all authority over Product
definition. The forum to make recommendations on



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

48



--------------------------------------------------------------------------------



 



    Product change will be the scheduled Product design review, involving
Flextronics and Nortel Networks Research & Development group. These
recommendations should be in the format of engineering change requests, the
content of which will be agreed between the participating groups.      
Flextronics will perform the following activities during all aspects of product
lifecycle management for all phases of a Product’s life:



  (a)   engineering documentation and change management;   (b)   DDME, and
similar database maintenance and network support;   (c)   Product design and
Specification files transfers to users and suppliers;   (d)   dependability and
reliability studies;   (e)   manage known product defects (KPD) as identified by
Nortel Networks;   (f)   test and validate Product change including component
changes;   (g)   research, review and recommend to Nortel Networks for approval
(including business case, detailed cost analysis, design plans, last time buy
plan, qualification and verification plans, scope of intellectual property risk
known to Flextronics and the basis of Flextronics’s knowledge) of the best
alternative available, such as, last time buy, and/or component
substitutions/replacements, component packaging foot print changes, elimination
of the component by incorporating function into another component, specification
relaxation to eliminate the need for the component;   (h)   complete technical
development, prototypes, verification and testing; and   (i)   project
management and implementation of solution including, the phase in and phase out
of all impacted materials.



    If Flextronics informs Nortel Networks that any history Nortel Networks has
provided relating to the above is inaccurate or insufficient to allow
Flextronics to perform the above activities, the Parties will discuss exceptions
to the obligations set out in this Section 6.3.3 (a) to (i) immediately above.



  6.3.4   Materials Engineering



    Flextronics shall perform, on an ongoing basis, all activities necessary to
provide continuity of supply of Products in accordance with the terms of this
Agreement, such activities to include, but not be limited, to the following:



  (a)   conduct strategic technical analysis of the supply base to proactively
warn of potential trouble areas with respect to End-of-Life Inventory by product
family;   (b)   monitor all aspects of Product and Material life cycle;   (c)  
apply necessary material engineering resource to provide material qualification;
  (d)   qualify any source of supply managed by Flextronics, pursuant to
Section 4.4.3(c);   (e)   review and recommend material substitution
opportunities;   (f)   monitor and resolve Material performance to Specification
issues; and   (g)   drive and enhance Tier 2 Supplier’s Material quality and
performance.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

49



--------------------------------------------------------------------------------



 



  6.3.5   Product and Material Yield and Performance Issue Resolution



    Flextronics shall monitor, track and proactively drive and lead resolution
of Product and Material yield and performance issues from the field, based on
information provided by Nortel Networks and the Site (including yield bust, no
fault found, installation returns and Epidemic Conditions), and procure data and
hardware as required for root cause analysis, focusing on product assurance and
quality. Flextronics shall promptly manage and direct corrective actions and
project plans for resolution based on the results of such monitoring to meet
Customer specifications, as provided by Nortel Networks. Flextronics will drive
and lead the interface with Nortel Networks’ design, and internal Customer
technical support groups and Tier 2 Suppliers to provide timely resolutions to
field and factory performance issues, having regard to the severity of the issue
and the time frames for resolution forming part of such Customer specifications.
For those issues that Flextronics has reasonably determined that the issues are
related to design, Nortel Networks shall provide Flextronics with prompt
assistance in the development of corrective actions and project plans in
connection with the resolution of any yield or performance issues arising from
Nortel Networks designs for which Nortel Networks has the design authority.



  6.3.6   Design Services for Cost Reduction Opportunities



    Flextronics shall provide, as mutually agreed upon, dedicated on-site
engineering resources aligned with each Nortel Networks Leadership Category
which shall be co-located with Nortel Networks design organization as specified
in the Virtual Systems House Agreement to:



  (a)   identify additional areas for cost reduction and management of
End-of-Life Inventory in the areas such as component substitutions, off-AVL
opportunities, component packaging foot print changes, elimination of the
component by incorporating function into another component, technology changes,
specification relaxation to eliminate the need for the component.   (b)   to
research, review and recommend to Nortel Networks for approval (including
business case, detailed cost analysis, design plans, qualification and
verification plans, scope of intellectual property risk known to Flextronics and
the basis of Flextronics’s knowledge) of the best alternative available for cost
reduction   (c)   project manage all design for cost reduction opportunities and
drive to implementation   (d)   interface between Nortel Networks and
Flextronics teams or other functional organizations within Nortel Networks and
Flextronics   (e)   perform ongoing reviews of the above activities and report
to Nortel Networks progress including performance metrics.



6.4   SIF (System Integration & Fulfillment) Services

Flextronics shall provide systems and network integration services to configure
the Products to meet specific Customer requirements, which will be set out in a
Customer-specific Statement of Work (“SIF SOW”) or agreed to Purchase Order.
These services will include:



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

50



--------------------------------------------------------------------------------



 



  (a)   Physical Integration of Systems/Networks — bay/shelf configuration with
plugs as per customer specification.   (b)   Standard Testing of Network
Elements — bay/shelf configuration with plugs as per customer specification, as
well as power-up testing.   (c)   Logical configuration — bay/shelf
configuration with plugs and network line-up as per customer specification and
network topology, as well as testing that will include, but is not limited to,
power-up testing, pre-commissioning, OEM integration, customer systems software,
customer provisioning and commissioning, traffic testing, and performance
monitoring.   (d)   Customized testing as defined by Nortel Networks in the
appropriate SIF SOW. or agreed to Purchase Order.

In all cases, Flextronics shall ship Products as per the SIF-SOW or agreed to
Purchase Order, unless otherwise agreed in writing. All equipment associated to
a given customer order shall ship marshalled and as one shipment to site unless
otherwise agreed upon.



6.5   Other System House Support Services

Flextronics shall provide Services to certain System Houses, including those not
transferred to Flextronics pursuant to the APA, with respect to the Products
related to the Transferred Business, on terms as set out in the applicable
Virtual System House Agreements.



6.6   Payment for Services

Fees for Design Services referenced in Section 6.1 herein shall be paid as set
out in Exhibits 9-1, 9-2 and 9-3, as applicable. Flextronics shall not issue
separate invoices for the Services referenced in Section 6.2, but shall include
the related costs in applicable Overhead.

SECTION 7
PRODUCT LIFE-CYCLE PLANNING PROCESS (NPPI) AND TRANSFER PROCESS



7.1   Consistent Process at all Sites

Flextronics shall have a NPPI process and a transfer process for assuming
responsibility for the manufacture of Products and engineering, field support,
project management, supplier coordination, prototyping services, assembly,
testing and configuration of Products which (a) comply with the Nortel Networks’
NPPI process (Exhibit 10) and transfer process; (b) are common and consistent at
all non-legacy Sites, and (c) are acceptable to Nortel Networks. Flextronics
shall pay all its administration and engineering charges (including
non-recurring engineering charges as set out in Exhibit 10-1) associated with
assessment and implementation of the transfer to Flextronics of responsibility
for Product manufacture or the engineering, assembly, testing and configuration
of a Product; provided that the Parties shall have agreed on the Price of the
applicable Products. All activities associated with Flextronics’s NPPI process
shall be coordinated with Flextronics’s global NPPI representative



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

51



--------------------------------------------------------------------------------



 



specified in the VSHA. This may require co-location of appropriate resources as
specified in the VSHA.



7.2   Product Goals

The VSHA and the Specifications for each Product shall set out the Product
Goals, as applicable, and Flextronics shall perform the Services and Production
Effort in compliance with such Product Goals. The parties will discuss and agree
on attainable Product Goals that are set based on actual historical performance
for the current related Products and the technical capabilities of new Products
and System House process capabilities.

The progress toward meeting those Product Goals shall be measured and managed by
Flextronics using the performance metrics as agreed between the parties in the
VSHA in addition to those specified in Section 2.4. Flextronics shall work with
Nortel Networks to provide the NPPI reports specified in the VSHA.

Flextronics shall provide repair services and root-cause analysis for
Pre-production Products and Products as part of the NPPI process, until initial
return rate targets (IRR) have been achieved.

Prior to the manufacture, engineering, assembly, testing or configuration of any
new product, Flextronics and Nortel Networks shall agree upon the relevant goals
and metrics to be implemented in respect of such new product. For greater
certainty, the foregoing includes NPPI activity as defined in Nortel Networks
policies from time to time (including CS1505).



7.3   DFx Services

Flextronics’s NPPI process shall provide for DFx Services consistent with Nortel
Networks’ NPPI Process, as set forth in Exhibit 10. This may require co-location
of appropriate resources as specified in the VSHA. Flextronics shall, as part of
the NPPI process, participate with the Nortel Networks extended integrated
project teams to develop test strategies, processes and procedures for new
products. Flextronics shall also acquire product knowledge at the network, pack
and software levels in order to develop test processes for product configuration
and test organization, and provide NPPI deliverables as requested by Nortel
Networks, including yields and failure analysis, data collection, root cause
analysis and project management for corrective action measures.



7.4   Pre-production Products

Nortel Networks shall pay for Pre-Production Products provided by Flextronics in
the NPPI process as follows:



  (a)   The production pricing rates shall be agreed upon by the Parties.   (b)
  The pricing rates referred to in (a) above include [•], as provided for
generally in this Agreement. Except with respect to those services set out in
Exhibits 9-1, 9-2 or 9-3, no separate charges shall be levied for (i) any
DFM/DFx services performed by Flextronics in support of the NPPI process,
(ii) sustaining test engineering and EC



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

52



--------------------------------------------------------------------------------



 



      change activities (except as provided in Section 5.1), or
(iii) development activities such as, but not limited to shop aid set-up,
manufacturing set-up, test process set-up and configuration, automated equipment
programming and set-up, quality inspection processes, BOM and MRP set-up,
product quoting & costing, supply chain design and set-up, supplier
qualification and project management. For greater certainty, refer to the NRE
charges table in Exhibit 10-1.   (c)   Pursuant to the Exception Demand Process,
as set out in Section 3.12, Nortel Networks will only reimburse Flextronics for
premiums paid for labour or expedited delivery of materials if Flextronics has
obtained prior approval from Nortel Networks for any such expenditure. In the
event that such expenditures are approved by Nortel Networks but Flextronics
fails to meet any agreed upon delivery commitments and such failure is due to
factors within Flextronics’s control, Flextronics will refund the reimbursement
of these expenditures in full.   (d)   [•] If Nortel Networks requests a
lead-time shorter that this standard, the provisions of (c) above shall apply.  
(e)   If Nortel Networks agrees that Flextronics must invest in equipment that
is unique to Nortel Networks in order to carry out a particular NPPI project,
Nortel Networks shall reimburse Flextronics for such unique equipment
expenditures, which are (i) necessary for the NPPI process, (ii) unique to the
particular NPPI project, and (iii) pre-approved by Nortel Networks (“Unique
Equipment”). Nortel Networks shall determine, in consultation with Flextronics,
if the cost of the Unique Equipment is to be paid for by one of the following
methods: a) upfront at the start of the project, b) amortized over a specific
quantity of Product, c) in agreed upon installation payments over a defined term
or d) built into the Price of Product. Nortel Networks’ preference for the
applicable method of payment for Unique Equipment shall be set out in the
project plan provided by Nortel Networks prior to start of the project. This
project plan may include a mechanism to deal with any unamortized or unrecovered
expenses incurred by Flextronics under scenarios b) above. In the case of
scenario b) or c), the calculation of the amortization costs will use the
Carrying Charge as [•]. Unique Equipment shall be deemed to be a Reserved Asset
under this Agreement.



7.5   Product End-of-life Scenarios

Nortel Networks may, upon notice to Flextronics, plan the end-of-life of a
Product. Nortel Network’s notice of a Product end-of-life will include the End
of Life Parameters as further set forth in Section 4.4.4(g). Upon receipt of
such notice, Flextronics shall prepare a proposal with regard to the detailed
cost/Inventory plans to address the end-of-life scenario (“End of Life Plan”),
and Flextronics and Nortel Networks shall agree upon the End of Life Plan. In
the event that a Product goes end of life, Flextronics shall return all Loaned
Assets related to such Product. Flextronics shall either return, destroy or
erase all copies of such Nortel Company Proprietary Information related to such
Product in the possession of any Flextronics Company or any of their respective
employees, consultants, agents or representatives, including copies on paper or
other hard copy and copies on computer or other storage



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

53



--------------------------------------------------------------------------------



 



media, provided, however, that this provision shall not apply to any such Nortel
Company Proprietary Information in respect of which Flextronics has a continuing
license or obligation which are still required for other Products.



7.6   Geographic Location

In order to be competitive and provide timely fulfillment of NPPI Services,
Flextronics shall locate a certain level of employees, including those employees
transferred pursuant to the APA, in such a manner as to promote flexibility and
the ultimate success of the projects. Employees who directly interface with the
Nortel Networks’ Design Centers in Calgary, Ottawa and Paris, France will be
located at Flextronics’s premises which are within regional proximity of such
Design Centers; for example the Ottawa Optical Design Centre may be supported
from Montreal or Ottawa. Flextronics must obtain Nortel Networks consent prior
to choosing any primary location for NPPI Services, which consent will not be
unreasonably withheld, except for reasons of maintaining geographic proximity or
qualification under Section 4.1.

SECTION 8
QUALITY STANDARDS AND QUALITY PROCESS



8.1   Quality Standards

Flextronics shall adhere to the Quality Process outlined in Exhibit 3 and
quality standards specified in current version of TL9000 and in the relevant
Virtual Systems House Agreement, or as otherwise specified by Nortel Networks
from time to time. If Flextronics can demonstrate that compliance with any
revised versions of these quality standards will result in change to costs or
delay in delivery, the Parties will agree on appropriate changes to the Price or
delivery schedule. Flextronics acknowledges that changes to quality standards
may result in decreases or increases to costs and that it will bring any such
change to Nortel Networks’ attention. Flextronics acknowledges that it will be
subject to the operation of Nortel Networks Corporate Standard 180.106 “Supplier
Watch” program, which establishes a formal approach to notify Nortel Networks’
suppliers of substandard performance in relation to systemic quality related
issues or stated quality indices. Without limiting the generality of the
foregoing, Flextronics shall require that (a) each Flextronics Company which
provides services that are in the nature of Design Services has been registered
pursuant to ISO 9001 (b) that each Flextronics Company and Flextronics Parent
shall obtain and maintain registration under ISO 9002 for each Site that
manufactures Product. Nortel Networks will provide Flextronics with access to
their field quality data and the Parties will mutually agree on and implement a
“closed loop quality process”.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

54



--------------------------------------------------------------------------------



 



SECTION 9
REWORK PRODUCT PROCESS



9.1   Rework Operation

Flextronics shall administer and manage a Rework operation for Prototypes,
Pre-Production Products and Products. Flextronics shall conduct diagnostic
testing on Rework Products, all pursuant to the Rework procedure set forth in
Exhibit 11, purge routing/processing (including segregation of materials), stock
support on and upgrade support for Nortel Networks. Costs of the foregoing shall
be the responsibility of Flextronics and shall be included as part of the
Production Effort and Services provided by Flextronics hereunder and shall only
be chargeable to Nortel Networks pursuant to the Rework procedures set forth in
Exhibit 11.



9.2   Rework Procedure

If Nortel Networks decides that a Prototype, Pre-Production Product or Product
is a Rework Product, then Nortel Networks may (i) return such Rework Product to
Flextronics under the rework process; (ii) service such Rework Product itself;
or (iii) have such Rework Product reworked by a Third Party Rework Operation,
all as specified more fully in Exhibit 11.

SECTION 10
REPAIR PRODUCT PROCESS



10.1   Repair Operation & Procedure

Flextronics shall administer and manage a repair operation for Prototypes,
Pre-Production Products and Products as set out in the Repair Agreement.

SECTION 11
PRODUCT COST MANAGEMENT PROCESS



11.1   Prices for Products

The Price for each Product shall be calculated in accordance to one of the
following methods and will be identified in the Virtual System House Agreement
which method is to be used:



  (a)   Cost Plus Method (Traditional): The Price for each Product shall be
calculated using the actual Material Cost for all Material in the Product and
all Transformation Costs, in accordance with the Cost Methodology identified in
the Virtual System House Agreement and set out in Exhibit 13.1. The Price for
each Product will be calculated monthly, or as otherwise stated in the VSHA.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

55



--------------------------------------------------------------------------------



 



  (b)   Modified Product Level Pricing Method (MPLP): The Price for each Product
shall be calculated using the actual Material Cost for NC Material and a firm
price commitment for the SC Material and all Transformation Costs. The method
for calculating the Price will be in accordance with the Cost Methodology
identified in the Virtual System House Agreement and set out in Exhibit 13.2.
The Price for each Product will be calculated monthly, or as otherwise stated in
the VSHA, taking into account changes in Material Cost for NC Material, and
appropriate adjustment to the Transformation Cost.   (c)   Product Level Pricing
Method (PLP): The Price for a Product shall be a firm Price commitment for a
specific time period and includes all Material Cost and Transformation Costs,
and shall be set out in Schedule A to the relevant VSHA for the period of time
as set out therein.

Once established in accordance with the applicable methodology, the Price for a
Product will not be modified unless expressly agreed to by the Parties pursuant
to the Price change process specified for the applicable pricing method in
Section 11.3.

The Price for Prototype Products shall be agreed upon by the Parties under
either the NPPI Process or Design Services Agreement. Notwithstanding the
foregoing, Flextronics shall provide up to [•] design prototypes at no more than
[•] in excess of the agreed upon production pricing rates for SC Material and
Transformation Costs for the Prototype Product. Nortel Networks will manage the
pricing for NC Material for Prototype Products directly with the NC Suppliers.

Unless otherwise agreed upon in the relevant Virtual Systems House Agreement,
all Prices for Products, Pre-Production Products and Rework Fees, Repair Fees
and Upgrade Fees (collectively the “Fees”) are (a) expressed in U.S. dollars,
(b) exclusive of any applicable excise, sales, goods and services, value added
or similar taxes now existing or hereinafter imposed by any applicable taxing
authority except as is required by law to be included in the Price, and
(c) inclusive of Logistics Operations Services, with the exception of outbound
freight costs. For purposes of clause (b) in the immediately preceding sentence,
the provisions of Section 11.2.1 shall apply. The Prices shall always be deemed
to include all charges for any Consumable Material consumed in the Production
Effort and Services.



  11.1.1   Day One Pricing



    The Parties agree that the aggregate transaction price immediately after the
transfer (“Day One Pricing”) for each Product Family or category of Services
that are transferred by Nortel Networks or another EMS Supplier to Flextronics
[•]. These prices will be set out in the applicable VSHA executed by the
Parties.       In order to establish Prices as of the applicable VSHA Effective
Date, Nortel Networks shall provide sufficient information to support current
Total Costs to be included in Prices as at such date. This process will be
documented in Exhibit 29. Flextronics will determine by the end of 4 months
after the VSHA Effective Date whether it is satisfied that the resources and
cost responsibilities, as transferred, are accurately reflected in the Total
Costs as provided by Nortel



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

56



--------------------------------------------------------------------------------



 



    Networks. If Flextronics is not so satisfied, it will notify Nortel Networks
and present reasonable evidence to support this determination. If Nortel
Networks accepts this determination, the Parties will mutually agree on restated
Prices for the applicable Products, which shall be retroactive to the first
invoice. If Nortel Networks does not accept this determination, the Parties
shall follow the Issue Escalation and Dispute Resolution Process. Upon
acceptance or other resolution of the revised Pricing, the Party which either
overpaid or overcharged will pay the other Party the difference between the
amounts originally invoiced and the revised Product Prices 40 days after receipt
of invoice.       In the event that the initial Transformation Costs allocation
methodology results in a pricing inaccuracy greater than the Threshold
Commitment during the first year following the transfer, the Parties will
negotiate in good faith amended pricing; provided however, that if the pricing
for one Product Family is increased due to more allocation absorption, the
pricing for other Product Families will be appropriately decreased due to less
allocation absorption.       Within the first 7 months after the applicable VSHA
Effective Date, if Flextronics considers that the initial MPLP cost reduction
commitments provided by Nortel Networks as part of the Day One Pricing contained
an Error, as defined hereafter, that adversely impacts Flextronics’s ability to
meet such cost reduction commitments, Flextronics shall bring this to Nortel
Networks attention and the Parties will negotiate in good faith an appropriate
amendment to the applicable cost reduction commitment. An Error is defined as
any one or more of the following errors or any substantially similar errors:



  (a)   Nortel Networks set the cost reduction commitment using unjustified
expectations; or   (b)   Nortel Networks used cost information other than
information provided or had available; or   (c)   Data entry mistakes were made;
or   (d)   incorrect unit of measures were used (i.e. cost reduction should have
per 1000 but unit of 1 used in error); or   (e)   PCB panelization errors (i.e.
price for a 2-up board should have been used but a 1-up board used in error); or
  (f)   BOM errors (i.e. a subassembly was missing from the BOM).



    Any conditions outside the scope of the Errors that contribute to
Flextronics’s ability to meet cost reduction commitments will be subject to
Threshold Commitment.       Thereafter, Nortel Networks and Flextronics will set
product prices using the Cost Plus, MPLP or PLP Processes, as applicable.



11.2   Payment, Taxes and Duties



  11.2.1   Invoices



    Each invoice shall be rendered against the relevant Purchase Order. On each
invoice submitted to Nortel Networks, Flextronics shall reference the number of
the Purchase Order(s) issued for



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

57



--------------------------------------------------------------------------------



 



    the Products covered by such invoice. Any taxes not included in the Price as
set forth in Section 11.1 or in the relevant Virtual Systems House Agreement but
which are to be paid by Nortel Networks and collected by Flextronics and
remitted to the applicable taxing authority, and any Fees for which Nortel
Networks is liable, shall be itemized on the invoice except as is required by
law to be included in the Price; if Flextronics is unable to itemize such
amounts attributable to Products listed on any invoice and does not include such
amounts on the invoice, Flextronics shall invoice the applicable Nortel Company
as soon as practicable the amount attributable to such charges for such invoices
issued during the preceding calendar month and provide to Nortel Networks a
reconciliation to each such invoice. Flextronics agrees not to assess any
applicable excise tax, sales tax, goods and services tax, value added or similar
taxes where Nortel Networks furnishes Flextronics a tax exemption certificate, a
certificate of authority, a direct pay permit and/or any equivalent acceptable
to the applicable taxing authority. Nortel Networks shall withhold any
applicable withholding tax from payments made to Flextronics pursuant to this
Agreement. To assist Flextronics in obtaining any tax credits for the amounts
withheld, Nortel Networks shall promptly provide Flextronics with such evidence
as may be reasonably required by the applicable taxing authorities to establish
that such withholding tax has been paid.



  11.2.2   Payment



    Payment shall be made net [•] after the date of the applicable invoice and
such invoice shall be issued the earlier of the date of delivery to the Delivery
Location or one week (seven calendar days) after the applicable finished goods
have left the Delivery Facility, unless otherwise agreed upon in a Virtual
Systems House Agreement or Design Order. Nortel Networks may deduct any
undisputed credit due and owing it, upon approval of Flextronics. Payment shall
be made in U.S. dollars, unless otherwise agreed upon in a Virtual Systems House
Agreement or otherwise between the Parties. Nortel Networks shall pay by wire
transfer in the jurisdictions where this is possible.       [•].       Nortel
Networks shall identify any dispute with respect to an invoice within thirty
(30) days of its receipt of such invoice.       [•].



11.3   Implementation of Price Changes

Cost Plus Method (Traditional):

The Parties will review the Prices each month or other time period as agreed
upon in the VSHA for implementation of new Prices on the first (1st) Business
Day of the following calendar month, or other time period as agreed upon in the
VSHA. At least five (5) Business Days prior to the review, Flextronics will
provide to Nortel Networks a detailed analysis of each cost change, including
implementation timeframe, on-hand Inventory and its obligations to Tier 2
Suppliers. Agreed upon



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

58



--------------------------------------------------------------------------------



 



changes to the Price shall be (a) documented as set forth in the revised Costed
BOM; (b) set forth in a new or amended Purchase Order for any Prices to be
implemented on the first (1st) Business Day of the following calendar month or
other time period as agreed upon in the VSHA.

The Parties shall meet monthly or other time period as agreed upon in the VSHA
not less than ten (10) Business Days prior to the end of the applicable period,
to discuss the assembly and test time components of Labour Cost and Overhead
which will be applicable to the Products after the end of such month or
applicable time period, and the Prices for Products manufactured at each Site
shall be adjusted accordingly on the first (1st) Business Day of the immediately
following month, unless agreed upon in the VSHA. Agreed upon changes to Labour
Cost and Overhead (a) shall be documented as set forth in the revised Costed BOM
for the applicable Virtual Systems House Agreement; (b) shall be set forth in a
new or amended Purchase Order for any affected Products; and (c) shall take into
account all changes to Material Cost applicable pursuant to the provisions of
the immediately preceding paragraph in this Section 11.3.

Modified Product Level Pricing Method (MPLP):

The Parties will review the Material Cost for all NC Material each month to
calculate the Price for implementation of new Price and any associated
Transformation Costs on the first (1st) Business Day of the following calendar
month, unless otherwise agreed to in the VSHA. At least five (5) Business Days
prior to the review, Flextronics will provide to Nortel Networks a detailed
analysis of each cost change for all NC Material, including implementation
timeframe, on-hand Inventory and its obligations to Tier 2 Suppliers. Agreed
upon changes to the Price shall be (a) documented as set forth in the revised
Costed BOM; (b) set forth in a new or amended Purchase Order for any Prices to
be implemented in the timeline as set out above.

The Parties shall meet not less than thirty (30) Business Days prior to the end
of each quarter to review SC Material Costs and Transformation Cost which will
be applicable to the Products after the end of such period, and the Prices for
Products manufactured at each Site shall be adjusted accordingly on the first
(1st) Business Day of the immediately following quarter as per Exhibit 17.
Agreed upon changes to SC Material Costs and Transformation Cost (a) shall be
documented as set forth in the revised Costed BOM for the applicable Virtual
Systems House Agreement; (b) shall be set forth in a new or amended Purchase
Order for any affected Products; and (c) shall take into account all changes to
Material Cost applicable pursuant to the provisions of the immediately preceding
paragraph in this Section 11.3. [•].

Product Level Pricing Method (PLP):

Sixty (60) days before the expiration of the period of time set out in
Schedule A of the relevant VSHA for which a Price for a particular Period is
applicable, the Parties shall meet to agree upon the Price for such Product and
the period of that Price’s validity and shall amend the applicable Schedule A
accordingly.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

59



--------------------------------------------------------------------------------



 



11.4   Financial Review and Targets

For Products for which Cost Plus (Traditional) Pricing Method is in effect,
Flextronics shall review quarterly as part of the QBR, [•], and shall provide
the results of such review to NNL within two weeks following the public
announcement of Flextronics’s quarterly results. As part of such review,
Flextronics Parent shall review [•] and any other items as may be agreed;
provided that in the case where Flextronics is a party to written
confidentiality agreements with third parties that prevent the disclosure of
material pricing, Flextronics will request permission to disclose such
information to Nortel Networks, failing which it will provide Nortel Networks
with market price information related to a “basket” of materials and a list of
such Tier 2 Suppliers who have refused such permission Flextronics shall manage
the Production Effort in a manner intended to achieve the business and financial
targets, and with the intent to achieve cost reductions for the Products in the
future.

For Products for which Modified Product Level Pricing or Product Level Pricing
Methods are in effect, Flextronics shall provide necessary Product-specific
financial data as requested by Nortel Networks in order to allow Nortel Networks
to validate Price, cost reduction sharing and the Threshold Commitment.



11.5   Operational

Flextronics shall provide to Nortel Networks each month the cost information for
each Product as specified in Exhibit 13.1 or 13.2, as applicable.



11.6   Cost Modeling

For Products, regardless of which Pricing Method is in effect and the
commitments in Exhibit 17, Nortel Networks and Flextronics shall jointly
maintain their agreed upon portion of the applicable cost model forecasts based
on the Market Forecast provided by Nortel Networks for the four (4) rolling
financial quarters in the future and share with Nortel Networks the evolution of
this cost model estimated for such four (4) rolling financial quarters in the
future, as well as Flextronics’s action plan to measure performance against and
to achieve these targets. The cost model will show Price along with cost
evolution reflecting technology, component and process cost curves and labour
and overhead improvement plans, all of the foregoing to include volume impact.
An example of this cost model is provided in Exhibit 13-3.



11.7   Budget

On or prior to the applicable VSHA Effective Date, Nortel Networks will provide
Flextronics with its capital expenditure plans that relate to the System Houses
located at the Transferred Businesses. These capital expenditure plans will be
used by Flextronics for the calculation of the Year One Total Cost for pricing
the Products. For Products for which Cost Plus (Traditional) Pricing Method is
in effect, Flextronics shall present its capital expenditure plans that are
based on and consistent with the capital



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

60



--------------------------------------------------------------------------------



 



expenditure plans provided by Nortel Networks above and that directly relate to
the Production Effort and Services, with the relevant cost quotes and budget for
Products, quarterly to Nortel Networks.



11.8   Ongoing Cost Reduction

“Ongoing Cost Reduction” or “OCR” means the universe of cost reductions minus
the “Incremental Cost Reductions” or “ICR” (as defined in Section 11.9.1). The
Parties acknowledge that they have arrived at the concepts of OCR and ICR by
assigning cost reduction that Nortel Networks generally would have been able to
achieve through its own efforts, had it retained the Transferred Business, to
the OCR category and cost reduction that Nortel Networks generally would not
have been thus able to achieve to the ICR category. OCR cannot be used to
fulfill the Committed ICR %, as set out below Flextronics commits to the cost
reduction to Prices as set out in the applicable VSHA. The implementation is set
out in Exhibit 17-1. Nortel Networks is responsible for generating the plan for
the OCRs for Year One.



11.9   Incremental Cost Reduction

Flextronics will use its materials management capabilities to leverage SC and NC
spend, cost management, cost to market sites, vertical integration, logistics,
repair and design services capabilities to achieve additional cost reductions,
which are incremental to the OCR. The process for measuring and implementing
incremental cost reduction is set out in Exhibit 17-2.



    11.9.1   Definition of ICR



    “Incremental Cost Reduction” or “ICR” means the list of cost reduction
programs set forth in Exhibit 17-2 and the Phased Close Side Letter dated as of
June 29, 2004 (“Phased Close Side Letter”).



    11.9.2   ICR Commitment



    Flextronics agrees that it will pass on to Nortel Networks ICR equal to a
certain percentage of the total revenue received from purchases of goods and
services made by Nortel Networks, excluding purchases of IRM and Non-integrated
OEM (“Total Revenue”). This percentage is defined as the “Committed ICR %”. [•].
If the Total Revenue is reduced because Nortel Networks has not purchased
Products from Flextronics for any of the reasons set out in Section 1.3.3(B),
(C), (D) or (E), the ICR to be delivered shall be calculated as if the Total
Revenue had not been so reduced.



    11.9.3   Implementation of ICR



    Incremental Cost Reduction (ICR) will be reflected in the Product price
using the Cost Plus, MPLP or PLP Process, as applicable, and not recovered as a
lump sum payment (except in the case of a true-up). It is a guaranteed
percentage and is not subject to the Threshold Commitment as defined in the
MCMSA. If, as determined in an annual true-up process, the



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

61



--------------------------------------------------------------------------------



 



    annual guarantee is not achieved by means of the product pricing at the end
of Years 2 and 3 respectively, Flextronics will pay Nortel Networks the amount
of the shortfall as a lump-sum payment. The Baseline (as defined below) at the
end of Years 2 and 3 will be set to include the guaranteed ICR; provided that
the Baseline at the end of Year 3 will be for planning purposes only for Year 4
and prices for Year 4 will be set according to market conditions.



    ICR is an “in-year” amount calculated by applying the Committed ICR % to the
applicable year’s Total Revenue over a twelve month period. The “Baseline” is
the Total Revenue determined by Flextronics and Nortel Networks as of a certain
date. The Year One Baseline will be the Total Revenue for Year One assuming that
all Transferred Business has been transferred as of the Commencement Date. [•]



    Cost reduction, including ICR, which exceed the agreed upon level will be
subject to the cost sharing provisions set out in Exhibit 17-1; provided,
however, that Flextronics shall be entitled to retain 100% of any ICRs, which
exceed the total in-year ICR Commitment applicable to Year 2. Any ICR achieved
as of the end of Year 3 that is greater than the ICR Commitment will be treated
as OCR.



11.9.4   Year 4 Cost Reduction



    In Year 4 all cost reduction will be managed using the Cost Plus, MPLP or
PLP Process, as applicable, to OCR [•].



11.9.5   Adjustments to ICR Commitment



    The Parties acknowledge that Nortel Networks support and cooperation affect
Flextronics’s ability to actually achieve ICRs and the Flextronics vertical
integration target set out in Section 4.13.       If the failure of Nortel
Networks to fulfill its obligations under Section 4.13 with respect to such
target adversely impacts Flextronics’s ability to actually achieve the ICR
Commitment, then Flextronics may be relieved of its obligation with regard to
the affected portion of the ICR Commitment.       Flextronics shall notify
Nortel Networks if it determines that there has been such an adverse impact and
provide competent evidence to support Flextronics’s determination. If Nortel
Networks does not fulfill its applicable obligations within 45 days after
receipt of Flextronics’s notice or otherwise accepts Flextronics’s
determination, the ICR Primes will resolve the matter and, if they are unable to
do so, the Parties shall follow the Issue Escalation and Dispute Resolution
Process.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

62



--------------------------------------------------------------------------------



 



SECTION 12 BUSINESS
CONTINUITY



12.1   Business Continuity Planning

Flextronics shall maintain a business continuity plan for each Site to be put
into effect if a Site becomes unable to produce Products for any reason,
including Force Majeure, for a period of more than five (5) days (“Business
Continuity Plan”). Flextronics’s goal is to be able to continue to produce
Products in accordance with the time schedules required under this Agreement.

The Business Continuity Plan shall contain, at a minimum, (a) a risk assessment
and business impact analysis, (b) a prevention/mitigation plan, and (c) a
resumption of Services plan, including a recovery/restoration plan. The
preceding will cover, but not be limited to, provisions for documentation
storage (product, process, fixture, tools), information systems technology
redundancy, a demonstration of Flextronics’s capability to recover in an
emergency if one of its own manufacturing facilities or processes becomes unable
to produce Products and if one of its component suppliers or subcontractors
experiences such an emergency.

At Nortel Networks’ request and at no additional charge to Nortel Networks,
Flextronics will participate in any commercially reasonable tests implemented by
Nortel Networks or discussions initiated by Nortel Networks for purposes of
evaluating and coordinating and integrating the business continuity plans of its
suppliers with Nortel Networks’ overall business continuity plan, in so much as
current manufacturing activities and associated On Time Delivery metrics are not
impacted by said test. As reasonably requested by Nortel Networks during the
Term, Flextronics will adjust the BCP to better conform to and integrate with
Nortel Networks’ business continuity plan, on terms to be mutually agreed to by
the Parties.

Throughout the Amended Term, Flextronics shall provide a copy of any changes in
the Business Continuity Plan to NNL within ten (10) days of any such change. A
period of Force Majeure or other event causing inability to produce Products
shall be deemed to commence on the date that the event of Force Majeure or other
such event first occurs.

NNL and Flextronics shall review Flextronics’s Business Continuity Plan
annually.

SECTION 13
WARRANTIES



13.1   Title

Flextronics represents and warrants that: (i) it has and covenants that it shall
pass to Nortel Networks good title to the Products free and clear of all liens
and encumbrances; (ii) no claim or action is pending or threatened against
Flextronics or, to Flextronics ‘s knowledge, against any licensor or supplier of
Flextronics that might, if adversely decided, adversely affect the ability of
Flextronics to produce the



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

63



--------------------------------------------------------------------------------



 



Products or the right of Nortel Networks or any Customer to use the Products for
their intended use; and (iii) it has all rights and powers necessary to perform
its obligations under this Agreement.

Nortel Networks represents and warrants that: (i) it has the right to enter into
this Agreement, including the right to grant the license set forth in
Section 14.1; (ii) no claim or action is pending or threatened against Nortel
Networks or, to Nortel Networks knowledge as of the Amendment Effective Date,
against any licensor or supplier of Nortel Networks that might, if adversely
decided, adversely affect the ability of Flextronics to produce the Products;
(iii) it has all rights and powers necessary to perform its obligations under
this Agreement; and (iv) this Agreement does not violate the terms of its
agreements with any suppliers.



13.2   Services and Production Effort

Flextronics covenants and warrants that all Services and all aspects of the
Production Effort performed under this Agreement shall be performed in a
competent, professional and timely manner in accordance with the standards
generally accepted in the telecommunications industry and in accordance with the
applicable Specifications and the terms of this Agreement and the applicable
Virtual Systems House Agreement.

Flextronics covenants and warrants that: (a) to the best of its knowledge, upon
inquiry, it does not and will not employ or contract the services of (i) forced
or prison labour or (ii) employees or contractors that are younger than the
minimum age legally entitled to work in each applicable jurisdiction in which
the Production Effort is conducted; and (b) to the best of its knowledge, upon
inquiry, no SC Supplier employs or contracts, directly or indirectly, the
services of (i) forced or prison labour or employees or contractors that are
younger than the minimum age legally entitled to work in each applicable
jurisdiction in which the Production Effort is conducted.

Nortel Networks covenants and warrants that (a) it will perform its obligations
under this Agreement in a competent, professional and timely manner in
accordance with the standards generally accepted in the telecommunications
industry and the terms of this Agreement and the applicable Virtual Systems
House Agreement.



13.3   Free from Defects

Except (a) as may be set forth in the Repair Agreement, (b) Products transferred
as finished goods, work-in process or manufactured using Materials on hand as of
the applicable VSHA Effective Date or (c) as otherwise expressly agreed to in
writing by the Parties, Flextronics covenants and warrants that each Product and
all Material shall be new and unused at the time of initial delivery.

Flextronics covenants and warrants that except for (a) Products transferred as
finished goods, work-in process or manufactured using Materials on hand
(including any Consigned Inventory or Inventory purchased from other suppliers
pursuant to Section 4.3.5) as of the applicable VSHA Effective Date, during the
Warranty Period, subject to such longer period set out in Section 13.4 in
respect of an



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

64



--------------------------------------------------------------------------------



 



Epidemic Condition, each Product shall be free from defects in Material supplied
by Flextronics under normal use and operation, and shall conform to the
applicable Specifications.

Flextronics covenants and warrants that except for (a) Products transferred as
finished goods as of the applicable VSHA Effective Date, during the Warranty
Period, subject to such longer period set out in Section 13.4 in respect of an
Epidemic Condition, each Product shall be free from defects in workmanship under
normal use and operation and shall conform to the applicable Specifications.

NORTEL NETWORKS’ SOLE AND EXCLUSIVE REMEDY AND SUPPLIER’S ENTIRE LIABILITY FOR
BREACH OF WARRANTY IN THIS SECTION 13.3 SHALL BE AS SET FORTH IN SECTIONS 9, 10,
AND 13.4 AND SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 16 BELOW.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT BUT SUBJECT TO
SECTION 15 AND TO THE EXTENT PERMITTED BY LAW, THE FOREGOING IS SUPPLIER’S SOLE
WARRANTY WITH RESPECT TO THE PRODUCTS AND MATERIAL AND SUPPLIER HEREBY EXPRESSLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.



13.4   Epidemic Condition



    13.4.1   Procedure for Epidemic Condition



    If a Product shows evidence of an Epidemic Condition, each Party shall
notify the other Party within two (2) Business Days of becoming aware of such
Epidemic Condition. Nortel Networks may also notify Flextronics of such a
condition throughout the life of the Product. Upon notification to Flextronics
of the Epidemic Condition, Nortel Networks shall have the right, pending
correction of the Epidemic Condition as provided herein, to postpone further
shipments of such Product evidencing the Epidemic Condition, by giving notice of
such postponement to Flextronics. Until such Epidemic Condition is corrected,
such postponement shall relieve Flextronics of its shipment liability for such
Products and relieve Nortel Networks of all obligations relating to such Product
except its obligation to respond or work within the ECO procedure. Both Parties
shall work together to prepare and propose a corrective action plan with respect
to such Product, addressing implementation and procedure milestones for
remedying such Epidemic Condition(s). Both parties shall co-operate with one
another and use their best efforts to identify and implement an agreed upon plan
to remedy the Epidemic Condition.



    13.4.2   Remedies for Epidemic Condition



    Nortel Networks shall pay the costs of implementing the remedy on Products
to the extent that the Epidemic Condition results from (a) Materials that were
transferred as part of finished goods, work-in process or as Inventory on hand
as of the applicable VSHA Effective Date or (b) Flextronics’s compliance with
the Specifications or defects in NC components. Flextronics



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

65



--------------------------------------------------------------------------------



 



    shall pay the costs of implementing the remedy to the extent the Epidemic
Condition results from (i) Flextronics’s non-conformance with the
Specifications; (ii) defects in Material supplied by an SC Supplier,
(iii) breach of Flextronics’s warranty obligations set out in Exhibits 9-1, 9-2
or 9-3, or (iv) defects in workmanship or manufacturing processes (other than as
set out by Nortel Networks in any applicable Specifications). The Parties shall
use reasonable efforts to minimize the costs associated with the recovery plan
without compromising Nortel Networks’ ability to aggressively respond to
Customer needs.       Subject to the determination of liability as set out in
the foregoing, Flextronics shall:



  (a)   Incorporate the remedy in the affected Products in accordance with
Nortel Networks’ ECO procedures;   (b)   Subsequently ship only Products
incorporating the required modification correcting the Epidemic Condition;   (c)
  Rework, repair and/or replace any Product that has not been recalled but shows
evidence of the Epidemic Condition, in accordance with the terms and conditions
set forth in Exhibits 11 and 12, respectively;   (d)   Refund or credit, at
Flextronics’s discretion, to Nortel Networks the Price for such Products
included in Systems that Nortel Networks, in its discretion, has recalled
because of the Epidemic Condition;   (e)   At Nortel Networks’ option, reimburse
Nortel Networks for all costs associated with the repair or replacement of
Products for Nortel Networks, its distributors and end users;   (f)   Accept the
immediate return of all units of affected Products that Nortel Networks has in
stock and replace such Products with updated units in order to facilitate the
replacement of such Products;   (g)   Reimburse Nortel Networks for all field
costs, which are reasonable with respect to applicable industry standards and
taking into consideration Customer expectations, associated with the Epidemic
Condition that Nortel Networks incurs in accordance with the agreed recovery
plan;



    Flextronics’s obligations for Epidemic Condition relating to a Product unit
shall continue for a period of [•] after the shipment of such Product
Notwithstanding the foregoing, with respect to Products not related to the
Transferred Business only, [•]. In the event that a VSHA changes the time period
for Flextronics’s obligations for Epidemic Condition with respect to such
Material, the time period of [•] shall continue with respect to all other
Flextronics’s obligations under this Section 13.       Where Flextronics has had
manufacturing responsibility for the Products effected by the Epidemic
Condition, and its liability has arisen from a breach of its warranty
obligations pursuant to Section 13.2 or 13.3 and/or to Section 44 of Exhibit 9
Flextronics’s liability shall not exceed [•] USD per occurrence. Where
Flextronics has not had manufacturing responsibility for such Products, and its
liability has arisen from a breach of its warranty obligations pursuant to
Sections 72-75 of Exhibit 9-1 or Sections 65-67 of Exhibits 9-2 or Sections X of
Exhibit 9-3,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

66



--------------------------------------------------------------------------------



 



    Flextronics’s liability shall not exceed, per occurrence, the greater of [•]
USD or [•] the revenue Flextronics has received under the applicable Design
Orders.       The foregoing provisions shall survive termination and expiry of
this Agreement.



13.5   Safety and Regulatory Issues

In the event that Nortel Networks determines that it must recall Products due to
a safety or regulatory issue before such issue has triggered an Epidemic
Condition, Flextronics agrees to work with Nortel Networks to accomplish this
recall as if it were an Epidemic Condition. Flextronics’s liability for any
related costs shall be determined in accordance with section 13.4.2; however, if
it is so determined that Flextronics does bear liability for any costs of this
recall, these will not be owing until the applicable percentage that triggers an
Epidemic Condition is met.

SECTION 14
INTELLECTUAL PROPERTY RIGHTS AND LICENSES



14.1   License to Nortel Company Proprietary Information Granted

Flextronics shall have the right and Nortel Networks hereby grants to
Flextronics, to the extent of its legal right to do so, a world-wide,
non-exclusive, non-transferable, royalty-free license to use Nortel Company
Proprietary Information communicated to Flextronics by Nortel Networks as
appropriate for the conduct of the Production Effort or Services in question
solely for internal use for the purpose of performing the Services and the
Production Effort hereunder in connection with a Design Order, Pre-Production
Products and Products. Nortel Networks shall retain exclusive rights and title
to all Nortel Company Proprietary Information provided hereunder. This license
is non-transferable, may be used only in connection with the Production Effort
and the performance of Services by Flextronics for Nortel Networks under this
Agreement, and shall expire on the date on which Flextronics obligations to
support the design, manufacture, rework or repair Product or to perform Services
terminate under this Agreement, or as to a specific Product under a Virtual
Systems House Agreement, as applicable.



14.2   Limitations on Grant of License

Except as expressly stated herein, nothing in this Agreement shall be deemed to
grant, either directly or indirectly by implication, estoppels or otherwise, any
licenses to Flextronics of Nortel Company Proprietary Information or any
Trade-Marks, and Flextronics acknowledges that Nortel Networks shall retain
exclusive right and title to the foregoing.



14.3   Flextronics Inventions

Flextronics Inventions, including Flextronics Inventions relating solely to a
manufacturing process not specific to the manufacture of a Product, shall be the
property of Flextronics. Flextronics shall and does hereby grant Nortel
Networks, subject to fulfillment of its payment obligation, a limited,
irrevocable,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

67



--------------------------------------------------------------------------------



 



world-wide, non-exclusive, royalty-free license, but not as a standalone
license, solely to make or have made and use such Flextronics Invention and
Nortel Networks shall have the right to sub-license such rights to Nortel
Networks Vendors for the purpose of manufacturing Products or distributing
Systems. Nortel shall be fully responsible for any damages accrued to
Flextronics arising out of any third party’s violation of the scope of the
license granted hereunder.



14.4   Specifications and Deliverables Owned by Nortel Networks

The Specifications and all deliverables resulting from the Production Effort and
Services shall be the property of Nortel Networks. Flextronics agrees not to
offer or provide the Specifications or deliverables to any third parties without
Nortel Networks’ prior written consent, which shall not be unreasonably
withheld.



14.5   Flextronics Retains Ownership of Flextronics Proprietary Information

Flextronics shall retain exclusive right, title, and interest to all Flextronics
Proprietary Information; and provided, that Nortel Networks has fulfilled its
payment obligations, Flextronics will grant NNL a limited, world-wide,
non-exclusive, and royalty-free license, but not as a stand-alone license,
solely to make or have made, use, and sell any Flextronics Proprietary
Information incorporated into the Products or used in the manufacture of the
Products and provided that Nortel Networks shall have the right to sub-license
such rights to Nortel Networks Vendors for the purpose of manufacturing Products
or distributing Systems.



14.6   Assignment of Inventions Agreements with Employees

In respect of any inventions which are specific and related to the manufacture
of Nortel’s Products, Flextronics shall have agreements with its employees,
consultants, agents or representatives (individually “Counter-Party”), in which
each such Counter-Party shall agree in writing that any and all inventions,
discoveries, developments, modifications, procedures, ideas, innovations,
systems, Programs, know-how or designs developed by any such Counter-Party
during the term of its relationship with Flextronics, shall be the property of
Flextronics. Furthermore, such agreement between any such Counter-Party and
Flextronics shall contain usual clauses including an undertaking by such
Counter-Party to execute applications for patents, copyrights, industrial
designs, mask work rights, integrated circuit topographies and other
registerable intellectual property rights thereon to the extent so requested by
Flextronics and/or to assign the same to Flextronics.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

68



--------------------------------------------------------------------------------



 



SECTION 15
INDEMNIFICATION



15.1   Intellectual Property Indemnification



    15.1.1   By Nortel Networks



    Except as otherwise provided in this Section 15, Nortel Networks shall, at
its expense and at Flextronics’s request, indemnify and defend Flextronics
against any claim or action brought against Flextronics by a third party to the
extent that such claim is based on an assertion that Flextronics’s activities as
part of the Production Effort or Services infringe, directly as a result of
Flextronics’s compliance with the Specifications or directions by Nortel
Networks to Flextronics relating to a Product for use under this Agreement, any
patent, copyright or trademark, or violates any trade secret or other
proprietary right of a third party. Nortel Networks shall pay any pre-judgment
and pre-settlement costs as wells as any resulting costs and damages finally
awarded against Flextronics or agreed to in any settlement, and Flextronics’s
reasonable attorneys’ or patent agent’s or other expert’s fees incurred in
connection therewith, provided that (i) Flextronics promptly notifies Nortel
Networks in writing of any such claim, (ii) Nortel Networks has sole control of
the defence and all related settlement negotiations, and (iii) Flextronics
reasonably cooperates, at Nortel Networks’ cost, in the defence and furnishes
all related evidence under its control.       Notwithstanding the foregoing,
Nortel Networks shall have no liability under Section 15.1 to the extent the
alleged infringement or violation:



  (a)   arises from Flextronics’s modification or alteration of the information
supplied by Nortel Networks relating to a Product or the Specifications, and
such modification or alteration is not authorized by Nortel Networks;   (b)  
arises from any method or process used or practiced by Flextronics in or during
the Production Effort (unless such method or process was specifically requested
by Nortel Networks); or   (c)   arises from any Services provided by Flextronics
under this Agreement (unless the method or process of providing such Service was
specifically requested by Nortel Networks or Flextronics has met its obligations
under Sections 4.4.4(g), 6.3.3(g) and 6.3.6(b).



    15.1.2   By Flextronics



    Flextronics shall, at its expense and at Nortel Networks’ request, indemnify
and defend all Nortel Companies against any claim or action brought against any
Nortel Company by a third party to the extent that such claim is based on an
assertion that any method or process used or practiced by Flextronics in or
during the Production Effort or any Service provided by Flextronics under this
Agreement infringes any patent, copyright or trademark, or violates any trade
secret or other proprietary right of a third party, unless such method or
process was



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

69



--------------------------------------------------------------------------------



 



    specifically requested by Nortel Networks or Flextronics has met its
obligations under Sections 4.4.4(g), 6.3.3(g) and 6.3.6(b).       In any such
case Flextronics shall pay any pre-judgment and pre-settlement costs as well as
any resulting costs and damages finally awarded against Nortel Networks or
agreed to in any settlement, and Nortel Networks’ reasonable attorneys’ or
patent agent’s or other expert’s fees incurred in connection therewith, provided
that (a) Nortel Networks promptly notifies Flextronics in writing of any such
claim, (b) Flextronics has sole control of the defence and all related
settlement negotiations, and (c) Nortel Networks reasonably cooperates, at
Flextronics’s cost, in the defence and furnishes all related evidence under its
control.       Notwithstanding the foregoing, Flextronics shall have no
liability under Section 15.1 to the extent the alleged infringement or
violation:



  (a)   arises from Nortel Networks’ modification or alteration of the
information supplied by Flextronics relating to the Production Effort or the
Services, and such modification or alteration is not authorized by Flextronics;
  (b)   would not have arisen but for the combination of the information
provided by Flextronics or other result of such method or process or Service
provided by Flextronics with any other product or technology not supplied by
Flextronics, or not authorized by Flextronics.



    15.1.3   Measures to Safeguard Nortel Networks against Liability



    If, as a result of a claim described in 15.1.2 above, the continued use by
Flextronics of any method or process used in or practices as part of the
Production Effort or the continued use of any intellectual property component of
the Services, an injunction is obtained against the sale or distribution of any
Product or the continued use of such method or process or intellectual property
component, or if either Party reasonably determines on the advice of counsel
that there is a likelihood of such continued use exposing either Party to
material liability, Flextronics shall forthwith at its option and expense,
unless such element, method or process was specifically requested by Nortel
Networks, use its reasonable efforts to either:



  (a)   procure the right to continue using such process or method or
intellectual property component, to continue selling the Products or to continue
providing such Services; or   (b)   modify the process or method, intellectual
property component, Production Effort or Services, so that the Production Effort
or provision of Services, as applicable, no longer infringes.



    THE FOREGOING SECTION 15.1 STATES THE ENTIRE LIABILITY OF THE PARTIES TO
EACH OTHER CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER
INTELLECTUAL PROPERTY RIGHTS HELD BY THIRD PARTIES.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

70



--------------------------------------------------------------------------------



 



15.2   Other Indemnification



    15.2.1   By Flextronics



    With respect to matters not covered in Section 15.1, Flextronics shall
indemnify and hold Nortel Networks, its customers, distributors and their
employees, harmless from any losses, damages, liabilities and costs including
reasonable attorney’s fees arising from any injury or death to persons or loss
of or damage to property to the extent caused by any manufacturing method or
process relating to the Products, any manufacturing defects or deficiency
including any defect or deficiency in any parts or components supplied by SC
Suppliers used in the Products or the manufacturing process related thereto, or
Flextronics’s negligence or wilful misconduct.



    15.2.2   By Nortel Networks



    With respect to matters not covered in Section 15.1 or 15.2.1, Nortel
Networks shall indemnify and hold Flextronics, its customers, distributors and
their employees, harmless from any losses, damages, liabilities and costs
including reasonable attorney’s fees arising from any injury or death to persons
or loss of or damage to property to the extent caused by the Products
manufactured according to the Specifications, any Products, parts or components
supplied by the NC Supplier or Nortel Networks’ negligence or wilful misconduct.

SECTION 16
LIMITATION OF LIABILITY

NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT EXCEPT FOR THE PARTIES’
OBLIGATIONS UNDER SECTION 15 AND A BREACH OF THE OBLIGATIONS IN SECTIONS 13.4,
AND 23, TO THE MAXIMUM EXTENT PERMITTED BY LAW, UNDER NO CIRCUMSTANCES AND UNDER
NO LEGAL THEORY, WHETHER TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY,
CONTRACT, OR OTHERWISE, SHALL ONE PARTY BE LIABLE TO THE SECOND PARTY OR ANY
OTHER PERSON FOR ANY LOSS OF PROFIT OR ANY INDIRECT, SPECIAL, INCIDENTAL,
RELIANCE OR CONSEQUENTIAL DAMAGES, EVEN IF THE FIRST PARTY SHALL HAVE BEEN
INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. NOTHING IN THIS AGREEMENT SHALL ACT
TO RESTRICT OR EXCLUDE LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY THE
NEGLIGENCE OF ANY PARTY. FOR PURPOSES OF CLARITY, THE PARTIES AGREE THAT THE
PAYMENT OF PERFORMANCE LIQUIDATED DAMAGES AND CUSTOMER PASS-THROUGH LIQUIDATED
DAMAGES SHALL NOT BE RESTRICTED OR EXCLUDED BY THIS LIMITATION OF LIABILITY. [·]



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

71



--------------------------------------------------------------------------------



 



SECTION 17

COMMUNICATION AND INFORMATION TRANSFER



17.1   Access to Nortel Networks Computer Systems by Flextronics

Flextronics shall limit access and use of any Nortel Networks computer systems
solely to the supply of Products and/or Services and shall not access or attempt
to access any intranet, computer systems, files, software or services other than
those required for the supply of Products and/or Services. Flextronics shall
limit such access to those employees with an express requirement to have such
access in connection with supply of Products and/or Services, and shall strictly
follow all security rules and procedures of Nortel Networks for restricting
access to its computer systems. All user identification numbers and passwords
disclosed to Flextronics and any information obtained by Flextronics as a result
of Flextronics’s access to, and use of Nortel Networks’ computer systems shall
be deemed to be, and treated as, Nortel Company Proprietary Information in
accordance with the provisions set forth in Section 23, with the same degree of
care as such Flextronics uses for its own information of a similar nature, but
in no event a lower standard than a reasonable standard of care. Flextronics
shall cooperate in the investigation of any apparent unauthorized access to any
Nortel Networks computer system. The requirements of this Section shall apply
equally to any access and use by Flextronics of any Nortel Networks intranet,
electronic mail system, of any Nortel Networks’ electronic switched network,
either directly or via a direct inward service access (DISA) feature or of any
other property, equipment or service of Nortel Networks.



17.2   Flextronics Compatibility with Nortel Networks Computer Systems

Flextronics shall use and maintain business systems capable of interfacing with
Nortel Networks’ business systems in such a way that meets the Nortel Networks
definition of managed access for electronic information exchange as set out in
Exhibit 26. Information to be exchanged as of the Effective Date or Amendment
Effective Date, as applicable, may include: on time shipment, on line
work-in-process status, Product Quality status, shipment notification, and
Product design information.

Nortel Networks will assist Flextronics with the integration of Flextronics’s
information technology systems with the Nortel Networks systems, as further set
out in Exhibit 26.

Flextronics and Nortel Networks shall each take necessary precautions to put in
place contingency plans adequate to safeguard data and enable ongoing operations
in the event of a systems outage.



17.3   Information Technology Services

Flextronics shall be responsible for providing the information technology
services as set out in Exhibit 26.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

72



--------------------------------------------------------------------------------



 



SECTION 18
LOANED ASSETS



18.1   Loaned Assets Procedure

From time to time Nortel Networks may make available to any Flextronics Company
Loaned Assets in connection with this Agreement and, in such event, the
provisions of Exhibit 15 shall apply.

SECTION 19
RESERVED ASSETS



19.1   Reserved Assets Procedure

From time to time Nortel Networks may convey or otherwise transfer Reserved
Assets in connection with this Agreement and, in such event; the provisions of
Exhibit 16 shall apply.

SECTION 20
LEGAL AND REGULATORY COMPLIANCE

Flextronics shall at no additional charge to Nortel Networks, comply with and
obtain all licenses and permits necessary to manufacture Products in accordance
with this Agreement and, for Products in respect of which Flextronics provides
Design Services and logistics relating to shipment of Products by Flextronics,
Flextronics covenants and agrees that each Product shall conform with, all
applicable laws, governmental orders and regulations in effect in all countries
to which such Product is shipped and any other relevant international agreements
relating to the Products, including those specifically set out in a Virtual
Systems House Agreement. Each Party shall provide all information under its
control, which is necessary or useful to obtain any export, or import license or
document required to ship or receive product, including but not limited to, U.S.
Customs Certificates of Delivery, Affidavits or Origin and U.S. Federal
Communications Commission Identifier, if applicable.

SECTION 21
INTERNATIONAL TRADE



21.1   Exports

Each Party agrees that it shall not knowingly (i) export or re-export, directly
or indirectly, any technical data (as defined by the U.S. Export Administration
Regulations or any other jurisdiction with import or export restrictions),
including software received from the other under this Agreement or (ii) export
or re-export, directly or indirectly, any direct product of such technical data,
including software, to any destination to which such export or re-export is
restricted or prohibited by U.S. or applicable non-U.S. law without obtaining
prior authorization from the U.S. Department of Commerce and/or other



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

73



--------------------------------------------------------------------------------



 



competent government authorities to the extent required by those laws. In
addition, each Party agrees to comply with all the requirements of the Export
and Import Permits Act (Canada) and any other applicable legislation throughout
the world. As it is relevant to all outstanding shipments, this clause shall
survive termination or cancellation of this Agreement.



21.2   Country of Origin Declaration and Marking

Flextronics shall certify quarterly or other period (not to exceed 90 days) as
specified in the applicable VSHA, to Nortel Networks the correct country of
origin of each Product determined in accordance with the rules of origin set out
under the applicable laws and treaties. Flextronics shall notify Nortel Networks
at least ninety (90) days in advance of any change in the origin of a Product.
Flextronics shall maintain supporting documentation sufficient to meet the
requirements of any audit of the origin information by Nortel Networks or by any
governmental entity. Flextronics shall cooperate with Nortel Networks in any
audit relating to this Section conducted in accordance with the provisions of
Section 26.4.

Flextronics shall obtain from each of its suppliers the appropriate certificate
of origin of Materials and shall provide to Nortel Networks quarterly a report
identifying which suppliers of Materials have, and which suppliers have not,
certified the country of origin for all Materials supplied by it to Flextronics
for manufacture of the Products.

All Products must be marked with their country of origin as set out under the
applicable laws and treaties. The degree of permanence of the origin marking on
the Product shall be sufficient that, in any reasonably foreseeable
circumstance, the marking shall remain on the Product throughout its expected
life. Both the Product’s immediate packaging and the outermost containers shall
also be marked to indicate the country of origin. Flextronics shall be solely
responsible for all fines, penalties, costs and seizures resulting from
inadequate marking, packaging or labelling.

The Parties agree that the cost for the services set out in this Section are
part of the Total Cost and will be included in the Price.



21.3   Customs Invoice

Unless otherwise set forth in this Agreement, Flextronics shall take all
administrative actions required to produce customs invoices and country of
origin documents for all shipments crossing international borders which comply
with all laws, treaties and regulations of both the exporting country and the
importing country. If a Product is manufactured in more than one country, then
to the extent required by applicable laws, the different countries of origin
must be identified on the customs invoices, along with the related
quantities/serial numbers of such Materials. If any upgrade of Products to the
most recent revision level in accordance with Exhibit 11 or 12 is performed, the
applicable fee for this upgrade must be included on the customs invoice, or, if
such upgrade is performed at no charge to Nortel Networks, the value of such
upgrade shall be so indicated. Flextronics shall be solely responsible for all
fines, penalties and costs resulting from a customs invoice not being so
compliant unless such non-compliance



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

74



--------------------------------------------------------------------------------



 



is solely the result of an action or omission of Nortel Networks. All customs
invoices must indicate whether or not any Assists were provided and the value of
said Assists.



21.4   Trade Treaties

Flextronics shall perform all administrative actions required to determine the
eligibility of each Product for preferential treatment under the rules of any
applicable trade treaties/agreements and, if eligible, provide the necessary
documentation and obtain such preferential treatment. Flextronics shall be
responsible for all penalties and costs resulting from any such documents
subsequently determined to be invalid, shall maintain all documentation to
support the eligibility and shall respond in a timely manner to verification
questionnaires or reviews.



21.5   Duty Drawback

In the countries where Nortel Networks maintains a duty drawback program,
Flextronics shall provide Nortel Networks with a quarterly report of part
numbers and import duties paid or refunded (at entry and through subsequent
adjustment) on behalf of Nortel Networks for all deliveries in country and for
which Nortel Networks may become a subsequent exporter entitled to duty
drawback. Flextronics shall provide a duty drawback waiver on the appropriate
form for duty paid on any materials imported by Flextronics and used or consumed
in the manufacture of Products supplied to Nortel Networks. Nortel Networks
shall provide guidelines to Flextronics with respect to the data required to be
provided by Flextronics.

In the countries in which Nortel Networks does not currently maintain a duty
drawback program, the Parties shall work together with a view to implementing a
similar duty drawback program as soon as practicable and as mutually deemed
required.

When Nortel Networks determines that duties warrant a drawback claim,
Flextronics shall provide all necessary and relevant data and/or documentation
and shall cooperate with Nortel Networks in pursuing the claim. Flextronics will
cooperate with Nortel Networks in any audit relating to this Section. Similarly,
when Flextronics determines that duties warrant a drawback claim, Nortel
Networks shall provide all necessary and relevant data and/or documentation and
shall cooperate with Flextronics in pursuing the claim. In either case, the
costs of preparing and filing the drawback claim will be borne by the parties in
proportion to their relative drawback benefits and Nortel Networks will
cooperate with Flextronics in any audit relating to this Section.

SECTION 22
ENVIRONMENTAL POLICIES



22.1   ISO 14001

Flextronics agrees to maintain ISO 14001 registrations for those Sites so
registered as of the Effective Date. Flextronics agrees to obtain such
registration for those Sites not so registered within eighteen (18)



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

75



--------------------------------------------------------------------------------



 



months of the transition of the applicable System House for those Sites not so
registered as of the Effective Date.

With respect to any research and design activities undertaken pursuant to
Section 6.1, Flextronics agrees to obtain ISO 14001 certification within
eighteen (18) months of the Effective Date.

Within sixty (60) days of the Effective Date, Flextronics shall produce for
Nortel Networks’ review and approval its corporate-wide Environmental Policy.



22.2   VOC Free and Lead-Free Technology

Flextronics shall use VOC-free technology in the Production Effort.

Except in the circumstances where exemptions allowing the use of lead shall
apply under applicable law Flextronics agrees to have fully qualified and be
ready to deploy lead-free technology in the Sites by December 31, 2005. Such
implementation shall include lead-free components to the extent required in a
Virtual Systems House Agreement or in the relevant BOM. The Parties acknowledge
the required use of lead-free components may involve different Material and
costs attributable to these different Materials in the Product Price, and the
Parties will allocate such costs to Nortel Networks unless otherwise agreed.
Nortel Networks and Flextronics agree to address jointly any problems of supply.

If Flextronics can demonstrate that compliance with any VOC-free or lead-free
requirements will result in change to costs or delay in delivery, the Parties
will agree on appropriate changes to the Price or delivery schedule, only to the
extent such costs or delays are directly related to the Production Effort.
Flextronics acknowledges that changes to VOC-free and lead-free requirements may
result in decreases or increases to costs and that it will bring any such change
to Nortel Networks’ attention. Nortel Networks shall be responsible for those
associated costs that result from Flextronics bringing operations in legacy
System House into initial compliance with regulations regarding lead and
VOC-free technology.



22.3   European Union (“EU”) Environmental Directives



    22.3.1   Compliance



    Flextronics will engage with Nortel Networks or its designate in the
development and provision of a plan (the “Compliance Plan”) for the
implementation and management of the WEEE (Waste Electrical and Electronic
Equipment) Directive and the RoHS (Restriction of Hazardous Substances)
Directive, as well as any other EU environmental directives that affect Products
to be sold in the EU. Flextronics will provide the Compliance Plan to Nortel
Networks for its approval, within 90 days on receipt of specific Nortel Networks
requirements, which shall include at a minimum: a) overall objectives in regard
to the directives, b) Specifications and other requirements that must be
complied with, c) Products that are impacted, d) an outline of Flextronics’s and
Nortel Networks responsibilities for achieving the foregoing objectives and
requirements and (e) allocation of any applicable increase in Product Cost to
Nortel Networks



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

76



--------------------------------------------------------------------------------



 



    unless otherwise agreed to by the Parties. Nortel Networks shall be
responsible for those associated costs that result from Flextronics bringing
operations in a legacy System House into initial compliance with regulations
regarding any applicable EU directives.       Flextronics will provide Nortel
Networks with any changes to the Compliance Plan within ten (10) days of the
change coming into effect. Nortel Networks reserves the right to inspect
Flextronics’s facilities to validate compliance with the EU directives.       To
the extent Flextronics is responsible under the Compliance Plan, Flextronics
must be able to demonstrate to Nortel Networks satisfaction by December 31, 2005
that no hexavalent chromium, cadmium, mercury or polybrominated biphenyls
(PBB)/polybrominated diphenyl ethers (PBDE) are present in Products to be sold
in the EU. To the extent Nortel Networks is responsible under the Compliance
Plan, Nortel must be able to demonstrate to Flextronics’s satisfaction by
December 31, 2005 that no hexavalent chromium, cadmium, mercury or
polybrominated biphenyls (PBB)/polybrominated diphenyl ethers (PBDE) are present
in Products to be sold in the EU. Flextronics will compensate Nortel Networks
for any fines or penalties that are levied by applicable regulatory bodies as
result of Flextronics’s failure to comply with its obligations under the
Compliance Plan. Nortel Networks will compensate Flextronics for any fines or
penalties that are levied by applicable regulatory bodies as a result of Nortel
Networks failure to comply with its obligations under the Compliance Plan.
Nortel Networks and Flextronics agree to address jointly any problems of supply.
If Flextronics can demonstrate that compliance with any EU directives will
result in change to costs or delay in delivery, the Parties will agree on
appropriate changes to the Price or delivery schedule, only to the extent such
costs or delays are directly related to the Production Effort. Flextronics
acknowledges that changes to EU directives may result in decreases or increases
to costs and that it will bring any such change to Nortel Networks attention.



    22.3.2   Indemnification



    Flextronics agrees to indemnify, defend and hold Nortel Networks harmless
from all losses, liabilities, fines, penalties, costs and expenses (including
reasonable legal fees) in connection with any claim or proceeding made by any
Customer, governmental body or other third party resulting from Flextronics’s
failure to comply with its obligations under the Compliance Plan.       Nortel
Networks agrees to indemnify, defend, and hold Flextronics harmless from all
losses, liabilities, fines, penalties, costs and expenses (including reasonable
legal fees) in connection with any claim or proceeding made by any Customer,
governmental body or other third party resulting from Nortel Networks failure to
comply with its obligations under the Compliance Plan.       Each party
understands that failure by it to follow the requirements of this clause may
expose the other party and its employees to criminal liability and that as a
consequence any such failure may therefore be considered as a material breach of
this Agreement.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

77



--------------------------------------------------------------------------------



 



22.4   Packaging Reusable and Recyclable

Flextronics shall use only packaging that complies with the Canadian Code of
Preferred Packaging Practices and equivalent legislated requirements, as
applicable. Flextronics shall strive to minimize all product packaging and to
design packaging that delivers reusable/returnable packaging options or is
constructed of recyclable materials.



22.5   Collaborate on Environmental Initiatives

Flextronics and Nortel Networks agree to collaborate in good faith on
environmental initiatives aimed at addressing particular customer and market
requirements.



22.6   Hazardous Materials

Flextronics shall supply to Nortel Networks a list of all Materials incorporated
into a Product which are classified as toxic or hazardous under applicable laws
and regulations, information on the safe handling of each Product and any
pertinent information concerning any adverse effects on people or the
environment that may result from use of, exposure to, or disposal of such
Product. In addition to its obligations under Section 15, [•] Nortel Networks
shall cooperate with Flextronics to facilitate and minimize the damages, costs
and expenses of any recall or prohibition against such use.

SECTION 23
CONFIDENTIAL INFORMATION



23.1   Restriction on Disclosure and Use of Confidential Information

Any Nortel Company Proprietary Information provided or made available by any
Nortel Company to any Flextronics Company and any Flextronics Proprietary
Information provided or made available by Flextronics to Nortel Networks shall
be deemed for the purposes of this Agreement to be “Confidential Information” of
the person disclosing (“discloser”) such information to another person
(“recipient”), except if such information disclosed to recipient is (a) in or
becomes part of the public domain through no fault of recipient; (b) disclosed
to recipient by a third party without breach of any obligation or other
restriction; (c) known to recipient at the time of disclosure and has been so
documented prior to receipt thereof; (d) independently developed by recipient
without access to any information furnished to it by discloser and has been or
is so documented; or (e) disclosed by recipient to the extent required to be
disclosed pursuant to any applicable law or order, decree or directive of any
competent judicial, legislative or regulatory body or authority, provided that
the recipient shall have provided prior notice to discloser of such requirement
and an opportunity for discloser to take action to contest or attempt to
prohibit or limit such disclosure as permitted by law and such information shall
continue to be Confidential Information for the purposes hereof to the extent
disclosure is prohibited or limited by law. All Confidential Information shall
be owned and remain the sole and exclusive property of discloser, and all rights
to Confidential Information made available to recipient by discloser shall be
held in trust by



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

78



--------------------------------------------------------------------------------



 



recipient for the exclusive benefit of discloser. All Confidential Information
of discloser shall be held in confidence by recipient and, if in a form of any
physical media of any kind, returned by recipient upon request of discloser.
Recipient shall not (i) reproduce the Confidential Information of discloser
without the written consent of discloser or (ii) use the Confidential
Information for any purpose other than the performance by recipient of its
obligations under this Agreement. Each Nortel Company and Flextronics Company
shall cause each of their respective employees, consultants, agents and
representatives who shall have access to Confidential Information to sign a
written agreement setting forth confidentiality obligations of each such
employee, consultant, agent and representative, substantially in the form of
Exhibits 18-1 and 18-2 respectively, which Exhibits 18-1 and 18-2 are attached
hereto and incorporated herein by reference. Flextronics shall be liable for and
shall indemnify each NNL and each Nortel Company, its officers, directors,
employees, subcontractors, agents against any losses, claims, costs or expenses
arising from the failure of each of Flextronics Company or Flextronics, its
respective employees, consultants, agents and representatives against any
losses, claims, costs or expenses arising from the failure of each Flextronics
Company or its respective employees, consultants, agents and representatives,
for whatever reason, to execute the form of agreement set out in Exhibit 18
hereof or to comply with the terms thereof, and Nortel Networks shall be liable
for and shall indemnify Flextronics or Flextronics Company, its officers,
directors, employees, subcontractors, agents against any losses, claims, costs
or expenses arising from the failure of each of Nortel Network Company or NNL,
its respective employees, consultants, agents and representatives for any
corresponding failures by Nortel Company to Flextronics in respect of such
obligations. Each Party acknowledges that monetary damages may not be adequate
in the event of a default of this Section, and the discloser shall be entitled
to injunctive or other affirmative relief and/or to give notice of default
pursuant to this Agreement, or both.



23.2   Publicity

No Flextronics Company shall in any advertising, sales promotion materials,
press releases or any other publicity matters use the name “NORTEL NETWORKS”,
“Northern Telecom”, “BNR”, “Bell-Northern Research”, “Nortel Networks
Technology” or the name of any Affiliate, or any variation thereof or language
from which the connection of said names may be implied, nor shall any
Flextronics Company disclose or advertise in any manner the nature of Products
or Services which are part of the Production Effort or any order by Nortel
Networks hereunder, or the fact that Flextronics has entered into this
Agreement, unless Flextronics is otherwise required to make such disclosure
under applicable law or Nortel Networks, in its sole discretion, grants
Flextronics Company prior written permission to do so.

No Nortel Company shall in any advertising, sales promotion materials, press
releases or any other publicity matters use the name “FLEXTRONICS INTERNATIONAL
LTD.”, “Flextronics” or the name of any Flextronics Company, or any variation
thereof or language from which the connection of said names may be implied, nor
shall any Nortel Company disclose or advertise in any manner the fact that
Nortel Networks has entered into this Agreement, unless Nortel Networks is
otherwise required to make such disclosure under applicable law or Flextronics
Parent, in its sole discretion, grants Nortel Networks prior written permission
to do so.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

79



--------------------------------------------------------------------------------



 



SECTION 24
INSURANCE



24.1   General Liability Insurance

Flextronics shall maintain during the Amended Term, with insurers with an A.M.
Best rating of A- or better policies providing the following insurance coverage:
1) general umbrella liability insurance (including contractual and products
liability ) with limits of either (US) $10,000,000 combined single limit per
occurrence for bodily injury and property damage or (US) $6,000,000 bodily
injury per occurrence and (US) $4,000,000 property damage per occurrence, 2)
workers’ compensation insurance and other employee insurance coverage required
by law, and employer’s liability insurance with limits of (US) $1,000,000 3)
owned or non-owned automobile liability with limits of (US) $1,000,000 and 4)
Errors & Omissions insurance with limits of not less than (US) $10,000,000.

Nortel Networks shall maintain during the Amended Term, insurance coverage: 1)
general liability insurance (including contractual, products liability and broad
form vendors’ endorsement) with limits of either (US) $10,000,000 combined
single limit per occurrence for bodily injury and property damage or (US)
$6,000,000 bodily injury per occurrence and (US) $4,000,000 property damage per
occurrence, 2) workers’ compensation insurance and other employee insurance
coverage required by law, and employer’s liability insurance with limits of (US)
$1,000,000.

Flextronics’s insurance shall be primary and non-contributory (except with
respect of Errors & Omissions referred to in subparagraph 4) above, which may be
primary and non-contributory as regards negligence or negligent acts, as
applicable) with respect to any insurance that Nortel Networks may have and each
applicable Nortel Company shall be named under Flextronics’s general liability
insurance as an additional insured.



24.2   Property and Business Insurance

Flextronics shall provide evidence satisfactory to Nortel Networks that its
property and business are adequately insured up to at least One Hundred Million
dollars limit against all risks of loss or damage, including business
interruption, for at least the amount of the Maximum Foreseeable Loss as defined
within the insurance industry.



24.3   Business Continuity

Flextronics acknowledges that the existence, content and adequacy of its
Business Continuity Plan shall be used by Nortel Networks as part of initial and
ongoing assessment criteria for review of Flextronics’s overall performance
under this Agreement. Flextronics shall maintain its property conservation
program to address risks in its worldwide locations. Flextronics will share a
description of this program with Nortel Networks, and shall provide Nortel
Networks annually, or as requested upon reasonable notice, information related
to property protection and insurer’s engineering recommendations for the
locations relevant to the Production Effort. Nortel Networks and/or its
insurance companies shall be allowed to



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

80



--------------------------------------------------------------------------------



 



inspect any Site at any time upon reasonable notice and during normal business
hours and to recommend to Flextronics any appropriate protection improvements.
Nortel Networks and Flextronics shall review any recommendations made as a
result of such inspection and Flextronics shall implement any recommendations or
alternative solutions which are mutually agreed.



24.4   Certificate of Insurance

Prior to the commencement of the Initial Term and upon demand of Nortel Networks
thereafter, Flextronics shall furnish to Nortel Networks a certificate or
certificates of insurance evidencing that all insurance required in this
Section 24 is in effect. Flextronics will endeavour to provide at least 30 days
notice of any change in insurance coverage which would impact compliance with
the requirements of this Section 24.4. Flextronics shall in such event furnish a
new certificate in the event of cancellation or expiration of any insurance
evidencing that replacement coverage is in effect.

SECTION 25
EXPIRATION OR TERMINATION



25.1   Effect of Expiration or Termination

Upon expiration or any termination of this Agreement, or any termination of any
VSHA or removal of a Product from Schedule A of any VSHA pursuant to
Section 1.3, by either Party:



  (a)   Nortel Networks shall pay all applicable undisputed amounts or charges
owed to Flextronics as provided in this Agreement. Either Party shall have the
right with prior written notification and mutual agreement to set-off any such
amounts or charges owed to the Party against any amounts owing to the other
Party pursuant to this Agreement. If the aggregate amount owing by Nortel
Networks to Flextronics is less than the aggregate amount owing by Flextronics
to Nortel Networks, Flextronics shall pay such net amount owing to Nortel
Networks promptly and in full within sixty (60) Business Days of the date which
is the earliest of expiry or termination, as the case may be.   (b)   So long as
Nortel Networks has made all payments required pursuant to paragraph (a) above,
Flextronics shall complete all partially completed applicable Products and
deliver such Products in accordance with the terms of this Agreement that would
have otherwise applied to such Production Effort or Services, as applicable.
Provided Nortel Networks has made all payments required pursuant to paragraph
(a) above, Flextronics shall deliver within three (3) weeks of the later of the
date of expiry or termination or such payment, if required, to Nortel Networks
all finished Pre-Production Products and Products and Material relating thereto
in exchange for payment by Nortel Networks of the Price for Products, direct
cost for work-in-process and Material Cost for Material, to the locations
designated by Nortel Networks. For greater certainty, the obligations of
Flextronics in this Section 25.1 (b) shall be in addition to and not in
substitution for the obligations of Flextronics to report on Obsolete Inventory,
including the obligations set forth in Section 3.9.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

81



--------------------------------------------------------------------------------



 



  (c)   The provisions of this Agreement relating to Warranties (Section 13),
Sections 18.1 in respect of Loaned Assets, Sections 19 in respect of Reserved
Assets, Confidential and Proprietary Information (Section 23), Intellectual
Property Rights (Section 14) except the license granted to Flextronics in
Section 14.1, Indemnification (Section 15) and Audit (Section 26.4), shall
remain in effect beyond any expiration or termination.   (d)   Flextronics shall
return all Nortel Company Proprietary Information, Loaned Assets and any
Reserved Assets with respect to which Nortel Networks exercises its right to
purchase pursuant to Section 6 of Exhibit 16 to the locations designated by
Nortel Networks and under Nortel Networks’ supervision, either return, destroy
or erase all copies of such Nortel Company Proprietary Information in the
possession of any Flextronics Company or any of their respective employees,
consultants, agents or representatives, including copies on paper or other hard
copy and copies on computer or other storage media, provided, however, that this
provision shall not apply to any such Nortel Company Proprietary Information in
respect of which Flextronics has a continuing license or obligation which
survives the expiry or termination of this Agreement as expressly provided
herein.   (e)   Nortel Networks shall return to the locations designated by
Flextronics Parent all Flextronics Proprietary Information under Flextronics’s
supervision, either return, destroy or erase all copies of such Flextronics
Proprietary Information in the possession of any Nortel Company or any of their
respective employees, consultants, agents or representatives, including copies
on paper or other hard copy and copies on computer or other storage media;
provided, however, that this provision shall not apply to any such Flextronics
Proprietary Information in respect of which Nortel Networks has a continuing
license or obligation which survives the expiry or termination of this Agreement
as expressly provided herein.   (f)   In the event that Nortel Networks
exercises its right to terminate the purchase of any Products pursuant to
Section 1.3 or either Party exercises its right to terminate the purchase or
supply of any Products for convenience upon 180 days notice pursuant to
Section 1.5, and in addition to Flextronics’s obligations in this Section 25.1,
Flextronics will (a) at the beginning of the notice period, put in place a
dedicated transition team to manage the transfer of Services back to Nortel
Networks or to a third party (b) fulfill all obligations under this Agreement
for the notice period at the same level required under this Agreement (c) upon
reasonable prior notice, allow Nortel Networks and any third party designated by
Nortel Networks access to Flextronics’s Sites and to data and information
necessary for a successful transition, and (d) actively support the transition
of the Products to Nortel Networks or a third party designated by Nortel
Networks.   (g)   At Nortel Networks option but subject to Flextronics’s
agreement, Flextronics shall continue to perform any requested services for a
period of time that continues beyond the expiration or termination of the
Amended Term, on terms and conditions to be mutually agreed upon.



25.2   Termination



  (a)   In addition to any other right or remedy available to NNL or any Nortel
Company under this Agreement or at law or in equity, if Flextronics breaches any
material term of this Agreement or



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

82



--------------------------------------------------------------------------------



 



      a Purchase Order and such breach is susceptible of cure but is not
corrected within fifteen (15) days after the delivery of written notice thereof
by Nortel Networks to Flextronics if Flextronics defaults in any payment to
Nortel Networks and within thirty (30) days after the date of notice of the
breach to Flextronics, NNL may terminate this Agreement and any Nortel Company
may terminate any Virtual Systems House Agreement and the terms of this
Agreement applicable thereto and/or any Purchase Order. For greater certainty,
if any Blanket Purchase Order is terminated, all Demand Pull Orders, Kanban
Triggers and Online System Orders relating thereto shall be deemed to be
concurrently terminated. Notwithstanding the foregoing, (i) Nortel Networks and
any Nortel Company shall have the same rights and remedies without the
requirement to wait for thirty (30) days for cure if the breach by any
Flextronics Company relates to Nortel Company Proprietary Information under
Section 14 or Section 23 hereof and such breach is not susceptible of cure; and
(ii) Flextronics and any Flextronics Company shall have the same rights and
remedies without the requirement to wait for thirty (30) days for cure if the
breach by any Nortel Company relates to Flextronics Company Proprietary
Information under Section 14 or Section 23 hereof and such breach is not
susceptible of cure.   (b)   Regardless of the excuse of Force Majeure, if a
Party is not able to perform within ninety (90) days after such event which
constitutes Force Majeure, the other Party may terminate the relevant Virtual
Systems House Agreement in accordance with this Section 25.2 provided such Party
purporting to terminate is not otherwise in default of any of its material
obligations under this Agreement. Such termination of a Virtual Systems House
Agreement shall not release or diminish any other obligations of any Party
hereunder under any other Virtual Systems House Agreement and the applicable
provisions of this Agreement thereto.   (c)   If any Flextronics Company shall
be declared insolvent or bankrupt, or if any assignment of its property shall be
made for the benefit of creditors or otherwise, or if its interest herein shall
be levied upon under execution or seized by virtue of any writ of any court, or
if a petition for assignment for the benefit of creditor is filed in a court is
filed by a Flextronics Company to declare any Flextronics Company bankrupt, or
if a petition is filed by any person other than a Flextronics Company in any
court to declare any Flextronics Company bankrupt which is not dismissed within
sixty (60) days of the filing of such petition, or if a trustee in bankruptcy,
receiver or receiver-manager or similar officer is appointed for or in respect
of any Flextronics Company or its assets, then NNL may terminate this Agreement
and/or any Purchase Order and any Nortel Company which constitutes part of
Nortel Networks may terminate any Virtual Systems House Agreement and the terms
of this Agreement applicable thereto and/or any Purchase Order, at its option,
and without charge, and shall thereupon be free from all liability and
obligations thereunder except as specifically provided in Section 25.1(c), all
subject to applicable bankruptcy and insolvency legislation which may otherwise
provide. For greater certainty, if any Blanket Purchase Order is terminated, all
Demand Pull Orders, Kanban Triggers and Online System Orders relating thereto
shall be deemed to be concurrently terminated.   (d)   Flextronics may terminate
a Purchase Order only if the Nortel Company which issued the Purchase Order is
in material breach of a term, including, without limitation, any payment



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

83



--------------------------------------------------------------------------------



 



      obligation of a VSHA or this Agreement or a Purchase Order, and such
breach has not been cured within fifteen (15) days after the delivery of written
notice thereof by Flextronics to Nortel Company defaults in any payment to
Flextronics and for any other breach within thirty (30) days after the date of
Flextronics ‘s written notice thereof to the applicable Nortel Company in
respect of the particular breach, provided that Flextronics has sent a copy of
such notice to NNL. The failure of Nortel Networks to pay to Flextronics in a
timely manner any moneys in dispute shall not constitute a material breach
hereof.   (e)   The Parties agree that the provisions of Exhibit 23 shall apply
with respect to those employees in the United Kingdom or European Union
countries who were employed by Nortel Networks prior to the VSHA Effective Date
applicable to Monkstown and Chateaudun System Houses, respectively, and were
transferred to Flextronics pursuant to the Asset Purchase Agreement.

SECTION 26
GENERAL PROVISIONS



26.1   Access to Facilities

Nortel Networks shall have the right to review Flextronics’s facilities,
operations, and procedures as they relate to the Products and Services at any
reasonable time with adequate prior notice for purposes of determining
compliance with the requirements of this Agreement. From time to time a Customer
may request the right to review Flextronics’s facilities and operations for the
purpose of qualification. Flextronics shall permit such reviews with notice of
five (5) Business Days, provided that Flextronics does not consider the Customer
to be a competitor of Flextronics, and such Customer signs an acceptable
non-disclosure agreement. Flextronics shall not grant access to those areas of
its facilities where Products are designed or manufactured to a Competitor of
Nortel Networks without Nortel Networks’ express written permission.



26.2   Reporting

Flextronics shall submit to each Nortel Company which submitted a Purchase
Order, a monthly report showing for such location the orders issued and Product
delivered during the immediately preceding month, the status of the undelivered
portion of an order and any other similar additional information as may
reasonably be requested by such Nortel Company from time to time. Flextronics
shall also submit to NNL a quarterly report showing all Products ordered by and
delivered to each Nortel Company during the immediately preceding quarter in a
format to be agreed upon by the parties.



26.3   Documentation

Flextronics shall maintain documentation and information relating to Prototypes,
Pre-Production Products, Products, and Specifications relating thereto, the
Production Effort, Services and updates thereto consistent with industry best
practices, but in no event less than ten (10) years.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

84



--------------------------------------------------------------------------------



 



26.4   Audits



    26.4.1  Agreement Compliance       [•]       26.4.2  Control & Security
Compliance       [•]



26.5   Force Majeure

A Party affected by an event of Force Majeure shall be released without any
liability on its part from the performance of its obligations (other than an
obligation to pay money) under this Agreement and the relevant Virtual Systems
House Agreement, but only to the extent and only for the period that its
performance of such obligations is prevented by circumstances of Force Majeure
and provided that such Party shall have given prompt notice to the other Party.
Such notice shall include a description of the nature of the event of Force
Majeure, its cause, and its possible consequences. The Party claiming
circumstances of Force Majeure shall promptly notify the other Party of the
conclusion of the event.



26.6   Notices

All demands, notices, communications and reports provided for in this Agreement
shall be in writing and shall be either sent by facsimile transmission with
confirmation to the number specified below or personally delivered or sent by
reputable overnight courier services (delivery charges prepaid) to any party at
the address specified below, or at such address, to the attention of such other
person, and with such other copy as the recipient party has specified by prior
written notice to the sending party pursuant to the provisions of this Section:

Nortel Networks:
          Nortel Networks
          3500 Carling Avenue
          Ottawa, Ontario
          Canada K2H 8E9
          Attention: Vice President Supply Management



With a copy to:
          NNL Corporate Secretary
          8200 Dixie Road, Suite 100,
          Brampton, Ontario
          Canada L6T 5P6


Flextronics:
          Flextronics Telecom Systems Ltd.
          802 St. James Court,




--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

85



--------------------------------------------------------------------------------



 



          St. Denis Street,
          Port Louis,
          Mauritius
          Phone: 230 212 7600
          Fax: 230 210 9168
          Attention: President


With a copy to:
          Flextronics International Inc.
          Room 908, Dominion Centre,
          43-59 Queen’s Road East, Wanchai, Hong Kong
          Attention: President


With a copy to:
          Corporate Legal Department at the address above


Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the Business Day after deposit with a reputable
overnight courier service, as the case may be.



26.7   Independent Contractor

This Agreement shall not constitute Flextronics the agent or legal
representative of Nortel Networks for any purpose and Flextronics shall not hold
itself out as an agent of Nortel Networks other than as expressly provided in
this Agreement. This Agreement creates no relationship of joint venturers,
partners, associates, employment or principal and agent between the Parties, and
both Parties are acting as independent contractors. Neither Party shall have the
right to exercise any control or direction over the operations, activities,
employees or agents of the other Party in connection with this Agreement. Other
than as expressly permitted or provided elsewhere in this Agreement, Flextronics
is not granted any right or authority to, and shall not attempt to, assume or
create any obligation or responsibility for or on behalf of any Nortel Company
or Affiliate. Flextronics shall have no authority to bind any Nortel Company or
Affiliate to any contract, whether of employment or otherwise, and Flextronics
shall bear all of its own expenses for its operations, including the
compensation of its employees, contractors, representatives and agents and the
maintenance of its offices, service, warehouse and transportation facilities.
Flextronics shall be solely responsible for its own employees and sales people
and for their omissions, acts and the things done by them. Other than as
expressly permitted or provided elsewhere in this Agreement, Nortel Networks
expressly disclaims any liability for any commitments on behalf of Nortel
Networks made by Flextronics.



26.8   Non-Solicitation of Employees

For the purposes of this Section, “Actively Solicit” shall mean to engage in
recruitment activity (a) by a Flextronics Company which specifically targets any
employees of any Nortel Company (“Nortel Company Personnel”) for the purpose of
recruiting such Nortel Company Personnel for Engagement (as



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

86



--------------------------------------------------------------------------------



 



defined in the second paragraph of this Section 26.8); or (b) by a Nortel
Company which specifically targets any employees of any Flextronics Company
(“Flextronics Company Personnel”) for the purpose of recruiting any Flextronics
Company Personnel for Engagement. Notwithstanding the foregoing, “Actively
Solicit” shall not include generalized employment searches, by advertisements,
engaging firms to conduct searches or otherwise, as long as such searches are
not focused on Nortel Company Personnel or Flextronics Company Personnel.
“Engagement” means engagement to supply services, whether as an employee,
independent contractor, consultant, or otherwise.

During the Amended Term and for twelve (12) months thereafter: (a) Flextronics,
and each Flextronics Company, shall not directly or indirectly Actively Solicit
or hire Nortel Company Personnel for Engagement with a Flextronics Company or
its Subsidiaries or affiliates, or with customers of any Flextronics Company or
those of their respective Subsidiaries or affiliates; and (b) Nortel Networks,
and each Nortel Company, shall not directly or indirectly Actively Solicit or
hire Flextronics Company Personnel for Engagement with Nortel Networks for
Engagement with such Nortel Company or its Subsidiaries or affiliates, or with
customers of any Nortel Company or those of their respective Subsidiaries or
affiliates, provided that this paragraph shall not apply to Transferring
Employees in respect of which Nortel Networks is subject to non-solicitation
provisions under the Asset Purchase Agreement which shall have precedence with
respect to such Transferring Employees. In no event shall the foregoing be
construed to prevent Flextronics from hiring Nortel Company Personnel if such
hiring is not a result of Flextronics’s efforts to Actively Solicit.



26.9   Flextronics Responsible for its Contractors

FTS may subcontract Services or the Production Effort to any FTS Affiliate. Any
FTS Affiliate may also subcontract Services or Production Effort to any non-FTS
Affiliate only with Nortel Networks’ prior written approval, which approval may
be withheld in Nortel Networks’ sole discretion. The approval by Nortel Networks
of any non-FTS Affiliate subcontractor chosen by Flextronics shall in no way be
construed to relieve Flextronics of any of its duties, responsibilities and
obligations to Nortel Networks under this Agreement.



26.10   Assignment

Except as expressly set forth in this Agreement, neither this Agreement nor any
license or rights hereunder, in whole or in part, shall be assignable or
otherwise transferable whether by merger, operation of law or otherwise, without
the prior written consent of the other Party. Any change of control in fact of a
Party shall be deemed to constitute an assignment for the purposes of this
Section.

Subject to the condition that Flextronics is satisfied, upon reasonable
evidence, that such future assignee possesses sufficient creditworthiness and
future assignee has accepted the assignment without reservation, NNL may assign
this Agreement or any portion thereof (i) to any of NNL’s Subsidiaries or
company of which NNL becomes a Subsidiary; or (ii) to a person or entity into
which it has merged or which has otherwise succeeded to all or substantially all
of its business and assets to which this Agreement pertains, by purchase of
stock, assets, merger, reorganization or otherwise, and which has



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

87



--------------------------------------------------------------------------------



 



assumed in writing or by operation of law its obligations under this Agreement.
Any attempted assignment in violation of the provisions of this Section shall be
void. In any assignment in case (ii) above, the person or entity into which NNL
has merged or which has otherwise succeeded to all or substantially all of NNL’s
business and assets, shall agree in writing to be bound by the terms of this
Agreement.

Flextronics Parent agrees to give NNL, to the extent legally permissible, notice
of the direct or indirect acquisition by any entity of (1) shares in the capital
of Flextronics Parent or of any Subsidiary of Flextronics Parent who is a party
to any Virtual Systems House Agreement, if rights sufficient to elect a majority
of the board of directors of such entity (pursuant to a shareholders agreement
or otherwise) are attached to such shares or such Subsidiary of Flextronics
ceases to be a Subsidiary of Flextronics Parent, or (2) substantially all of the
assets of Flextronics Parent or of such Subsidiary of Flextronics Parent.



26.11   Severability

If any provision of this Agreement is held illegal, invalid or unenforceable by
any competent authority in any jurisdiction, such illegality, invalidity or
unenforceability shall not in any manner affect or render illegal, invalid or
unenforceable such provision in any other jurisdiction or any other provision of
this Agreement in any jurisdiction, and such invalid or unenforceable provision
shall be replaced for the purposes of the jurisdiction in which it is held to be
illegal, invalid or unenforceable with an enforceable clause which most closely
achieves the result intended by the invalid provision.



26.12   Governing Law; Waiver of Jury Trial

All issues and questions concerning the construction, validity, enforcement,
interpretation and performance of this Agreement, the rights and obligations
arising hereunder and any purchase made hereunder shall be governed by the laws
of the Province of Ontario and the federal laws of Canada applicable therein,
without reference to the UNCITRAL Conventions on Contracts for the International
Sale of Goods and without giving effect to any choice of law or conflict of law,
rules or provisions (whether of such Province or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the
Province of Ontario. In furtherance of the foregoing, the internal Laws of the
Province of Ontario shall control the interpretation and construction of this
Agreement, even though under that jurisdiction’s choice of Law or conflict of
Law analysis, the substantive Law of some other jurisdiction would ordinarily
apply.

IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

88



--------------------------------------------------------------------------------



 



26.13   Consent to Jurisdiction

The parties hereto submit to and consent to the non-exclusive jurisdiction of
Courts located in each Province within Canada.



26.14   Counterparts

The parties may execute this Agreement in two (2) or more counterparts (no one
of which need contain the signatures of all parties), each of which will be an
original and all of which together will constitute one and the same instrument.



26.15   Entire Agreement; Amendments

This Agreement, including all Exhibits, Virtual Systems House Agreements and
Schedules thereto, and the other transaction documents referenced therein and
herein, constitutes the entire agreement between the parties pertaining to the
subject matter thereof and such Exhibits, Virtual Systems House Agreements and
Schedules thereto are incorporated herein by reference. This Agreement
supersedes all prior agreements and understandings between the parties, written
or oral, with respect to such subject matter. No representation or statement of
any kind made by a representative of either Party that is not stated in this
Agreement shall be binding. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the authorized representatives
of each Party, except as otherwise expressly provided in this Agreement.



26.16   Construction

Unless the context requires otherwise, all words used in this Agreement in the
singular number shall extend to and include the plural, all words in the plural
number shall extend to and include the singular, and all words in any gender
shall extend to and include all genders.

Wherever the Agreement uses the expression “including” or “such as” or similar
expressions denoting examples, such expressions shall be interpreted as being
“without limitation”.



26.17   Headings

The headings used in this Agreement are for the purpose of reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.



26.18   Time of Essence

Time shall be of the essence of this Agreement, except as otherwise expressly
provided in this Agreement.



26.19   Agreement by All Flextronics Companies



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

89



--------------------------------------------------------------------------------



 



FTS has entered into this Agreement for and on behalf of itself and its
Subsidiaries. FTSs represents and warrants that it has full power and authority
to negotiate this Agreement for itself and for and on behalf of each of its
Subsidiaries.



26.20   [•]

[•]



26.21   Language

The parties have requested that this Agreement and all documents contemplated
thereby or relating thereto be drawn up in the English language. Les Parties ont
requis que cette Convention ainsi que tous les documents qui y sont envisagés ou
qui s’y rapportent soient rédigés en langue anglaise.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

90



--------------------------------------------------------------------------------



 



Intentionally Left Blank



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

91



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed this Agreement by their duly
authorized representatives, to be effective as of the Amended Effective Date,
although actually signed by the parties on the dates below their respective
signatures.

         
NORTEL NETWORKS LIMITED
  FLEXTRONICS TELECOM SYSTEMS, LTD.  
 
       
 
      By: /s/ CHAHRAM BOLOURI   By: /s/ MANNY MARIMUTHU  
 
      Name:
  Chahram Bolouri
  Name:   Manny Marimuthu  
 
      Title:
  President, Global Operations
  Title:   Authorized Signatory  
 
       
 
       
 
      By:
 
       
 
      Name:
 
       
 
      Title:
 
     

[Signature Page for Amended and Restated Master Contract Manufacturing
Services Agreement]

92



--------------------------------------------------------------------------------



 



List of Exhibits to the Agreement

     
Exhibit 1
  Definitions
 
   
Exhibit 2
  Form of Virtual Systems House Agreement (“VSHA”)
 
   
Exhibit 3
  Quality System
 
   
Exhibit 4
  Intentionally Deleted
 
   
Exhibit 5
  Issue Resolution and Escalation Process
 
   
Exhibit 6
  Intentionally Deleted
 
   
Exhibit 7
  Exception Demand Negotiation Process
 
   
Exhibit 8
  Material Transfer Procedure
 
   
Exhibit 9-1
  Design Services
 
   
Exhibit 9-2
  Sustaining Design Services — Optical
 
   
Exhibit 10
  New Product Introduction
 
   
Exhibit 10-1
  NPPI NRE Charges
 
   
Exhibit 11
  Rework Procedure
 
   
Exhibit 12
  Intentionally Deleted
 
   
Exhibit 13-1
  Cost Plus Method (Traditional)
 
   
Exhibit 13-2
  Modified Product Level Pricing Method (MPLP)
 
   
Exhibit 13-3
  Cost Modeling — Example
 
   
Exhibit 14
  Ordering Processes
 
   
Exhibit 15
  Loaned Assets
 
   
Exhibit 16
  Reserved Assets
 
   
Exhibit 17-1
  Ongoing Cost Reduction Process
 
   
Exhibit 17-2
  Incremental Cost Reduction Process
 
   
Exhibit 18-1
  Form of Agreement to Intellectual Property and Confidentiality (Nortel
Networks)
 
   
Exhibit 18-2
  Form of Employee Confidential Information and Inventions Agreement
(Flextronics)
 
   
Exhibit 19
  NC to SC Transfer Process



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

93



--------------------------------------------------------------------------------



 



     
Exhibit 20
  Forecast Consumption
 
   
Exhibit 21
  Forecasting Process
 
   
Exhibit 22
  List of Countries Eligible for DDP Terms
 
   
Exhibit 23
  EU Employment Provisions (Acquired Rights Directive)
 
   
Exhibit 24
  Sourcing Control
 
   
Exhibit 25
  Excess Uplift Percentages
 
   
Exhibit 26
  Information Technology — Responsibilities
 
   
Exhibit 27
  End State Calculation of NC
 
   
Exhibit 28
  NC to SC Transfer Criteria
 
   
Exhibit 29
  Process to Establish Day One Pricing
 
   
Exhibit 30
  Proposed Commodities for Transfer



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

94



--------------------------------------------------------------------------------



 



EXHIBIT 1

DEFINITIONS

“Actively Solicit” shall have the meaning set forth in Section 26.8.

“Allocation” means the percentage of Nortel Networks’ requirements for
applicable Products to be supplied by Flextronics, as set out in the relevant
VSHA.

“Affiliate” means individually or collectively:



  (a)   a Manufacturing Licensee;   (b)   a joint venture or other cooperative
business enterprise formed between Nortel Networks and one (1) or more person(s)
which are not part of or related to Nortel Networks; and/or   (c)   a
corporation or other legal entity in which Nortel Networks, directly or
indirectly, at any time, owns or controls twenty (20%) percent or more of the
voting equity shares, or securities convertible into such shares.

“After Warranty Product” means a Product in which, after the Warranty Period and
after such Product has been shipped to a Customer, Nortel Networks discovers a
defect.

“Assembly Cost” means the assembly time multiplied by the assembly rate,
identified separately.

“Asset Purchase Agreement” or “APA” means the agreement referenced in the
Preamble to this Agreement.

“AVL” means the Approved Vendor List approved by Nortel Networks.

“Backlog” means the unfilled orders received by Nortel Networks from Customers
for Systems or Products.

“Blanket Purchase Order” or “BPO” means the mechanism by which Nortel Networks
actively issues an open order which specifies the quantities of Products to be
built by Flextronics within a particular time frame but which does not at the
time of such order identify all other information which otherwise would be
required in a Conventional Purchase Order.

“BOM” means bill of material.

“Broken Product” means a Product in which Nortel Networks, before shipment to
the Customer, discovers a defect notwithstanding Flextronics’s compliance with
the Specification.

“BTO Products” or “Build to Order Products” means Products built by Flextronics
in response to Backlog.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

95



--------------------------------------------------------------------------------



 



“BTS Products” or “Build to Stock Products” means Products built by Flextronics
in advance of receipt by Nortel Networks of an order from a Customer.

“Business Continuity Plan” has the meaning set forth in Section 12.1, known to
Flextronics as Business Resumption Plan.

“Business Day” means, for the purposes of dealings between (i) NNL and
Flextronics Parent hereunder, any day other than Sunday, or a statutory holiday
or otherwise scheduled holiday agreed to in writing by the parties on which
either of such parties is closed for business; and (ii) parties to a Virtual
Systems House Agreement, any day other than Sunday, or a statutory holiday or
otherwise scheduled holiday agreed to in writing by the parties to such Virtual
Systems House Agreement, on which either of such parties is closed for business.

“Carrying Charge” means [•] per annum. For Carrying Charge applied to
End-of-Life Inventory, the Carrying Charge will be [•] divided by 4 multiplied
by the weighted average Material Cost of the End-of-Life Inventory over each
ninety (90) day carrying period, and payable over such ninety (90) day period.

“Commencement Date” means the VSHA Effective Date for the last of the following
System Houses to be transferred: Calgary, Montreal, Monkstown, or Chateaudun;
provided that the optical designers in Ottawa and Monkstown and the logistics
management and embedded physical repair in St. Laurent and Calgary must have
been transferred.

“Confidential Information” has the meaning set out in Section 23.1.

“Consumable Material” means materials that are consumed in the manufacturing
process, such as solder, but which exclude such items as finished goods
packaging, labels, skids, pallets and shipping packaging materials.

“Control and Responsibility” means, for the purposes of Section 2.4,
Flextronics’s performance of its obligations under this Agreement, including
Services and Production Effort, [•]

“Consigned Inventory” shall mean End-of-Life Inventory or Exceptional Excess
Inventory or other Inventory purchased by Nortel Networks but held by
Flextronics under the terms set out in Section 3.6.

“Conventional Purchase Order” means the mechanism by which Nortel Networks
actively issues an order for a Product to Flextronics which sets forth
simultaneously in one document or other transmission by Nortel Networks to
Flextronics a description of each of the following in relation to such order:
(a) Product, (b) Price, (c) Delivery Location, (d) the location where the
invoice shall be rendered for payment, (e) method of shipment, (f) quantity and
(g) delivery date. For greater certainty, a Conventional Purchase Order shall
not include a Demand Pull Order or other signal to Flextronics by Nortel
Networks which specifies all such information but which references a Blanket
Purchase Order.

“Competitor” means any company with more than $50 million in revenues from the
development or sale of telecom, optical or wireless networking equipment.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

96



--------------------------------------------------------------------------------



 



“Corporate Standards” means the corporate standards published by Nortel Networks
from time to time, including the Nortel Networks Corporate Standards contained
in Schedule G attached to Exhibit 9-1.

“Costed BOM” means a BOM that sets forth the Material Cost.

“Costed Methodology” has the meaning set forth in Exhibit 13.

“Cost Plus Method (Traditional)” has the meaning set forth in Section 11.1 and
Exhibit 13.1.

“Currency Conversion” means a factor used in calculating Price or Material Cost,
or any part thereof, for purchases in a currency other than the currency in
which Nortel Networks is required to pay Flextronics hereunder, based on the “FX
Bench” forward currency rate as published by Reuters 12.00 CET on the mutually
agreed date for pricing (the “Exchange Rate”), or any other benchmark as
otherwise agreed in the applicable VSHA.

“Custom Equipment” means equipment that can be used only in the manufacture,
operation or testing of the Products, such as functional test fixtures,
environmental stress screening racks, custom hardware and unique power supplies.

“Customer” means a direct or indirect customer of Nortel Networks.

“Defective Product” means a Product in which, during the Warranty Period and
before such Product is shipped to a Customer Nortel Networks discovers a defect
or non-conformance to the Specification caused by Flextronics, Flextronics’s
contractor or supplier.

“Delivery Location” means the location to which a Product is to be delivered by
Flextronics as set forth on the applicable Purchase Order, or Demand Pull Order,
Kanban Trigger, Online System Order.

“Delivery Facility” means the applicable Flextronics facility from which
Products are shipped to the Delivery Location.

“Demand Pull Order” means any mechanism, other than a Kanban Trigger, by which
Nortel Networks actively issues any signal to Flextronics to provide Products to
fulfill an outstanding Blanket Purchase Order, which signal shall set forth a
description of each of the following: (a) Product, (b) a reference to the
relevant Blanket Purchase Order number, (c) quantity, and (d) delivery date, and
(e) if not already specified in the applicable Blanket Purchase Order,
(i) Delivery Location (ii) the location where the invoice shall be rendered for
payment, and (iii) method of shipment.

“Depreciated Cost” means Flextronics’s depreciated capital cost of the Reserved
Assets and of improvements thereto based on the price paid by Flextronics to
Nortel Networks for the Reserved Assets and the cost of improvements thereto
made by Flextronics in accordance with Exhibit 16 established in accordance with
generally accepted accounting principles applicable in Canada consistently
applied from the Effective Date or Amended Effective Date, as applicable, to the
date of repurchase.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

97



--------------------------------------------------------------------------------



 



“Design Order” means an order for Services pursuant to Section 6.1 of this
Agreement, but does not include a Purchase Order.

“Design Services” means the services provided by Flextronics to Nortel Networks
to produce pursuant to a Design Order.

“DFx Process” or “Design for x” means, collectively, design for
manufacturability, design for cost, design for supply chain optimization, design
for test and design for any other parameter as agreed by the Parties.

“Direct Successor” means all New Products that are not New Platforms. Direct
Successors are indicated by a change to the last two positions in the
eight-position product engineering code (“PEC”). For example, the PEC changes
from NT9X10AA to NT9X10AB.

“DOA” or “Dead on Arrival” means a Product that fails upon first use to operate
in conformance with the Specification.

“ECO” or “Engineering Change Order” means a direction in the form of an
engineering change order to make a change to a Product including a change to the
design, manufacture, or test procedure for a Product.

“ECO Impact Form” means the form to be completed by Flextronics in response to
an ECO.

“EDI” means electronic data interchange.

“Effective Date” means the date set out in the first recital of this Agreement.

“EMS Products” means Products/or products such as Printed Circuit Board
Assemblies (PCBAs), and electromechanical assemblies products which are sold
under the Nortel Networks name and Nortel Networks has exclusive manufacturing
rights to the product. For additional clarity, EMS Products are normally sourced
from EMS Suppliers such as Flextronics, Solectron Sanmina-SCI or Celestica and
an example is the MFRM2 NTGY31HA sourced from Celestica.

“EMS Suppliers” means electronic manufacturing service suppliers, which supply
EMS Products. Examples of EMS Suppliers are Flextronics, Celestica, Solectron
and Sanmina-SCI.

“End-of-Life Inventory” means Materials that are necessary for the manufacture
of the Products or for related repair Services and which have been or are
scheduled to be discontinued by Tier 2 Suppliers.

“Engagement” shall have the meaning set forth in Section 26.8.

“Engineering Services” mean those Services described in Section 6.3.

“Epidemic Condition” means when one or more of the following conditions occur:



  (a)   Failure reports, internal and from the field, or statistical samplings
show that [•]or more of the same Product installed, or such percentage as set
out in the applicable VSHA or more of the same Product shipped during any one
month, contains an identical,



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

98



--------------------------------------------------------------------------------



 



      repetitive defect[•] including any defect affecting the safety or
regulatory compliance of a Product.   (b)   DOA Product failures equal or exceed
[·] of all shipments received by Nortel Networks and its Customers for a given
Product during any one-month period.

“ESP” means electronic systems packaging.

“Exception Demand Negotiation Process” means the process described in Exhibit 7.

“Exceptional Excess Inventory” shall have the meaning set out in Section 3.6.

“Fees” has the meaning set out in Section 11.1.

“Flextronics” means Flextronics and, as applicable, any Flextronics Company.

“Flextronics Company” means any FTS Affiliate that is to deliver Products to
fulfill a Purchase Order or Online System Order received pursuant to this
Agreement and the relevant Virtual Systems House Agreement.

“Flextronics Invention” means any innovation, improvement, idea or feature,
whether or not patentable or registerable, which is conceived or created in the
course of the performance by Flextronics of the Production Effort or any
Services, but shall not include any Product Specific Inventions.

“Flextronics Proprietary Information” means information, technology, processes,
or other proprietary property, including copyrights, trade secrets, know-how,
mask work rights, any waiver to moral rights, patents and/or patent applications
in any form or medium developed or acquired by Flextronics or its licensors
other than Nortel Networks, but for greater certainty, does not include the
following: (i) Nortel Company Proprietary Information or such information or
processes listed above which are derived from Nortel Company Proprietary
Information; (ii) the Specifications and all deliverables resulting from the
Production Effort and Services; (iii) Reserved Assets; (iv) Loaned Assets;
(v) Product Specific Inventions; and (vi) such information, technology,
processes, etc. developed or arising out of Services funded by Nortel Networks
under this Agreement, except as otherwise set out under the Design Order.

“Flextronics Systems ” shall mean all software and systems used by Flextronics
in the supply of Products or other performance of this Agreement.

“FTS Affiliate” means, as to Flextronics, any other Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by,
Flextronics. For the purposes of this definition, “Control”, including, with its
correlative meanings, “Controlled by” and “under common Control with”, has the
meaning ascribed thereto in the Canada Business Corporations Act.

“Force Majeure” means all acts or events beyond the reasonable control of a
Party. This definition shall not include any act or event that would have been
prevented, or the effects of which would have been substantially mitigated, by
implementation of a Business Continuity Plan in accordance with best practices
in the relevant equipment manufacturing industry for telecommunications by
Supplier as



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

99



--------------------------------------------------------------------------------



 



required under Section 12.1, unless Supplier demonstrates that it has made a
good faith effort to implement such a plan. For clarity, the following will be
considered an event of Force Majeure: an act of God, act or decree of
governmental or military bodies, strike, lock-out, fire, casualty, flood,
earthquake, war, epidemic, destruction of production facilities, riot,
insurrection; provided however a Party’s failure to resolve its own labour
difficulties such as strike or lock-out shall only be considered an event of
Force Majeure if that Party (i) has included specific action plans related to
strikes and lock-outs in its Business Continuity Plan (ii) is in compliance with
fair labour practices under the law of the applicable jurisdiction, and
(iii) has made commercially reasonable efforts to resolve such labour
difficulties.

“Freight and Duty” means incoming freight and applicable duty on incoming
Material.

“FTP” means file transfer protocol.

“General and Administrative Costs” means costs attributable to finance, human
resources, systems, executives, and non-manufacturing facilities and excludes
costs attributable to sales.

“Government Entity” means any federal, provincial, state, municipal or other
governmental authority, domestic or foreign, or any entity exercising executive,
legislative, judicial, regulatory, or administrative functions of government.

“ICT” means in-circuit testing.

“Initial Return Rates” or (“IRR”) has the meaning set out in the VSHA.

“Integrated OEM Products” means OEM Products to be procured by Flextronics or
other suppliers for integration or assembly into Nortel Networks products. An
example of an Integrated OEM Product is the NTGY71AB power amplifier sourced
from Powerwave.

“Integration Services” means those services described in Section 6.2.

“Inventory” means Material purchased by Flextronics, work-in-process and
finished Products, to which Flextronics is committed with a view to fulfilling
the Market Forecast.

“IRM Products” means installer related Material or products used at the
installation site.

“Issue” has the meaning set out in Section 2.8.

“Kanban Trigger” means the quantity threshold for a Kanban container that
triggers the requirement for Flextronics to deliver to Nortel Networks, in
satisfaction of an outstanding Blanket Purchase Order, such Product in order to
replenish Products in a Kanban container, as specified in a Virtual Systems
House Agreement.

“Labour Cost” means the direct labour rate per hour specified in a Virtual
Systems House Agreement for Flextronics to perform an activity applicable to a
Product at a Site. For greater certainty, the Labour Cost may vary for each
Site, for each Product, and/or specific activity relating to a Product.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

100



--------------------------------------------------------------------------------



 



“Leadership Category” means a business division within Nortel Networks, which is
currently designated as one of Wireless Networks, Optical Networks, Wireline
Networks and Enterprise Networks.

“LIBOR Rate” means, for any date of determination, the London Interbank offered
rate for deposits in U.S. dollars for an interest period of 30 days.

“Loaned Assets” means test equipment, associated software control Programs, and
ancillary equipment which are owned by Nortel Networks and provided to
Flextronics from time to time for the purposes of facilitating the Production
Effort undertaken by Flextronics, including test fixtures, templates, meters,
oscilloscopes, spares, tools, dies, jigs, fixtures, instruction manuals,
training materials and test samples, as set forth in the Virtual Systems House
Agreement as amended by Nortel Networks from time to time. For greater
certainty, Loaned Assets do not include Reserved Assets.

“Logistics Operations Services” means those services including i) warehouse
services, ii) transportation coordination and management, iii) export services,
iv) packaging and labelling, v) inventory control and reporting, vi) trade and
compliance. All Logistics Operations Services shall be included in the
Transformation Costs. The Logistics Operations Services shall include all costs
up to the point that Products are shipped from any Delivery Facility, plus any
required post shipment support identified in Exhibit 1-B in the Logistics
Services Agreement.

“Logistics Services Agreement” means that certain agreement executed between the
Parties as of the June 29, 2004.

“Manufacturable Products” includes EMS Products and System House Transformation
Costs but excludes direct and indirect purchases of OEM Products, NI-OEM
Products, I-OEM Products, IRM, ODM Products and products sourced from Telrad
(“Non-Manufacturable Products”).

“Manufacturing Licensee” means a third party which enters into an agreement with
Nortel Networks to manufacture, in modified or unmodified form, Products,
whether or not associated with a right to lease, sell, sublicense or otherwise
distribute (directly or indirectly through distributors) such Products under the
brand name of a Nortel Company or that of the Manufacturing Licensee.

“Margin” means the difference between selling price and cost, expressed as a
percentage of the selling price. For instance, Margin @ 5.0% = $100 ÷ 0.95 -$100
= $5.26.

“Market Forecast” means a rolling, forward-looking, top-level twelve-month
estimate of Nortel Networks’ requirements for a Product as amended from time to
time, which shall not be binding on Nortel Networks. The level of detail
included in the Market Forecast shall be consistent with Flextronics’s activity
level agreed to by the Parties and identified in the VSHA. The Market Forecast
requirements for a Product shall be shown in monthly increments.

“Material” means any material used in manufacturing a Product, or engineering,
assembling, testing or configuring of a Product, including any component(s) and
Integrated and non-Integrated OEM Products, installer-related material (“IRM”)
and EMS Products (including any purchases from Telrad, where applicable).
Material does not include Consumable Material(s).



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

101



--------------------------------------------------------------------------------



 



“Material Cost” means Flextronics’s actual unburdened cost of Material as set
forth and verifiable by Flextronics’s purchase order with its Material supplier.
This cost will take into consideration all rebates and favourable payment terms
(cash, term or other). Material Cost will be broken down further into printed
circuit assembly, box build, and configuration Material.

“Material Markup” means the difference between selling price and cost, expressed
as a percentage of cost. For instance, Material Markup @ 1.5% = 100 * 1.5% =
$1.50.

“Material Overhead” means the combined percentage of inbound freight and duty
plus the actual cost of acquisition of Material.

“Material Lead Time” means the lead time recorded on Flextronics’s MRP system at
the time of procurement of Inventory or at the time of the cancellation of the
Purchase Order or termination of this Agreement, whichever is greater.

“Materials Management Services” means those services to be provided by
Flextronics described in Section 4.4.

“Minimum Commitment” means of Nortel Networks spend on Manufacturable Products.

“Modified Product Level Pricing” shall have the meaning set out in Section 11.1.

“MPLP Process” means the process for determining the Modified Product Level
Pricing, as set out in Section 11 and Exhibit 17.

“MRP” means material requirement plan.

“NC Material” or “NC” means Material or services which are sourced under a
contract or other commercial relationship with Nortel Networks and Nortel
Networks retains Sourcing Control.

“NC Supplier” means a supplier with which Nortel Networks has entered into a
contract or other commercial relationship for the supply of Material or
services.

“New Product” means a Manufacturable Product not previously listed on a
Schedule A to a VSHA or sourced by Nortel Networks under an agreement with any
EMS Supplier. For clarity, a New Product includes New Platforms of a
Manufacturable Product but not any Direct Successor.

“Non-integrated OEM Products” or “NI-OEM Products” means OEM Products to be
procured by Flextronics but which are not integrated or assembled into Nortel
Networks Products or products. An example of a Non-Integrated OEM Product is a
Sun Workstation A0747524.

“Nortel Company” means NNL or any of its Subsidiaries.

“Nortel Company Proprietary Information” means:



  (a)   Programs;   (b)   technology, designs or other information that enjoy
issued or pending statutory proprietary protection, including patents,
copyrights, waivers of moral rights, mask



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

102



--------------------------------------------------------------------------------



 



      work rights or integrated circuit topography registrations, industrial
design registrations or design patents but not trade-marks or other indicia of
origin;   (c)   confidential or non public business information including ideas,
formulae, plans, proposals, designs, schematics, drawings, flow charts, product
and process and test specifications, trade secrets, know how, technical data,
algorithms, databases, and technical reports, and customer, marketing and
financial information;

embodied in any form or medium and owned or developed by or on behalf of a
Nortel Company or acquired from its licensors with rights to disclose or
sublicense that pertains to Nortel Company’s business, including Products and
their design, manufacture, use and testing and Pre-Production Products, Systems,
Specifications and all deliverables resulting from the Production Effort,
Forecast, and Product Specific Inventions or any Flextronics Proprietary
Information deemed to be owned by a Nortel Company pursuant to Section 14.4
hereof;

“Nortel Networks” means NNL or, as applicable, any Nortel Company that has
become a Party to this Agreement by entering into a Virtual Systems House
Agreement.

“Nortel Networks Vendor” means an Affiliate or any Person who supplies products
or services to Nortel Networks.

“No Warranty Product” means a Product which, after such Product has been shipped
to a Customer, Nortel Networks discovers a defect notwithstanding Flextronics’s
compliance with the Specification.

“NPPI” means new product and process introduction. Nortel Networks’ NPPI process
is further described in Section 7 and Exhibit 10.

“NPPI Services” are those Services set out in Section 7.

“Obsolete Inventory” has the meaning set out in Section 3.7.

“ODM Products” means original design manufacturer products where a company other
than Nortel Networks designs in whole or in part a product or Product for Nortel
Networks and Nortel Networks does not have exclusive manufacturing rights to the
product. Examples of ODM Products are (i) Baystack 420 sourced from Accton, and
(ii) i2004 VoIP phones from Wistron.

“OEM Products” means original equipment manufactured Material that Nortel
Networks has no rights to manufacture or have manufactured or to determine
supply chain strategy.

“Online System Order” is an order for a product that is deemed to be issued by
Nortel Networks to Flextronics in reference to an outstanding Blanket Purchase
Order issued for such Product under the mechanism provided in Section 3.4.3
pursuant to which Flextronics is required to monitor Nortel Networks
requirements and supply Products to meet such requirements.

“Order Fulfillment” means preparation of Product for shipment, including all
applicable documentation, in accordance with the provisions of Section 3.11,
excluding the cost of packaging.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

103



--------------------------------------------------------------------------------



 



“Out of Box Audit” means the audit time multiplied by the audit rate, identified
separately, to perform an audit upon a random sampling of Product from
Flextronics’s finished goods that is audited per the Specification.

“Overhead” means the overhead cost specified in a Virtual Systems House
Agreement attributable to performance by Flextronics of an activity applicable
to a Product at a Site. For greater certainty, Overhead may vary for each Site,
for each Product, and/or specific activity relating to a Product.

“Packaging” means the cost of packaging materials required to ship a Product in
accordance with Section 3.11

“Party” means either NNL or Flextronics Parent and “Parties” shall mean both NNL
and Flextronics Parent.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Government Entity.

“Pilot” means a limited quantity of a product to be deployed on a trial basis,
which product has not yet been commercially released by Nortel Networks to its
Customers.

“Pre-Production Product” means either a Pilot or a limited quantity of Product,
sometimes known as “Alpha” or “Beta” Product.

“Price” means the amount calculated as the sum of the following: Material Cost +
Material Overhead + Assembly Cost + Test Cost + General and Administrative Costs
+ Out of Box Audit + Warranty Cost + Order Fulfillment + Profit + Freight and
Duty + Packaging + Currency Conversion + cost of Logistics Operations Services.

“Pricing Method” means Cost Plus Method (Traditional), Modified Product Level
Pricing Method (MPLP) or Product Level Pricing (PLP), as set out in
Section 11.1.

“Product” means the product to be manufactured, assembled or supplied by a
Flextronics Company pursuant to a specific Virtual Systems House Agreement,
excluding Prototypes except to the extent that such Prototypes have been ordered
by Nortel Networks pursuant to a Virtual Systems House Agreement, in which case
they are deemed to be Products for the purposes of this Agreement.

“Product Family” means the grouping of Products as set out in Schedule A to the
relevant Virtual Systems House Agreement.

“Product Goals” means the goals stated in the business plan which is part of
each Specification.

“Product Level Pricing” has the meaning set forth in Section 11.1.

“Product Life-cycle Planning” means, collectively, NPPI and end-of-life Product
planning.

“Product Specific Inventions” means Flextronics innovations, improvements, ideas
or features relating to or incorporated in a Product, but not including any such
innovations, ideas or feature relating solely to manufacture processes for the
Product.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

104



--------------------------------------------------------------------------------



 



“Product Quality” means the extent of compliance of a Product to the
Specifications. Products are manufactured, assembled or created to an expected
level of conformance or performance.

“Production Effort” means work using manufacturing process technology and
administrative processing, including Materials procurement and management, cost
containment management, program management, NPPI, planning, and assembly
processes and Test Processes, to produce Prototypes, Pre-Production Products
and/or Products and includes rework and repair thereof.

“Profit” means a percentage applied to certain specified cost elements.

“Programs” means software used or retained for use in the Production Effort,
Prototypes, PreProduction Products, Products, or Services in whatever form,
including that which is ROM resident, listings, flowcharts, logic diagrams,
operating instructions, and any other related documentation, whether or not
described in the Specification.

“Proposal” means the document prepared by Flextronics and provided to Nortel
Networks in response to a Request for Proposal, and which includes, at a
minimum, Flextronics’s quotation for the Design Services referenced in the
applicable Request for Proposal for the price, delivery dates, and any cost
reduction opportunities relating to the specifications set forth in the Request
for Proposal.

“Prototype” means a full scale, functional model or technology trial of a
proposed Product including a proof-of-concept, which is built by a Flextronics
Company in accordance with Specifications for the purpose of a NPPI.

“Purchase Order” means a Blanket Purchase Order or a Conventional Purchase
Order, but does not include a Design Order.

“Quality Process” means the quality assurance procedures, methods and mechanisms
that assure consistency and control in producing a product or service. It also
includes appropriate reviews, tests, and reports that provide for process
evaluations and continuous improvements as more completely specified and in
Section 2.1(d), 2.2(e), 2.3 and 2.4, and in Exhibit 3, and in the relevant
Virtual Systems House Agreement.

“Quarter” or “quarter” means calendar quarter, and “quarterly” means on the
basis of a calendar quarter.

“Quarterly Business Review” or “QBR” means a review by the Parties together of
the business operations conducted in accordance with a formal process once each
quarter.

“Repair Product” means, collectively, all Warranty Products, After Warranty
Products and No Warranty Products.

“Repair Services Agreement” (RSA) means that agreement executed between the
Parties June 29, 2004.

“Rework Services” are those Services set out in Section 9 and Exhibit 11.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

105



--------------------------------------------------------------------------------



 



“Reserved Assets” means all test fixtures, functional test equipment, and system
test equipment unique to Nortel Networks as well as those assets included in the
Subject Assets as defined in the Asset Purchase Agreement which are identified
in the Virtual Systems House Agreement and which may be repurchased by Nortel
Networks from Flextronics pursuant to the provisions of Section 19 of this
Agreement.

“Request for Proposal” means the document issued by Nortel Networks to
Flextronics describing design services required by Nortel Networks.

“Rework Fee” has the meaning set out in Exhibit 11.

“Rework Product” means, collectively, all Defective Products and Broken
Products.

“RMA” means a return material authorization.

“SC Material” or “SC” means Material or services sourced under a contract or
other commercial relationship with Flextronics, and Flextronics retains Sourcing
Control.

“SC Supplier” means a supplier with which Flextronics has entered into a
contract or other commercial relationship for the supply of Material or
services.

“Services” means work performed to enhance the Production Effort or provide
additional value to Nortel Networks as set out in this Agreement and includes,
without limitation. Integration Services, Engineering Services, Materials
Management Services, Repair and Rework Services NPPI Services, SIF Services and
Other System House Support Services but shall not include Design Services or
Sustaining Design Services.

“SIF Services” means those Services described in Section 6.5.

“Ship-Loose” means a Product or Material that may be assembled, tested,
configured and/or disassembled by Integrator prior to delivery thereof in
Product form.

“Site” means Flextronics’s facility identified in the relevant Virtual Systems
House Agreement.

“Source Inspection” means a quality audit of a business process of Flextronics
at the Site or a part or assembly performed by Nortel Networks at the point of
fabrication and/or assembly prior to shipment.

“Specification” means technical information provided by Nortel Networks on the
function and quality goals relating to a Prototype, Pre-production Product, or
Product, and as applicable may include the BOM, AVL, test procedures, functional
and quality goals, assembly documentation, circuit board art work, Gerber files,
assembly and fabrication drawings, schematics, other design documents, Programs,
business plan, manufacturing processes and related services, as applicable, as
specified in the relevant Virtual Systems House Agreement.

“Standard Lead Time” means the period of time agreed upon in the relevant
Virtual Systems House Agreement which shall be between the date that Flextronics
receives a Purchase Order or Online System Order from Nortel Networks and the
date such Order is delivered to Nortel Networks.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

106



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any specified Person, means any corporation
with respect which the Person directly or indirectly owns more than fifty
percent (50%) of the issued and outstanding equity securities or securities
convertible into such securities or has the power to vote or direct the voting
of sufficient securities to elect a majority of the directors. With respect to
the Parties, a specified Person shall be Nortel Networks Corporation and
Flextronics International Ltd.

“Sustaining Design Services” means the services described in Exhibit 9-2

“System” means a Nortel Networks’ product comprised of various components and
sub-assemblies and which incorporates one (1) or more Products.

“Systems House” means Operations, as defined in the APA, relating to each of the
Nortel Networks facilities at Calgary, Montreal, Monkstown, Chateaudun and
Campinas, respectively.

“Tax” means any federal, state, provincial, local or foreign taxes or other
impositions by any Government Entity, including the following taxes and
impositions: net income, gross income, individual income, capital, value added,
goods and services, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, business, real property, gains, service, service use, withholding,
payroll, employment, excise, severance, occupation, premium, property, license,
lease, stamp, windfall profits, customs, duties or other type of fiscal levy and
all other taxes, fees, assessments, deductions, withholdings or charges of any
kind whatsoever, together with any interest and penalties, additions to tax or
additional amounts imposed or assessed with respect thereto.

“TDI” means technical data interchange.

“Term” has the meaning set out in Section 1.5.

“Test Cost” means the test time multiplied by the test rate, identified
separately, for any applicable test associated with the testing of Product
supplied to Nortel Networks.

“Test Process” means the process for testing Products, including test capacity
planning, testing Products, and performing preventative maintenance on the test
equipment as more specifically set forth in the relevant Virtual Systems House
Agreement.

“Third Party Repair Operation” means a third party servicing operation that has
been approved by Flextronics and Nortel Networks such that Product sent to such
entity for repair shall not invalidate or otherwise affect the warranty
obligations of Flextronics as set forth in this Agreement. For greater
certainty, in the event Nortel Networks elects to have a Product which is listed
as a product to be repaired by Flextronics pursuant to the MRSA, Flextronics
shall be deemed to be a Third Party Repair Operation for the purposes of such
repair.

“Third Party Rework Operation” means a third party servicing operation that has
been approved by Flextronics and Nortel Networks such that Product sent to such
entity for rework shall not invalidate or affect any of the warranty obligations
of Flextronics as set forth in this Agreement

“Threshold Commitment” shall have the meaning set out in Section 4.0 of
Exhibit 17



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

107



--------------------------------------------------------------------------------



 



“Tier 1 Supplier” means Flextronics.

“Tier 2 Supplier” means a Material supplier to Flextronics which is either a NC
Supplier or a SC Supplier.

“Time-to-Cancel” means the time period within which Flextronics may cancel,
without being required to pay any penalty or additional charge, an order for
Material placed by Flextronics with a Tier 2 Supplier, as more particularly
described in the Time-to-Cancel Report.

“Time-to-Cancel Report” means the report referred to in the Virtual Systems
House Agreement.

“Total Cost” means the manufacturing and sustaining total cost associated with
providing the Product, including, but not limited to direct and indirect
Material cost, scrap, shrinkage, direct and indirect labour and overhead,
capital depreciation costs, corporate overhead, logistics (excluding outbound
freight and duty), and warranty costs.

“Trade-Marks” mean words, designs, shapes, configurations, guises or brands that
serve as indications that the origin of Products is Nortel Networks and includes
model numbers and product designations as used both internally and externally on
the Products or in conjunction with their sale or other distribution.

“Transformation Cost(s)” means the total difference between Price paid by Nortel
Networks for the Product and total Material Cost, and includes Material
Overhead, Labour Cost, Overhead Cost, Warranty Costs, Profit, Cost of Logistics
Operations Services, sales and general administrative costs, and any uplift
percentages agreed upon.

“Upgrade Fee” has the meaning set out in Exhibits 11 and 12 hereof.

“Unique Inventory” means all Material that cannot be sold to other customers,
suppliers or brokers due to proprietary design or IP ownership or commercial
Material that was altered by form, fit or function to meet Nortel Networks
requirements, such as Nortel Networks designed custom asic’s, printed circuit
boards, fabricated metal castings or plastic parts, documentation or literature,
custom packing (boxes), labelling, or Material with Nortel Networks logo or part
number applied. Unique Inventory does not include Material i) that is better
than parts, such as tighter tolerances or higher levels of gold plating, or ii)
has unique packing requirements even though different manufacturer part number,
such as reel sizing, tubes versus tape and reel, or loose. Notwithstanding the
foregoing, commercially available Material that can be sold to someone else
other than Nortel Networks but where Flextronics does not have any other
customers using this Material and Nortel Networks demand is greater than 65% of
the world wide demand shall also be considered Unique Inventory. Unique
Inventory may be supplied by both NC and SC Suppliers.

“Virtual Systems House” means a Nortel Networks location that shall receive
Products.

“Virtual Systems House Agreement” shall mean any Virtual Systems House Agreement
agreed upon in writing between Nortel Networks and Flextronics, a form of which
is attached hereto as Exhibit 2, which when executed, together with its
Schedules, shall form part of this Agreement.



--------------------------------------------------------------------------------

AMENDED & RESTATED MCMSA — FINAL
CONFIDENTIAL INFORMATION

108



--------------------------------------------------------------------------------



 



“Warranty Cost” means the percentage calculated to provision for the expected
warranty costs of Product in accordance with Section 13.

“Warranty Period” means twenty-four (24) months, or other period as set out in
the Virtual Systems House Agreement, following the date that Nortel Networks
receives a Product at the Delivery Location as agreed upon in the Virtual
Systems House Agreement or Design Order.

“Warranty Product” means a Product in which, during the Warranty Period and
after such Product has been shipped to a Customer, Nortel Networks discovers a
non-conformance to the Specification.

“Year One” means the twelve months following the Commencement Date.

“Year Two” means the twelve months following the first anniversary of the
Commencement Date.

“Year Three” means the twelve months following the second anniversary of the
Commencement Date.

“Year Four” means the twelve months following the third anniversary of the
Commencement Date.

109